 

Exhibit 10.3

 

AMENDMENT NUMBER ONE TO CREDIT AGREEMENT

and

Amendment Number One to the SECURITY AGREEMENT

This Amendment Number One to Credit Agreement and Amendment Number One to
Security Agreement (this “Amendment”) is entered into as of April 3, 2017, by
and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
on the one hand, and JACK COOPER HOLDINGS CORP., a Delaware corporation
(“Borrower”), and the undersigned Guarantors, on the other hand, in light of the
following:

A.        Agent, Lenders, and Borrower have previously entered into that certain
Credit Agreement, dated as of October 28, 2016 (as amended from time to time,
the “Agreement”);

B.        Agent, Lenders, Borrower and the other Loan Parties party thereto have
previously entered into that certain Security Agreement, dated as of October 28,
2016 (the “Security Agreement”);

C.        Among other things, Borrower wishes to issue 13.75% senior secured
notes due 2023 pursuant to an indenture to be dated as of the Annex Effective
Date (as defined below); and

D.        Agent, Lenders and Borrower have agreed to amend the Agreement and the
Security Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Agent, Lenders and Borrower hereby agree as follows:

1.          DEFINITIONS.    All initially capitalized terms used in this
Amendment shall have the meanings given to them in the Agreement, as amended
hereby, unless specifically defined herein.

2.          AMENDMENTS.

(a)        On the Effective Date, the Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth on
the pages attached hereto as Annex A.

(b)        On the Effective Date, Schedule 5.1 to the Agreement is hereby
amended by (i) deleting the reference therein to the “Notes Agent” and replacing
such reference with a reference to the “2017 Notes Agent”, (ii) deleting each
reference therein to the “Notes Documents” and replacing each such reference
with a reference to the “2017 Notes Documents” and (iii) deleting the reference
therein to the “Notes Indenture” and replacing such reference with a reference
to the “2017 Notes Indenture”.

(i)        On the Effective Date, Section 5(f) of the Security Agreement is
hereby amended by deleting each reference to “Notes” appearing therein and
replacing each such reference with a reference to the “2017 Notes”;

(ii)       deleting each reference to the “Notes Agent” appearing therein and
replacing each such reference with a reference to the “2017 Notes Agent”; and

(iii)      deleting each reference to “Notes Obligations” appearing therein and
replacing each such reference with a reference to the “2017 Notes Obligations”.





 

--------------------------------------------------------------------------------

 

 

3.          REPRESENTATIONS AND WARRANTIES. 

(a)        Borrower hereby affirms to Agent and Lenders on the Effective Date
that all of Borrower’s representations and warranties set forth in the
Agreement, after giving effect to this Amendment, the MSD Credit Agreement
Amendment, the ABL Credit Agreement Amendment, the 2017 Notes Indenture and the
ABL-Notes Intercreditor Agreement, are true, complete and accurate in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date).

(b)        The Borrower and each Guarantor represents and warrants as of the
date hereof that (i) it has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended hereby) to which it is a party and (ii) the
execution, delivery and performance by each Borrower and Guarantor of this
Amendment has been duly approved by all necessary corporate action and does not
(A) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries or (B) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change.

(c)        The Borrower and each Guarantor represents and warrants as of the
date hereof that this Amendment (i) has been duly executed and delivered by the
Borrower or such Guarantor, (ii) is the legal, valid and binding obligation of
such Borrower or Guarantor, enforceable against such Borrower or Guarantor in
accordance with its terms, and is in full force and effect, except to the extent
that (A) the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights or general principles of equity or (B) the
availability of the remedies of specific performance or injunctive relief are
subject to the discretion of the court before which any proceeding therefor may
be brought, and (iii) does not and will not violate any material provision of
the Governing Documents of any Loan Party or its Subsidiaries.

4.          NO DEFAULTS.  The Borrower hereby affirms to Agent and the Lenders
on the Effective Date that no Default or Event of Default has occurred and is
continuing as of such date, after giving effect to this Amendment, the MSD
Credit Agreement Amendment, the ABL Credit Agreement Amendment, the 2017 Notes
Indenture and the Intercreditor Agreement.

5.          CONDITIONS PRECEDENT.  The amendments set forth in Section 2 shall
become effective on the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or duly waived), and notwithstanding
anything to the contrary in the Agreement or the other Loan Documents, the
Lenders and Agent hereby consent to the MSD Credit Agreement Amendment and the
ABL Credit Agreement Amendment, consent to, and authorize Agent to enter into,
the ABL-Notes Intercreditor Agreement, and consent to the incurrence of the 2017
Notes Obligations; in each case upon the following:

(a)        receipt by Agent of an executed counterpart of this Amendment by each
of the parties hereto;

(b)        receipt by Agent of a fully executed copy of the ABL-Notes
Intercreditor Agreement in form and substance substantially similar to the form
attached hereto as Annex B;

(c)        receipt by Agent of a fully executed copy of an amendment to the
Closing Date Intercreditor Agreement in form and substance substantially similar
to the form attached hereto as Annex C;

(d)        receipt by Agent of a fully executed copy of the Vehicle Collateral
Agency Agreement in form and substance substantially similar to the form
attached hereto as Annex D;





2

--------------------------------------------------------------------------------

 

 

(e)        receipt by Agent of a fully executed copy of the 2017 Notes Indenture
in form and substance substantially similar to the form attached hereto as Annex
E;

(f)        receipt by Agent of an amendment to the MSD Term Loan Credit
Agreement (the “MSD Credit Agreement Amendment”) in form and substance
substantially similar to the form attached hereto as Annex F;  

(g)        receipt by Agent of an amendment to the ABL Credit Agreement (the
“ABL Credit Agreement Amendment”) in form and substance substantially similar to
the form attached hereto as Annex G;

(h)        receipt by Agent of fully executed copies of the material 2017 Notes
Documents and the Offering Memorandum duly certified by an officer of Borrower;

(i)        (i) receipt by Agent of evidence that an exchange offer in respect of
the Notes has been completed (or shall be completed substantially concurrently
with occurrence of the Effective Date) consistent with the terms of the Offering
Memorandum attached hereto as Annex H (as may be amended by the written consent
of the Required Lenders), (ii) as a result of, and after giving effect to, the
consummation of the Third Amendment Effective Date Transactions, the Borrower’s
projected annual consolidated cash interest expense, determined in accordance
with GAAP, shall be reduced by not less than $3,300,000 and (iii) Borrower shall
have provided a certificate executed by an Authorized Person of the Borrower
certifying as to the satisfaction of clause (i) and (ii) above (which
certificate shall be accompanied by reasonably detailed calculations supporting
such conclusions);

(j)        receipt by Agent of evidence that the liens securing the obligations
under the Notes have been released (or shall be released substantially
concurrently with occurrence of the Effective Date) and the Note Documents have
been amended in a manner reasonably satisfactory to the Required Lenders (it is
understood and agreed that an amendment substantially consistent with the terms
of the Offering Memorandum shall be deemed acceptable to the Required Lenders);

(k)        to the extent previously invoiced, payment of the Agent’s and
Lenders’ reasonable and documented out-of-pocket costs and expenses (including,
without limitation, the reasonable and documented fees and expenses of counsel);
and

(l)        each of the foregoing conditions shall have been satisfied or waived
by the Required Lenders, on or before May 31, 2017 (or such later date as the
Required Lenders may agree to in writing (which may be through email)).

6.          RELEASE. The Borrower and each Guarantor (on behalf of itself and
its Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under the
Borrower or any Guarantor, for its past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Agent and each of the Lenders, and the Agent’s and
each other Lender’s respective successors-in-title, legal representatives and
assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals and all other persons and entities to whom any
of the foregoing would be liable if such persons or entities were found to be
liable to any Releasing Party, or any of them (each a “Releasee” and
collectively hereinafter the “Releasees” or the “Lender Parties”), from any and
all manner of action and actions, cause and causes of action, claims, charges,
demands, counterclaims, suits, reckonings, controversies, damages, judgments,
expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand or cause of action of whatever nature, whether in
law, equity or otherwise (including, without limitation, any so called “lender
liability” claims, interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses and incidental,
consequential and punitive damages payable to third parties, or any claims
arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or recovery under
any other federal, state or foreign law





3

--------------------------------------------------------------------------------

 

 

equivalent), whether known or unknown, fixed or contingent, joint and/or
several, secured or unsecured, due or not due, primary or secondary, liquidated
or unliquidated, contractual or tortious, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Lender Parties solely in their capacities as such under the Loan Documents,
whether held in a personal or representative capacity, and which are based on
any act, fact, event or omission or other matter, cause or thing; in each case
of the foregoing occurring at or from any time prior to and including the date
hereof in any way, directly or indirectly arising out of, connected with or
relating to the Agreement or any other Loan Document and the transactions
contemplated thereby, except for the duties and obligations expressly set forth
in this Amendment or the other Loan Documents (each, a “Claim” and collectively,
the “Claims”).  Each Releasing Party further hereby represents that it has
received the advice of legal counsel with regard to the releases contained
herein, and having been so advised stipulates and agrees with respect to all
Claims, that it hereby waives any and all provisions, rights, and benefits
conferred by any state or federal law of the United States, or any principle of
common law, including, without limitation, the benefit of the provisions of
Section 1542 of the Civil Code of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, the Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of California), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

The Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.  The Borrower and each Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. 

The Borrower and each Guarantor, for itself and on behalf of its successors,
assigns, and officers, directors, employees, agents and attorneys, and any
Person acting for or on behalf of, or claiming through it, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Releasee on the basis of any claim released,
remised and discharged by such Person pursuant to the above release.

7.          COSTS AND EXPENSES.  The Borrower shall pay to Agent and the
Lenders, respectively, all of Agent’s and Lenders’ reasonable and documented
out-of-pocket costs and expenses (including, without limitation, the reasonable
and documented fees and expenses of counsel, which counsel may include any local
counsel deemed necessary, search fees, filing and recording fees, documentation
fees, appraisal fees, travel expenses, and other fees) arising in connection
with the preparation, execution, and delivery of this Amendment and all related
documents.

8.          LENDERS’ RIGHTS.  In the event that the Borrower or any Guarantor
(or any of their Subsidiaries) enters into any agreement or other arrangement to
pay a fee or other consideration to induce the ABL Agent or any lender under any
ABL Loan Document (each an “ABL Lender Party”) or the MSD Agent or any lender
under the MSD Loan Document  (each a “MSD Lender Party”), to agree to any
request for a waiver, amendment, consent or other similar arrangement under any
ABL Loan Document or MSD Loan Document, as applicable, with respect to the First
Amendment Effective Date Transactions (each a “Request”), the Lenders shall be
entitled to receive fees or other consideration equivalent to that which has
been granted in connection with such Request; provided that the aggregate amount
of such fees shall not exceed the highest





4

--------------------------------------------------------------------------------

 

 

amount, expressed as a percentage of the loans or commitments, of the fees
payable to any ABL Lender Party or MSD Lender Party.

9.          LIMITED EFFECT.  In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Agreement, the
terms and provisions of this Amendment shall govern.  In all other respects, the
Agreement, as amended and supplemented hereby, shall remain in full force and
effect.

10.        COUNTERPARTS; EFFECTIVENESS.  This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original.  All
such counterparts, taken together, shall constitute but one and the same
Amendment.  This Amendment shall become effective upon the execution of a
counterpart of this Amendment by each of the parties hereto and satisfaction of
each of the other conditions precedent set forth in Section 5 hereof.  This
Amendment is a Loan Document and is entitled to all the terms and protections,
applicable to Loan Documents generally.  Delivery of an executed counterpart of
this Amendment by telefacsimile or .pdf shall be equally effective as delivery
of a manually executed counterpart.

11.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. 
Section 11 of the Agreement is incorporated herein by reference mutatis
mutandis.    

12.        REAFFIRMATION OF GUARANTIES, LOAN DOCUMENTS, LIENS AND SECURITY
INTERESTS. 

(m)        The Borrower and Guarantor hereby acknowledges and reaffirms (a) all
of its obligations and duties under the Loan Documents and (b) that Agent, for
the ratable benefit of the Lender Group, has and shall continue to have valid,
perfected Liens in the Collateral as required under the Loan Documents (other
than (i) in respect of Vehicles that are subject to a certificate of title and
as to which Agent has elected not to note its Lien on the applicable certificate
of title), (ii) Commercial Tort Claims and letter-of-credit rights that are not
required to be perfected by the terms of the Security Agreement and (iii) any
Deposit Accounts and Securities Accounts not subject to a Control Agreement as
permitted by Section 6.11 of the Agreement).

(n)          Each of the undersigned Guarantors hereby reaffirms and agrees
that  nothing in the Loan Documents to which it is a party obligates Agent or
the Lenders to notify such Guarantor of any changes in the financial
accommodations made available to the Loan Parties or to seek reaffirmations of
the Loan Documents to which such Guarantor is a party; and (c) no requirement to
so notify such Guarantor or to seek such Guarantor’s reaffirmation in the future
shall be implied by this Section 12.

13.        Agent Authorization. Each of the undersigned Lenders hereby
authorizes the Agent to execute and deliver this Amendment and the other
documents entered into in connection herewith on its behalf and, by its
execution below, each of the undersigned Lenders agrees to be bound by the terms
and conditions of this Amendment and such other documents. The undersigned
Lenders further confirm that the actions taken by the Agent pursuant to such
direction is covered by the indemnification provisions of Section 15.7 of the
Credit Agreement.

 

[Signatures on next page.]

 

 

 



5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Amendment Number One to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

SOLA LTD,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ULTRA MASTER LTD,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SOLUS OPPORTUNITIES FUND 5 LP,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





Amendment Number One to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

JACK COOPER HOLDINGS CORP.,

 

as Borrower

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

JACK COOPER TRANSPORT COMPANY, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

PACIFIC MOTOR TRUCKING COMPANY,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

AUTO HANDLING CORPORATION,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

JACK COOPER LOGISTICS, LLC,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 



Amendment Number One to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

AXIS LOGISTIC SERVICES, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

JACK COOPER CT SERVICES, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

 

 

JACK COOPER RAIL AND SHUTTLE, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

JACK COOPER SPECIALIZED TRANSPORT, INC.,

 

as a Guarantor

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

AUTO EXPORT SHIPPING, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 

 

 

 

 

CARPILOT, INC.,

 

as a Guarantor

 

 

 

 

By:

 

 

Title:

 

 

Name:

 

 





 

--------------------------------------------------------------------------------

 

 

Annex A

Section 2(a) Amendments

 

[See attached.]

 



 

--------------------------------------------------------------------------------

 

 

Execution CopyAnnex A 

to Amendment No. 1 to Credit Agreement

 

 

 

 

CREDIT AGREEMENT

 

 

 

by and among

 

 

 

JACK COOPER HOLDINGS CORP.,

 

as Borrower,

 

 

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

Dated as of October 28, 2016

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

1.

DEFINITIONS AND CONSTRUCTION.


1 

 

1.1

Definitions


1 

 

1.2

Accounting Terms


1 

 

1.3

Code


1 

 

1.4

Construction


1 

 

1.5

Schedules and Exhibits


2 

 

1.6

Timing of Payment or Performance


2 

 

 

 

2.

LOANS AND TERMS OF PAYMENT.


2 

 

2.1

Term Loans


2 

 

2.2

[Reserved]


3 

 

2.3

Borrowing Procedures and Settlements


3 

 

2.4

Payments; Reductions of Commitments; Prepayments


4 

 

2.5

Promise to Pay


13 

 

2.6

Interest Rates: Rates, Payments, and Calculations


13 

 

2.7

Crediting Payments


14 

 

2.8

[Reserved]


15 

 

2.9

[Reserved]


15 

 

2.10

[Reserved]


15 

 

2.11

[Reserved]


15 

 

2.12

Interest Payment Dates


15 

 

2.13

Funding Losses.


15 

 

2.14

Warrants.


15 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT.


16 

 

3.1

Conditions Precedent to the Extension of Credit


16 

 

3.2

Maturity


16 

 

3.3

Effect of Maturity


17 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES.


17 

 

4.1

Due Organization and Qualification; Subsidiaries


17 

 

4.2

Due Authorization; No Conflict


18 

 

4.3

Governmental Consents


19 

 

4.4

Binding Obligations; Perfected Liens


19 

 

4.5

Title to Assets; No Encumbrances


19 

 

4.6

Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims


20 

 

4.7

Litigation


20 

 

4.8

Compliance with Laws


20 

 

4.9

No Material Adverse Change


21 

 

4.10

Fraudulent Transfer


21 

 

4.11

Employee Benefits


21 

 





 

--------------------------------------------------------------------------------

 

 

 

 

4.12

Environmental Condition


21 

 

4.13

Intellectual Property


21 

 

4.14

Leases


22 

 

4.15

Deposit Accounts and Securities Accounts


22 

 

4.16

Complete Disclosure


22 

 

4.17

Material Contracts


22 

 

4.18

Patriot Act


22 

 

4.19

Indebtedness


23 

 

4.20

Payment of Taxes


23 

 

4.21

Margin Stock


23 

 

4.22

Governmental Regulation


23 

 

4.23

OFAC


23 

 

4.24

Employee and Labor Matters


24 

 

4.25

[Reserved]


24 

 

4.26

Notes Documents, MSD Term Loan Documents and ABL Loan Documents


24 

 

4.27

Guarantors


24 

 

4.28

Obligations Constitute ABL Obligations


24 

 

4.29

NJ and MO Subsidiary


25 

 

4.30

[Reserved]


25 

 

4.31

ERISA


25 

 

 

 

5.

AFFIRMATIVE COVENANTS.


25 

 

5.1

Financial Statements, Reports, Certificates


25 

 

5.2

Collateral Reporting


25 

 

5.3

Existence


26 

 

5.4

Maintenance of Properties


26 

 

5.5

Taxes


26 

 

5.6

Insurance


26 

 

5.7

Inspection


27 

 

5.8

Compliance with Laws


27 

 

5.9

Environmental


27 

 

5.10

NJ and MO Local Counsel Opinion


28 

 

5.11

Formation of Subsidiaries


28 

 

5.12

Further Assurances


29 

 

5.13

Lender Meetings


31 

 

5.14

[Reserved]


31 

 

5.15

Location of Inventory and Equipment


31 

 

5.16

ERISA Matters. Furnish to Agent


31 

 

5.17

Post-Closing Obligations


33 

 

 

 

6.

NEGATIVE COVENANTS.


33 

 

6.1

Indebtedness


33 

 

6.2

Liens


34 

 

6.3

Restrictions on Fundamental Changes


35 

 

6.4

Disposal of Assets


35 

 

6.5

Change Name


36 

 





ii

--------------------------------------------------------------------------------

 

 

 

 

6.6

Nature of Business


36 

 

6.7

Prepayments and Amendments


36 

 

6.8

[Reserved]


38 

 

6.9

Restricted Junior Payments


38 

 

6.10

Accounting Methods


40 

 

6.11

Investments


40 

 

6.12

Transactions with Affiliates


41 

 

6.13

Use of Proceeds


42 

 

6.14

[Reserved]


42 

 

6.15

[Reserved]


42 

 

6.16

[Reserved].


42 

 

6.17

Inventory and Equipment with Bailees


43 

 

6.18

ERISA


43 

 

 

 

 

7.

[RESERVED].


43 

 

 

 

8.

EVENTS OF DEFAULT.


43 

 

8.1

Payments


43 

 

8.2

Covenants


43 

 

8.3

Judgments


44 

 

8.4

Voluntary Bankruptcy, etc


44 

 

8.5

Involuntary Bankruptcy, etc


44 

 

8.6

[Reserved]


44 

 

8.7

Default Under Other Agreements


45 

 

8.8

Representations, etc


45 

 

8.9

Guaranty


46 

 

8.10

Security Documents


46 

 

8.11

Loan Documents


46 

 

 

 

9.

RIGHTS AND REMEDIES.


46 

 

9.1

Rights and Remedies


46 

 

9.2

Remedies Cumulative


47 

 

 

 

10.

WAIVERS; INDEMNIFICATION.


47 

 

10.1

Demand; Protest; etc


47 

 

10.2

The Lender Group’s Liability for Collateral


47 

 

10.3

Indemnification


47 

 

 

 

 

11.

NOTICES.


48 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.


50 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.


52 

 

13.1

Assignments and Participations


52 

 

13.2

Successors


58 

 





iii

--------------------------------------------------------------------------------

 

 

 

14.

AMENDMENTS; WAIVERS.


58 

 

14.1

Amendments and Waivers


58 

 

14.2

Replacement of Certain Lenders


60 

 

14.3

No Waivers; Cumulative Remedies


60 

 

 

 

 

15.

AGENT; THE LENDER GROUP.


60 

 

15.1

Appointment and Authorization of Agent


61 

 

15.2

Delegation of Duties


62 

 

15.3

Liability of Agent


62 

 

15.4

Reliance by Agent


62 

 

15.5

Notice of Default or Event of Default


62 

 

15.6

Credit Decision


63 

 

15.7

Costs and Expenses; Indemnification


63 

 

15.8

[Reserved]


64 

 

15.9

Successor Agent


64 

 

15.10

Lender Group in Individual Capacity


65 

 

15.11

Collateral Matters


65 

 

15.12

Restrictions on Actions by Lenders; Sharing of Payments


67 

 

15.13

Agency for Perfection


68 

 

15.14

Payments by Agent to the Lenders


68 

 

15.15

Concerning the Collateral and Related Loan Documents


68 

 

15.16

[Reserved]


68 

 

15.17

Several Obligations; No Liability


68 

 

15.18

Environmental Liability


69 

 

15.19

Agent Not Required to Risk its Own Funds


69 

 

15.20

Force Majeure


69 

 

 

 

16.

WITHHOLDING TAXES.


70 

 

16.1

Generally


70 

 

16.2

Exemptions


70 

 

16.3

Reductions


72 

 

16.4

Refunds


73 

 

16.5

Excluded Taxes


73 

 

 

 

17.

GENERAL PROVISIONS.


74 

 

17.1

Effectiveness


74 

 

17.2

Section Headings


74 

 

17.3

Interpretation


74 

 

17.4

Severability of Provisions


74 

 

17.5

[Reserved]


74 

 

17.6

Debtor-Creditor Relationship


74 

 

17.7

Counterparts; Electronic Execution


74 

 

17.8

Revival and Reinstatement of Obligations


74 

 

17.9

Confidentiality


75 

 

17.10

Lender Group Expenses


76 

 

17.11

Survival


76 

 

17.12

Patriot Act


76 

 





iv

--------------------------------------------------------------------------------

 

 

 

 

17.13

Integration


77 

 

17.14

[Reserved]


77 

 

17.15

[Reserved]


77 

 

17.16

Intercreditor Agreements


77 

 

EXHIBITS AND SCHEDULES

 

 

 

Exhibit A-1

Form of Assignment and Acceptance

Exhibit A-2

Form of Affiliated Lender Assignment and Assumption

Exhibit C-1

Form of Compliance Certificate

Exhibit 3.1(h)

Form of Officer’s Certificate

Exhibit 3.1(k)

Form of Solvency Certificate

 

 

Schedule A-2

Authorized Persons

Schedule C-1

Commitment

Schedule P-1

Permitted Collateral Liens

Schedule P-2

Permitted Investments

Schedule P-3

Permitted Liens

Schedule R-1

Real Property Collateral

Schedule 1.1

Definitions

Schedule 3.1

Conditions Precedent

Schedule 4.1(b)   Capitalization of Borrower and its Subsidiaries

Schedule 4.6(a)   States of Organization

Schedule 4.6(b)   Chief Executive Offices

Schedule 4.6(c)   Organizational Identification Numbers

Schedule 4.6(d)   Commercial Tort Claims

Schedule 4.7(a)   Litigation – Material Adverse Change

Schedule 4.7(b)   Litigation

Schedule 4.11

Employee Benefits

Schedule 4.13

Intellectual Property

Schedule 4.15

Deposit Accounts and Securities Accounts

Schedule 4.17

Material Contracts

Schedule 4.19

Indebtedness

Schedule 4.24

Employee and Labor Matters

Schedule 4.31

ERISA Matters

Schedule 5.1

Financial Statements, Reports, Certificates

Schedule 5.2

Collateral Reporting

Schedule 5.17

Post-Closing Obligations

Schedule 6.12

Agreements – Transactions with Affiliates

 

 

 



v

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of October 28,
2016, by and among the lenders identified on the signature pages hereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WILMINGTON TRUST, NATIONAL ASSOCIATION, as agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”), JACK COOPER HOLDINGS CORP., a Delaware corporation (“Borrower”).

RECITAL

In consideration of the mutual conditions and agreements set forth in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, Lenders, Agent, and Borrower hereby agrees as follows:

1.          DEFINITIONS AND CONSTRUCTION.

1.1        Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2        Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect as of June 18,
2013; provided,  however, that if Borrower notifies Agent that Borrower requests
an amendment to any provision hereof to receive the benefit of any Accounting
Change that has occurred or is occurring after June 18, 2013 or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. When used herein, the
term “financial statements” shall include the notes and schedules thereto.

1.3        Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein; provided,  however, that to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.

1.4        Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting and shall be deemed to be followed by the words
“without limitation,” and the term “or” has, except where otherwise indicated,
the inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan





 

--------------------------------------------------------------------------------

 

 

Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of, and interest
accrued and unpaid with respect to, all outstanding Loans, (ii) all Lender Group
Expenses that have accrued and are unpaid regardless of whether demand has been
made therefor, (iii) all fees or charges that have accrued hereunder or under
any other Loan Document and are unpaid and (b) the receipt by Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
reasonable and documented and itemized attorneys’ fees and out-of-pocket legal
expenses of outside counsel), such cash collateral to be in such amount as Agent
reasonably determines is appropriate to secure such contingent Obligations. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

1.5        Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

1.6        Timing of Payment or Performance.  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents, when the payment of any
obligation or the performance of any covenant, duty or obligation under any Loan
Document is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.

2.          LOANS AND TERMS OF PAYMENT.

2.1        Term Loans.

(a)        Subject to the terms and conditions hereof, the Lenders severally,
not jointly or jointly and severally, agree to make term loans to Borrower (the
“Loans”) on the Closing Date in an amount for each Lender equal to the amount of
the Commitment of such Lender. Borrower agrees to pay Agent, the fees set forth
in the Fee Letter.





2

--------------------------------------------------------------------------------

 

 

(b)        Amounts borrowed pursuant to this Section 2.1 and repaid may not be
reborrowed. The outstanding principal amount of the Loan, together with interest
accrued and unpaid thereon, shall constitute Obligations and shall be due and
payable on the Maturity Date or, if earlier, on the date on which they are
declared due and payable pursuant to the terms of this Agreement.

2.2        [Reserved].

2.3        Borrowing Procedures and Settlements.

(a)        Procedure for Borrowing. An Authorized Person of Borrower shall
deliver to Agent a written request no later than 10:00 a.m. (New York time) on
the Closing Date specifying (i) the amount of the Borrowing, (ii) the requested
date of the Borrowing, which shall be a Business Day (iii) the location and
number of the account to which funds are to be disbursed, and certifying the
conditions precedent set forth in Section 3.1 have been satisfied (other than
the ones duly waived by the Lenders).

(b)        Making of Loans. Upon receipt of the borrowing request described in
Section 2.3(a), Agent shall promptly notify each Lender thereof.  Not later than
2:00 p.m., New York City time (or, if later, promptly following the satisfaction
of the conditions precedent set forth in Section 3.1), on the Closing Date,
Lender shall make available to Borrower an amount in immediately available funds
equal to the Loan to be made by such Lender.

(c)        Notation. Agent, as a non-fiduciary agent for Borrower, shall
maintain a register at its office set forth in Section 11 a copy of each
assignment and assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and the principal amounts showing the
principal amount of the Loan owing to each Lender, and the interests therein of
each Lender, from time to time (the “Register”) and the Register shall, absent
manifest error, conclusively be presumed to be correct and accurate, and
Borrower, Agent, and each Lender shall treat each person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. Notwithstanding anything to the contrary, any
assignment of any Loan shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by Borrower, Agent and any Lender (solely with respect to its Loans),
at any reasonable time and from time to time upon reasonable prior notice to the
Agent. This Section 2.3(c) shall be construed so that the Loans are at all times
maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and the Treasury Regulations thereunder.





3

--------------------------------------------------------------------------------

 

 

2.4        Payments; Reductions of Commitments; Prepayments.

(a)        Payments by Borrower.  

(i)        Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Agent for the account of the Lender Group and shall be
made in immediately available funds, no later than 2:00 p.m. (New York time) on
the date specified herein. Any payment received by Agent later than 2:00 p.m.
(New York time) shall be deemed to have been received (unless Agent, in its sole
discretion, elects to credit it on the date received) on the following Business
Day and any applicable interest or fee shall continue to accrue until such
following Business Day.

(ii)        Unless Agent receives notice from Borrower prior to the date on
which any payment is due to the Lenders that Borrower will not make such payment
in full as and when required, Agent may assume that Borrower has made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the interest rate then applicable to the Loans for each day from the date
such amount is distributed to such Lender until the date repaid.

(b)        Apportionment and Application.

(i)         So long as no Application Event has occurred and is continuing, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent shall be apportioned ratably among the Lenders having
a Pro Rata Share of the type of Obligation to which a particular fee or expense
relates. All payments to be made hereunder by Borrower shall be remitted to
Agent and all (subject to Section 2.4(b)(iv)) such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing, to reduce the balance of the Loans outstanding
and, thereafter, to Borrower or such other Person entitled thereto under
applicable law.





4

--------------------------------------------------------------------------------

 

 

(ii)        At any time that an Application Event has occurred and is
continuing, all payments remitted to Agent and all proceeds of Collateral
received by Agent shall be applied as follows:

(A)        first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)        second, to pay any fees or premiums (if any) then due to Agent under
the Loan Documents until paid in full,

(C)        third, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(D)        fourth, ratably, to pay any fees or premiums (including any
Prepayment Premium) then due to any of the Lenders under the Loan Documents
until paid in full,

(E)        fifth, ratably, to pay interest accrued in respect of the
Loans  until paid in full,

(F)        sixth, ratably to pay the principal of all Loans until paid in full,

(G)        seventh, to pay any other Obligations, and

(H)        eighth, to Borrower or such other Person entitled thereto under
applicable law.

(iii)       Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive.

(iv)       In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(v)        For purposes of Section 2.4(b)(ii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding (or which would have accrued but
for the commencement of such Insolvency Proceeding), default interest, interest
on interest, and expense reimbursements, irrespective of





5

--------------------------------------------------------------------------------

 

 

whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

(vi)       In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, then the terms and provisions of this
Section 2.4 shall control and govern.

(c)        Reduction of Commitments. The Commitments shall automatically
terminate upon the making of the Loans on the Closing Date.

(d)        Prepayments.

(i)         Optional Prepayments. Borrower may voluntarily prepay the Loans at
any time in whole or in part upon two (2) Business Days prior written notice;
provided that notice may be conditioned on an event and if such event does not
occur no prepayment shall be required; provided further that such prepayment
shall be accompanied by accrued and unpaid interest thereon and: (1) in the case
of any prepayments made with the proceeds of one or more Equity Offerings made
after the Closing Date but on or prior to the first anniversary of the Closing
Date, a prepayment premium of 5.25% of the aggregate principal amount of the
Loans so prepaid; and (2) in the case of any other prepayments pursuant to this
clause (d)(i), the Applicable Premium. 

(ii)        Mandatory Offers of Prepayments.  

(1)        Change of Control.  Upon the occurrence of a Change of Control,
Borrower shall make an Offer to Prepay, and each Lender will have the right to
require Borrower to prepay all or any part of the outstanding principal amount
of the Loans owing to such Lender, together with a prepayment premium of 1.0% of
the aggregate principal amount of the Loans so prepaid and any accrued and
unpaid interest to but not including the Prepayment Date pursuant to an Offer to
Prepay. Subject to Section 2.4(e)(ii) below, on the Prepayment Date, Borrower
shall, to the extent lawful, (A) prepay the Loans (or the portion thereof) of
each Lender that has accepted the Offer for Prepayment, together with the
applicable prepayment premium set forth above and any accrued and unpaid
interest of each Lender that has accepted the Offer for Prepayment, and (B)
otherwise





6

--------------------------------------------------------------------------------

 

 

comply with Section 2.4(e). An Offer to Prepay shall be made no earlier than 10
Business Days in advance of a Change of Control and no later than the date of
such Change of Control and, if made before the occurrence of the Change of
Control, may be conditional upon such Change of Control, if a definitive
agreement is in place for the Change of Control at the time of making the Offer
to Prepay.

(2)        Asset Sales.  Subject to the Intercreditor Agreements, subject to
Section 3.9 and Section 4.10 of the 2017 Notes Indenture (as in effect on the
date hereofFirst Amendment Effective Date), Section 2.4 and Section 2.5 of the
Existing ABL Credit Agreement (as in effect on the date hereof) and Section 2.4
of the MSD Term Loan Credit Agreement (as in effect on the date hereof), and
subject to each of the terms and conditions of this Section 2.4(d)(ii)(2), on
the date of receipt by Borrower or any of its Subsidiaries of Net Cash Proceeds
from any Asset Sale, Borrower shall make an Offer to Prepay and each Lender will
have the right to require Borrower to prepay the outstanding principal amount of
the Loans owing to such Lender together with any accrued and unpaid interest to
but not including the Prepayment Date pursuant to an Offer to Prepay, in an
amount equal to the Net Cash Proceeds received from such Asset Sale, in each
case without any premium or penalty. Subject to Section 2.4(e)(ii) below, on the
Prepayment Date, Borrower shall, to the extent lawful, (A) prepay the Loans (or
the portion thereof), together with any accrued and unpaid interest of each
Lender that has accepted the Offer for Prepayment, in each case without any
premium or penalty; and (B) otherwise comply with Section 2.4(e);  provided,
Borrower or any of its Subsidiaries, may, within 365 days after receipt of such
Net Cash Proceeds, apply such Net Cash Proceeds to an Investment permitted under
this Agreement in (a) any one or more businesses (provided that such Investment
in any business is in the form of either (I) the acquisition of capital Stock
and results in Borrower or any of its Subsidiaries, as the case may be, owning
an amount of the capital Stock of such business such that it constitutes a
Subsidiary of Borrower or (II) all or substantially all of the assets the
relevant business), (b) properties, (c) capital expenditures or (d) other assets
that, in each of (a), (b), (c) and (d), replace the businesses, properties and
assets that are the subject of such Asset Sale or are used or useful in the
Permitted Business (clauses (a), (b), (c) and (d) together,





7

--------------------------------------------------------------------------------

 

 

the “Additional Assets”); provided further that to the extent that the assets
that were subject to the Asset Sale constituted ABL Priority Collateral (as
defined in the ABL-Notes Intercreditor Agreement), such Additional Assets shall
also constitute ABL Priority Collateral (and Borrower or its Subsidiaries, as
the case may be, shall promptly take such action (if any) as may be required to
cause that portion of such Investment constituting ABL Priority Collateral to be
added to the ABL Priority Collateral securing the Obligations). For purposes of
the foregoing and determining whether assets subject to an Asset Sale constitute
ABL Priority Collateral, the sale or other disposition of Capital Interests of a
Person shall be treated as a sale or other disposition of assets of such Person
and assets sold shall be allocated between Notes Priority Collateral and ABL
Priority Collateral (as each such term is defined in the ABL-Notes Intercreditor
Agreement) in accordance with Section 3.5(c) of the ABL-Notes Intercreditor
Agreement, as if the allocation therein would apply to such Asset Sale.

Pursuant to the first proviso of this subclause (2), a binding commitment shall
be treated as a permitted application of the Net Cash Proceeds from the date of
such commitment so long as Borrower or any of its Subsidiaries enters into such
commitment with the good faith expectation that such Net Cash Proceeds will be
applied to satisfy such commitment within 180 days of such commitment; provided,
that if such commitment is later terminated or cancelled prior to the
application of such Net Cash Proceeds, then such Net Cash Proceeds shall
constitute Excess Proceeds.

Any Net Cash Proceeds from the Asset Sales covered by this subclause (2) that
are not invested or applied as provided and within the time period set forth
above will be deemed to constitute “Excess Proceeds” and within 15 Business Days
after the aggregate amount of Excess Proceeds exceeds $10,000,000, Borrower
shall make an Offer to Prepay an amount equal to the Excess Proceeds. To the
extent that the aggregate amount of Loans that are accepted for prepayment
pursuant to an Offer to Prepay is less than the Excess Proceeds, Borrower may
use any remaining Excess Proceeds for any purpose not otherwise prohibited by
this Agreement. Upon completion of any such Asset Sale Offer, the amount of
Excess Proceeds shall be reset at zero.  After Borrower or any of its
Subsidiaries





8

--------------------------------------------------------------------------------

 

 

has applied the Net Cash Proceeds from any Asset Sale of any Collateral as
provided in, and within the time periods required by, this clause (2), Borrower
may use the balance of such Net Cash Proceeds, if any, from such Asset Sale of
Collateral for any purpose not prohibited by the terms of this Agreement;
provided that pending the final application of any Net Cash Proceeds pursuant to
this clause (2), the Borrower may apply such Net Cash Proceeds temporarily to
reduce Indebtedness outstanding under a revolving credit facility or otherwise
invest such Net Cash Proceeds in any manner not prohibited in this Agreement.

Notwithstanding anything to the contrary in the foregoing, subject to the
Intercreditor Agreements, subject to Section 3.9 and Section 4.10 of the 2017
Notes Indenture (as in effect on the date hereofFirst Amendment Effective Date),
Section 2.4 and Section 2.5 of the Existing ABL Credit Agreement (as in effect
on the date hereof) and Section 2.4 of the MSD Term Loan Credit Agreement (as in
effect on the date hereof), and subject to each of the terms and conditions of
this Section 2.4(d)(ii)(2):  

(I) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall not be required, and shall be deemed reduced by an equivalent amount, to
the extent that a corresponding prepayment or payment (without the requirement
for a corresponding commitment reduction in the case of a revolving facility) is
made under any ABL Credit Agreement (or any Refinancing Indebtedness thereof as
permitted under clause (l) of “Permitted Indebtedness” definition) or the MSD
Term Loan Credit Agreement (or any Refinancing Indebtedness thereof as permitted
under clause (l) of “Permitted Indebtedness” definition) or any other permitted
Indebtedness of the Borrower or a Guarantor that is secured by a Lien on the ABL
Priority Collateral that is senior to the Lien on the ABL Priority Collateral
securing the Obligations;

(II) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall be deemed reduced by a ratable amount of the corresponding prepayment or
payment (or similar equivalent thereof) as may be required under Specified Pari
Passu Ratio Debt (or any Refinancing Indebtedness thereof) or any other
permitted Indebtedness of the Borrower or a Guarantor that is secured by a Lien
on the ABL Priority Collateral that is pari passu with the Lien on the ABL
Priority Collateral securing the Obligations,





9

--------------------------------------------------------------------------------

 

 

(III) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
in connection with the Asset Sale of any Notes Priority Collateral shall not be
required, and shall be deemed reduced by an equivalent amount of the
corresponding prepayment or payment (or similar equivalent thereof) as may be
required under the 2017 Notes Indenture (or any Refinancing Indebtedness
thereof), the relevant indentures for the Additional Notes (or any Refinancing
Indebtedness thereof) or any other any other permitted Indebtedness of the
Borrower or a Guarantor that is secured by a Lien on the Notes Priority
Collateral that is senior to the Lien on the Notes Priority Collateral securing
the Obligations; and

(IV) any such mandatory offers of prepayments under this Section 2.4(d)(ii)(2)
shall be deemed reduced by a ratable amount of the corresponding prepayment or
payment (or similar equivalent thereof) as may be required under any other any
other permitted Indebtedness of the Borrower or a Guarantor that is secured by a
Lien on the Notes Priority Collateral that is pari passu with the Lien on the
Notes Priority Collateral securing the Obligations.

(3)        Indebtedness.  On the date of the incurrence of any Indebtedness not
permitted under this Agreement, Borrower shall make an Offer to Prepay and each
Lender will have the right to require Borrower to prepay all or any part of the
outstanding principal amount of the Loans owing to such Lender, together with
the Applicable Premium and any accrued and unpaid interest to but not including
the Prepayment Date pursuant to an Offer to Prepay. Subject to
Section 2.4(e)(ii) below, on the Prepayment Date, Borrower shall, to the extent
lawful, (A) prepay the Loans (or the portion thereof), together with the
Applicable Premium and any accrued and unpaid interest of each Lender that has
accepted the Offer for Prepayment, and (B) otherwise comply with Section 2.4(e).
The provisions of this Section do not constitute consent to the incurrence of
any Indebtedness by Borrower or any of its Subsidiaries.

(iii)        Prepayment Premiums. 

(1)        Notwithstanding anything herein to the contrary, if (x) all or any
portion of the Loans is paid or prepaid (or is required to be paid or prepaid)
pursuant to Section 2.4(d)(i),  (d)(ii)(1) or (d)(ii)(3), (x) the Obligations
are





10

--------------------------------------------------------------------------------

 

 

accelerated (whether by operation of law or otherwise), including as a result of
the commencement of an Insolvency Proceeding or any Event of Default under
Section 8.4 or 8.5, (y) there is a satisfaction, release, payment,
restructuring, reorganization, replacement, reinstatement, defeasance or
compromise of any of the Obligations in any Insolvency Proceeding, foreclosure
(whether by power of judicial proceeding or otherwise) or deed in lieu of
foreclosure or the making of a distribution of any kind in any Insolvency
Proceeding to Agent, for the account of the Lenders in full or partial
satisfaction of the Obligations, or (z) there is a termination of this Agreement
for any reason other than repayment in full on the fourth anniversary of the
Closing Date (the occurrence of any of the events set forth in the foregoing
clauses (w) through (z), a “Premium Event”), then Agent shall be paid, for the
benefit of Lenders holding such Loans as an inducement for making the Loans (and
not as a penalty) an amount equal to the Applicable Premium or, if such
prepayment is made in accordance with Section 2.4(d)(i)(1), the prepayment
premium set forth in Section 2.4(d)(i)(1), or if such prepayment is made in
accordance with Section 2.4(d)(ii)(1), the prepayment premium set forth in
Section 2.4(d)(ii)(1) (as applicable, the “Prepayment Premium”),  which
Prepayment Premium shall be fully earned, and due and payable, on the date of
such payment or prepayment, or on the date such payment or prepayment is
required to be made, as applicable, and non-refundable when made.  If the Loans
are accelerated for any reason under this Agreement pursuant to the terms
herein, the Prepayment Premium applicable thereto shall be calculated as if the
date of acceleration of such Loans was the date of prepayment of such Loans. The
parties hereto further acknowledge and agree that the Prepayment Premium is not
intended to act as a penalty or to punish the Loan Parties for any such
repayment or prepayment.

(2)        Any prepayment or repayment, whether voluntary or involuntary, of the
Loans upon the occurrence of any Premium Event shall be accompanied by all
accrued interest on the principal amount prepaid or repaid, together with the
Prepayment Premium, as applicable.  Without limiting the generality of the
foregoing Section 2.4(d)(iii)(1), and notwithstanding anything to the contrary
in this Agreement or any Loan Document, it is understood and agreed that if the
Obligations are accelerated as a result of the occurrence and continuance of any
Event of Default





11

--------------------------------------------------------------------------------

 

 

(including by operation of law or otherwise), the Prepayment Premium, if any,
determined as of the date of acceleration, will also be due and payable and will
be treated and deemed as though the applicable Loans were prepaid as of such
date and shall constitute part of the Obligations for all purposes herein. The
Prepayment Premium, if any, shall also be payable in the event the Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
similar means.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT
OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.  The Loan
Parties expressly agree that (i) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 2.4(d), (v) their
agreement to pay the Prepayment Premium is a material inducement to the Lenders
to make the Loans, and (vi) the Prepayment Premium represents a good faith,
reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such Premium Event.

(e)        Offer to Prepay.  

(i)         In the event that Borrower shall be required to commence an Offer to
Prepay pursuant to Section 2.4(d)(ii), Borrower shall follow the procedures
specified below:

(1)        Unless otherwise required by applicable law, an Offer to Prepay shall
specify an Expiration Date of the Offer to Prepay, which shall be, subject to
any contrary requirements of applicable law, not less than 10 days or more than
30 days after the date of mailing of such Offer,





12

--------------------------------------------------------------------------------

 

 

and a Prepayment Date for prepayment of the Loans shall be within 60 days after
the Expiration Date. On the Prepayment Date, Borrower shall prepay the aggregate
principal amount of Loans required to be prepaid pursuant to Section 2.4(d)
hereof (the “Offer Amount”), or if less than the Offer Amount has been accepted
for prepayment, all Loans accepted for prepayment in response to the Offer to
Prepay.

(2)        On the Prepayment Date, Borrower shall, to the extent lawful, prepay
the Loans accepted for prepayment, together with any accrued and unpaid interest
and, if applicable, any prepayment premium required (including the Applicable
Premium).

(ii)        Any Offer to Prepay may, at Borrower’s discretion, be subject to the
satisfaction of one or more conditions precedent (including, in the case of an
Offer to Prepay made under Section 2.4(d)(ii)(1) or Section 2.4(d)(ii)(3), the
consummation of such Change of Control or incurrence of Indebtedness).  If
prepayment is subject to satisfaction of one or more conditions precedent, such
Offer to Prepay shall describe each such condition, and if applicable, shall
state that, in Borrower’s discretion, the Prepayment Date may be delayed until
such time as any or all such conditions shall be satisfied, or such prepayment
may not occur and such Offer to Prepay may be rescinded in the event that any or
all such conditions shall not have been satisfied by the stated Prepayment Date,
or by the Prepayment Date as so delayed.

2.5        Promise to Pay. Borrower promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in full on the Maturity Date or,
if earlier, on the date on which the Obligations become due and payable pursuant
to the terms of this Agreement or any other applicable Loan Document.  Borrower
shall not be required to make any prepayments on the principal of the Loans
prior to the Maturity Date (or, if earlier, on the date on which the Obligations
become due and payable pursuant to the terms of this Agreement) except as
otherwise expressly required pursuant Section 2.4(d) and upon acceleration of
the Obligations in accordance with Section 9.1.

2.6        Interest Rates: Rates, Payments, and Calculations.

(a)        Interest Rates. Except as provided in Section 2.6(c), all outstanding
Loans shall bear interest at a rate per annum equal to 10.5%.  The interest on
the Loans shall be due and payable quarterly in arrears on the last day of each
March, June, September and December, commencing with December 31, 2016 (each
date upon which interest shall be so due and payable, an “Interest Payment
Date”).





13

--------------------------------------------------------------------------------

 

 

(b)        [Reserved].

(c)         Default Rate. Upon the occurrence and during the continuation of an
Event of Default, at the election of the Required Lenders, all outstanding
Obligations shall bear interest on the Daily Balance thereof at a per annum rate
equal to two percentage points above the per annum rate otherwise applicable
pursuant to Section 2.6(a).

(d)        Payment of Fees. All costs, expenses, and Lender Group Expenses
payable hereunder or under any of the other Loan Documents shall be due and
payable promptly and in any event no later than 30 days following written demand
therefor.   All fees and expenses payable under the Fee Letter shall be paid
when due and payable thereunder.

(e)         Computation. All interest chargeable under the Loan Documents shall
be computed on the basis of a 365 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue.

(f)         Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided,  however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7        Crediting Payments. The receipt of any payment item by Agent shall
not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to an account designated by
Agent from time to time (such account, “Agent’s Account”) or unless and until
such payment item is honored when presented for payment. Should any payment item
not be honored when presented for payment, then Borrower shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 2:00 p.m. (New York time). If any payment item is received into
Agent’s Account on a non-Business Day or after 2:00 p.m. (New York time) on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.





14

--------------------------------------------------------------------------------

 

 

2.8        [Reserved].  

2.9        [Reserved].  

2.10      [Reserved].  

2.11      [Reserved].

2.12      Interest Payment Dates.  Interest on the Loans shall be payable on (x)
the earliest of (i) the applicable Interest Payment Date, (ii) the date on which
all or any portion of the Obligations are accelerated pursuant to the terms
hereof, or (iii) the Maturity Date and (y) the date of any prepayment made
pursuant to Sections 2.4(d)(i) and (ii).

2.13      Funding Losses.  

Borrower shall indemnify, defend, and hold Agent and the Lenders harmless
against any loss, cost, or expense actually incurred by Agent or any Lender as a
result of the payment of any principal of any Loan other than on the applicable
Interest Payment Date (including as a result of an Event of Default) (such
losses, costs, or expenses, “Funding Losses”). A certificate of Agent or a
Lender delivered to Borrower setting forth in reasonable detail any amount or
amounts that Agent or such Lender is entitled to receive pursuant to this
Section 2.12 shall be conclusive absent manifest error. Borrower shall pay such
amount to Agent or the Lender, as applicable, within 30 days of the date of its
receipt of such certificate.

2.14      Warrants.  

For U.S. federal income and applicable state and local tax purposes, the Loan,
together with the Warrants, shall be treated as an investment unit.  The
Borrower and the Lenders shall use commercially reasonable efforts to agree for
income tax purposes upon the fair market value of the Warrants acquired by the
Lenders; provided, however, that the Borrower and the Lenders agree that such
value shall not exceed $20 per Warrant; provided further, however, if the
Borrower and Lenders are not able to agree on the fair market value of the
Warrants, the Lenders shall not be bound by the Borrower’s determination of such
fair market value and may take a different position pursuant to Treasury
Regulations Section 1.1273-2(h)(2).  Each of the Borrower and the Lenders agree
(i) to treat the Loan as a debt instrument, and not as a “contingent payment
debt instrument,” for U.S. federal and applicable state and local income tax
purposes, and (ii) to the extent the Loan is considered to have been issued with
original issue discount (including as a result of any significant modification
of the Loan that results in any original issue discount), that Borrower will
provide any information reasonably requested from time to time by any Lender
regarding the original issue discount (if any) associated with the Loan for U.S.
federal income tax purposes.  To the extent the Borrower and the Lenders agree
on the fair market value of the Warrants, each of Borrower and the Lenders agree
to file tax returns consistent with such valuation. Notwithstanding the
foregoing, for all purposes (except for the purpose of this Section 2.14), each
Lender shall be treated as having loaned the full amount of its pro rata portion
of the principal amount of the Loan.





15

--------------------------------------------------------------------------------

 

 

3.          CONDITIONS; TERM OF AGREEMENT.

3.1        Conditions Precedent to the Extension of Credit. The obligation of
each Lender to make its extension of credit provided for hereunder is subject to
the fulfillment, to the satisfaction of Agent and each Lender, of each of the
following conditions precedent, prior to or substantially concurrently with the
making of such extension of credit on the Closing Date:

(a)        The conditions precedent set forth on Schedule 3.1;

(b)        the representations and warranties made by Borrower or the other Loan
Parties contained in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects on such earlier date (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof)); and

(c)        no Default or Event of Default shall have occurred and be continuing
on the date of such extension of credit, nor shall either result from the making
thereof.

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

3.2        Maturity. This Agreement shall continue in full force and effect for
a term ending on the earliest occurring of the following (such earliest date,
the “Maturity Date”):

(a)        the four-year anniversary of the Closing Date,

(b)        the date that is 90 days prior to the then stated maturity date of
the Notes after giving effect to any permitted renewals, replacements,
exchanges, refinancings or extensions thereto (as stated in a notice by the
Borrower to the Agent); provided that, notwithstanding the foregoing, the
Maturity Date shall not be deemed to occur as a result of this clause (b) if and
when there is such renewal, replacement, exchange or extension to a date that is
more than 90 days after the date in Section 3.2(a), and the aggregate
outstanding principal amount under the Notes that are not so renewed, replaced,
exchanged or extended is less than $20,000,000, or

(c)        the date that is 90 days prior to the then stated maturity date of
the PIK Toggle Notes after giving effect to any permitted renewals,
replacements,





16

--------------------------------------------------------------------------------

 

 

exchanges, refinancings or extensions thereto (as stated in a notice by the
Borrower to the Agent); provided that, notwithstanding the foregoing, the
Maturity Date shall not be deemed to occur as a result of this clause (c) if and
when there is such renewal, replacement, exchange or extension to a date that is
more than 90 days after the date in Section 3.2(a), and the aggregate
outstanding principal amount under the PIK Toggle Notes that are not so renewed,
replaced, exchanged or extended is less than $20,000,000.

3.3        Effect of Maturity. On the Maturity Date, all of the Obligations
immediately shall become due and payable without notice or demand and Borrower
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full. When all of the Obligations (other
than any contingent and unasserted reimbursement or indemnity obligations) have
been paid in full, Agent will, at Borrower’s sole expense, to the extent
requested by the Borrower, deliver all possessory Collateral and execute and
deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by or on behalf of Agent.

4.          REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case as of the Closing Date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case,
such representations and warranties shall be true and correct in all material
respects on such earlier date (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof)) and such representations and
warranties shall survive the execution and delivery of this Agreement:

4.1        Due Organization and Qualification; Subsidiaries.

(a)         Borrower and each Loan Party (i) is duly organized and existing and
in good standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Change, and (iii) has all
requisite organizational power and authority to own and operate its properties,
to carry on its business as now conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.





17

--------------------------------------------------------------------------------

 

 

(b)         Set forth on Schedule 4.1(b) is a complete and accurate description
of the authorized Capital Interests of Borrower and each of its Subsidiaries, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding and, in the case of Subsidiaries
of Borrower, the number and the percentage of the outstanding shares of each
such class owned directly or indirectly by Borrower. Other than as described on
Schedule 4.1(b), as of the Closing Date, (i) there are no subscriptions,
options, warrants, or calls relating to any shares of any such Person’s Capital
Interests, including any right of conversion or exchange under any outstanding
security or other instrument and (ii) neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Capital Interests or
any security convertible into or exchangeable for any of its Capital Interests.
All of the outstanding Capital Interests of each such Subsidiary of Borrower has
been validly issued and, to the extent applicable, is fully paid and
non-assessable.

4.2        Due Authorization; No Conflict.

(a)         As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party, and the borrowing
of the Loans hereunder, have been duly authorized by all necessary action on the
part of such Loan Party.

(b)         As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party, and the borrowing
of the Loans hereunder, do not and will not (i) violate any material provision
of federal, state, or local law or regulation applicable to any Loan Party or
its Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries,
or any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change, (iii)
result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Collateral
Liens or Permitted Liens, or (iv) require any approval of any Loan Party’s
interestholders or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.





18

--------------------------------------------------------------------------------

 

 

4.3        Governmental Consents. The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered in
accordance with the Loan Documents for filing or recordation, as of the Closing
Date or as of such later date as is permitted or contemplated pursuant to the
Loan Documents.

4.4        Binding Obligations; Perfected Liens.

(a)         Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b)        Subject to the completion of the actions set forth on Schedule 5.17,
Agent’s Liens are validly created, perfected (other than (i) in respect of
Vehicles that are subject to a certificate of title and as to which Agent’s Lien
has not been noted on the applicable certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms hereunder, are required to be
perfected), and (v) any Deposit Accounts and Securities Accounts not subject to
a Control Agreement as permitted by Section 5.12, and subject only to the filing
of financing statements and the recordation of the Mortgages, in each case, in
the appropriate filing offices), and, subject to the Intercreditor Agreements,
first priority Liens, subject only to Permitted Liens which are non-consensual
(including by operation of law) Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases, and Liens described under
clauses (a) (but only to the extent any such Lien listed on Schedule P-3 is
senior to Agent’s Lien on the date hereof), (e), (k), (p), (s), (t) and (u) of
the definition of Permitted Liens and clauses (a) and (c) of the definition of
Permitted Collateral Liens (but, in the case of clause (c), only to the extent
any such Lien is senior to Agent’s Lien on the date hereof).

4.5        Title to Assets; No Encumbrances. Subject to Permitted Collateral
Liens and Permitted Liens, Borrower and each of its Subsidiaries has (a) good,
marketable and legal title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and marketable title to (in the case of all
other personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Schedule 3.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby (or assets disposed of





19

--------------------------------------------------------------------------------

 

 

in the ordinary course of business, and not with respect to any of the
transactions contemplated hereby, prior to the date hereof). All of such assets
are free and clear of Liens except for Permitted Collateral Liens and Permitted
Liens.

4.6        Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a)        As of the Closing Date, the name (within the meaning of Section 9-503
of the Code) and jurisdiction of organization of Borrower and each of its
Subsidiaries is set forth on Schedule 4.6(a).

(b)        As of the Closing Date, the chief executive office of Borrower and
each of its Subsidiaries is located at the address indicated on Schedule 4.6(b).

(c)        As of the Closing Date, Borrower’s and each of its Subsidiaries’ tax
identification numbers and organizational identification numbers, if any, are
identified on Schedule 4.6(c).

(d)        As of the Closing Date, neither Borrower nor any of its Subsidiaries
holds any commercial tort claims that exceed $500,000 in amount, except as set
forth on Schedule 4.6(d).

4.7        Litigation.

(a)        Except as set forth on Schedule 4.7(a), there are no actions, suits,
or proceedings pending or, to the knowledge of Borrower, after due inquiry,
threatened in writing against Borrower or any of its Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

(b)        Schedule 4.7(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $1,000,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrower, after due inquiry, threatened in writing against Borrower
or any of its Subsidiaries, of, as of the Closing Date, (i) the parties to such
actions, suits, or proceedings, (ii) the nature of the dispute that is the
subject of such actions, suits, or proceedings, (iii) the procedural status with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of Borrower and its Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

4.8        Compliance with Laws. Neither Borrower nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or





20

--------------------------------------------------------------------------------

 

 

instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

4.9        No Material Adverse Change. All historical financial statements
relating to Borrower and its Subsidiaries that have been delivered by Borrower
to the Lenders have been prepared in accordance with GAAP (except, in the case
of unaudited financial statements, for the lack of footnotes and being subject
to year-end audit adjustments) and present fairly in all material respects,
Borrower’s and its Subsidiaries’ respective financial condition (consolidated to
the extent specified in such financial statements) as of the date thereof and
results of operations for the period then ended. Since December 31, 2015, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to Borrower and its
Subsidiaries, taken as a whole.

4.10      Fraudulent Transfer.

(a)        As of the Closing Date, the Loan Parties, taken as a whole (after
giving effect to the issuance and incurrence of Loans hereunder and the
consummation of the Transactions contemplated hereby), are Solvent.

(b)        No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

4.11      Employee Benefits. As of the Closing Date, except as set forth on
Schedule 4.11, neither Borrower nor any of its Subsidiaries, nor any of their
ERISA Affiliates maintains or contributes to any Benefit Plan.

4.12      Environmental Condition. (a) To Borrower’s knowledge, neither
Borrower’s nor any of its Subsidiaries’ Properties has ever been used by
Borrower, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to Borrower’s knowledge, after due inquiry,
neither Borrower’s nor any of its Subsidiaries’ Properties has ever been
designated or identified in any manner pursuant to any Environmental Law as a
Hazardous Materials disposal site, (c) neither Borrower nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) neither Borrower nor any of its Subsidiaries
nor any of their respective facilities or operations is subject to any
outstanding written order, consent decree, or settlement agreement with any
Person relating to any Environmental Law or Environmental Liability that, in
each case of the foregoing subclauses (a) – (d) of this Section 4.12,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

4.13      Intellectual Property. Borrower and each of its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are necessary and





21

--------------------------------------------------------------------------------

 

 

material to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 is a true, correct, and complete listing of all material
registered trademarks, trade names, copyrights, patents, and licenses as to
which Borrower or one of its Subsidiaries is the owner or is an exclusive
licensee as of the Closing Date.

4.14      Leases. Borrower and each of its Subsidiaries enjoy peaceful and
undisturbed possession under any lease material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, as of the Closing Date, all of such material leases are valid and
subsisting and no material default by Borrower or the applicable Subsidiaries
exists under any of them.

4.15      Deposit Accounts and Securities Accounts. Set forth on Schedule 4.15
is a listing, as of the Closing Date, of all of Borrower’s and its Subsidiaries’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

4.16      Complete Disclosure. All factual information (other than
forward-looking information, forward-looking pro forma, and projections and
information of a general economic nature and general information about
Borrower’s industry), taken as a whole, furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of or in connection with this Agreement or the other Loan
Documents, was, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.

4.17      Material Contracts. Set forth on Schedule 4.17 is a reasonably
detailed description of the Material Contracts of each Loan Party and its
Subsidiaries as of the date hereof and as of the Closing Date. Except for
matters which, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Change, as of the Closing Date, each
Material Contract (other than those that have expired at the end of their normal
terms) (a) is in full force and effect and is binding upon and enforceable
against Borrower or the applicable Subsidiary and, to Borrower’s knowledge,
after due inquiry, each other Person that is a party thereto in accordance with
its terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws related to
or limiting creditors’ rights generally, (b) has not been otherwise amended or
modified (other than amendments or modifications set forth on Schedule 4.17),
and (c) is not in default due to the action or inaction of Borrower or the
applicable Subsidiary.

4.18      Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the





22

--------------------------------------------------------------------------------

 

 

loans made hereunder will be used by any Loan Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

4.19      Indebtedness. Set forth on Schedule 4.19 is a true and complete list
of all Indebtedness in excess of $250,000 for any particular Indebtedness and
$500,000 in the aggregate for all Indebtedness of each Loan Party and each of
its Subsidiaries outstanding immediately prior to the date hereof that is to
remain outstanding immediately after giving effect to the closing hereunder on
the Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the date hereof and as of the Closing Date.

4.20      Payment of Taxes. Except as otherwise permitted under Section 5.5, all
U.S. federal and other material tax returns and reports of each Loan Party and
its Subsidiaries required to be filed by any of them have been timely filed, and
all material Taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. Borrower has no knowledge of any
proposed Tax assessment against a Loan Party or any of its Subsidiaries that is
not being actively contested by such Loan Party or such Subsidiary diligently,
in good faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

4.21      Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors of the United States Federal
Reserve.

4.22      Governmental Regulation. Neither Borrower nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.23      OFAC. Neither Borrower nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC. Neither Borrower nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions





23

--------------------------------------------------------------------------------

 

 

with Sanctioned Persons or Sanctioned Entities. No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

4.24      Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of Borrower, threatened against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against Borrower or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) to the
knowledge of Borrower, after due inquiry, no union representation question
existing with respect to the employees of Borrower or its Subsidiaries and no
union organizing activity taking place with respect to any of the employees of
Borrower or its Subsidiaries, in each case, to the extent such events could
reasonably be expected to result in a material liability. Except as set forth on
Schedule 4.24, neither Borrower, nor any of its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied. The hours worked
and payments made to employees of Borrower or its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from Borrower or any of its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Borrower or such Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

4.25      [Reserved].

4.26      Notes Documents, MSD Term Loan Documents and ABL Loan Documents. As of
the Closing Date, Borrower has delivered to Agent and the Lenders true and
correct copies of any material Notes Documents, material ABL Loan Documents, and
material MSD Term Loan Documents.  As of the Closing Date, no Default or Event
of Default (as defined in each of the Notes Indenture, the ABL Credit Agreement
and the MSD Term Loan Credit Agreement) has occurred and is continuing. The
Notes Documents, the ABL Loan Documents and the MSD Term Loan Documents are in
full force and effect as of the Closing Date and have not been terminated,
rescinded or withdrawn as of such date.

4.27      Guarantors. (a) Each Subsidiary of Borrower (other than any Excluded
Subsidiary), (b) each Subsidiary that is a guarantor or a co-borrower under the
ABL Loan Documents, (c) each Subsidiary that is a guarantor under the 2017 Notes
Documents and (d) each Subsidiary that is a guarantor under the MSD Term Loan
Documents, is a Guarantor under the Loan Documents.  

4.28      Obligations Constitute ABL Obligations.  Upon execution and delivery
by Agent of the ABL Joinder Agreement to the ABL-Notes Intercreditor AgreementAs
of the First Amendment Effective Date, (a) this Agreement shall constitute an
“Additional ABL Credit





24

--------------------------------------------------------------------------------

 

 

Agreement” under and as defined in the ABL-Notes Intercreditor Agreement, (b)
Agent is a “Bank Collateral Agent” under and as defined in the ABL-Notes
Intercreditor Agreement, (c) the Loan Documents shall constitute “Credit
Facility Loan Documents” under and as defined in the ABL-Notes Intercreditor
Agreement and (d) the Obligations shall constitute “Credit Facility Obligations”
under and as defined in the ABL-Notes Intercreditor Agreement. This Agreement,
the other Loan Documents and the Obligations incurred hereunder and thereunder
are permitted (i) to be incurred by each ABL Credit Agreement (as amended,
supplemented or modified through the date hereof), and the 2017 Indenture and
the Notes (as each such term is defined in the ABL-Notes Intercreditor
Agreement) and (ii) by the each ABL Credit Agreement (as amended, supplemented
or modified through the date hereof) and the 2017 Indenture and the Notes (as
each such term is defined in the ABL-Notes Intercreditor Agreement) to be
subject to the provisions of the ABL-Notes Intercreditor Agreement as Credit
Facility Obligations (as such term is defined in the ABL-Notes Intercreditor
Agreement) and the ABL Credit Agreement (as such term is defined in the
ABL-Notes Intercreditor Agreement). 

4.29      NJ and MO Subsidiary. As of the Closing Date, each of Auto Export
Shipping, Inc. and Pacific Motor Trucking Company is not a Significant
Subsidiary.

4.30      [Reserved].

4.31      ERISA. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and other federal or state law. Each
Plan which is intended to qualify under Section 401(a) of the IRC has received a
favorable opinion or determination letter from the IRS and to the best knowledge
of Borrower, nothing has occurred which would cause the loss of such
qualification. Except as set forth on Schedule 4.31, Borrower and each ERISA
Affiliate has made all required contributions to any Plan subject to Section 412
of the IRC, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the IRC has been made with
respect to any Plan.

5.          AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until payment in full of the Obligations
(other than any unasserted contingent reimbursement and indemnification
obligations), Borrower shall and shall cause each of its Subsidiaries to comply
with each of the following, as applicable:

5.1        Financial Statements, Reports, Certificates. Deliver to Agent each of
the financial statements, reports, and other items set forth on Schedule 5.1 no
later than the times specified therein. In addition, Borrower agrees that no
Subsidiary of Borrower will have a fiscal year different from that of Borrower.
In addition, Borrower agrees to maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP in all material
respects.

5.2        Collateral Reporting. Provide Agent with each of the reports set
forth on Schedule 5.2 at the times specified therein. In addition, Borrower
agrees to use commercially reasonable efforts in cooperation with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.





25

--------------------------------------------------------------------------------

 

 

5.3        Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, at all times maintain and preserve in full force and effect its existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Change, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, licenses, permits, licenses, accreditations,
authorizations, or other approvals material to its business.

5.4        Maintenance of Properties. Maintain and preserve all of its assets
that are necessary in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty and condemnation and Asset Sales
and other dispositions that do not constitute Asset Sales excepted and except
where the failure to do so would not reasonably be expected to have a Material
Adverse Change.

5.5        Taxes. Cause all Taxes imposed, levied, or assessed against any Loan
Party or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except (i) to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of a Tax that has or may become a
Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
(ii) with respect to such Taxes that do not exceed $500,000 in the aggregate at
any one time. Borrower will and will cause each of its Subsidiaries to make
timely payment or deposit of all Tax payments and withholding taxes required of
it and them by applicable laws (subject to clauses (i) and (ii) of the preceding
sentence), including those laws concerning F.I.C.A., F.U.T.A., state disability,
and local, state, and federal income taxes, and will, upon reasonable request,
furnish Agent with proof reasonably satisfactory to the Required Lenders
indicating that Borrower and its Subsidiaries have made such payments or
deposits.

5.6        Insurance. At Borrower’s expense, maintain insurance respecting each
of the Loan Parties’ and their Subsidiaries’ assets wherever located, covering
loss or damage by fire, theft, explosion, and all other hazards and risks as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. All such policies of insurance shall be with responsible and
reputable insurance companies reasonably acceptable to the Required Lenders and
in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to the
Required Lenders (it being agreed that the amount, adequacy and scope of the
policies of insurance of Borrower in effect as of the date hereof are acceptable
to the Required Lenders). All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard noncontributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance of the Loan Parties are to be delivered to Agent,
with the loss payable (but only in respect of Collateral) and additional insured
endorsements in favor of Agent and Borrower shall use commercially reasonable
efforts to cause such endorsement to provide for not less than 30 days (10 days
in the case of non-payment) prior written notice to Agent of the exercise of any
right of cancellation.  In the event that such endorsements do not include such
30





26

--------------------------------------------------------------------------------

 

 

days (10 days in the case of non-payment) prior written notice, Borrower shall
promptly notify Agent in the event that it receives any notice of cancellation
to any Loan Parties’ property or liability insurance. If Borrower fails to
maintain such insurance, subject to the Intercreditor Agreements, after
reasonable consultation with Borrower, Agent may arrange for such insurance, but
at Borrower’s expense and without any responsibility on Agent’s part for
obtaining the insurance, the solvency of the insurance companies, the adequacy
of the coverage, or the collection of claims. Borrower shall give Agent prompt
notice of any loss exceeding $1,000,000 covered by its casualty or business
interruption insurance. Upon the occurrence and during the continuance of an
Event of Default, subject to the Intercreditor Agreements, Agent shall have the
first right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. Notwithstanding anything in this
Section 5.6, the Loan Parties and their Subsidiaries shall be permitted to
self-insure on a basis consistent with commercially reasonable business
practices. The parties hereby acknowledge that the Loan Parties’ self-insurance
practices in effect on the date hereof are commercially reasonable business
practices as of the date of this Agreement.

5.7        Inspection. Permit Agent and each of its duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to conduct appraisals and valuations, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees at such reasonable times and intervals as Agent may designate and, so
long as no Event of Default exists, with reasonable prior notice to Borrower.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, Borrower shall only be required to reimburse the fees and
expenses of Agent and duly authorized representatives or agents of Required
Lenders for two such visits, inspections and examinations per fiscal year plus
any additional visits in connection with Lender meetings pursuant to Section
5.13.

5.8        Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

5.9        Environmental.

(a)        Keep any property either owned or operated by Borrower or any of its
Subsidiaries free of any Environmental Liens (other than Permitted Liens) or
post bonds or other financial assurances sufficient to satisfy the obligations
or liability evidenced by such Environmental Liens,

(b)        Comply with Environmental Laws to the extent the non compliance could
reasonably be expected to have a Material Adverse Change and provide to Agent
documentation of such compliance which Agent reasonably requests,





27

--------------------------------------------------------------------------------

 

 

(c)        Promptly notify Agent of any release of which Borrower has knowledge
of a Hazardous Material in any Reportable Quantity (as defined under applicable
Environmental Law) from or onto property owned or operated by Borrower or any of
its Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

(d)        Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien that could reasonably be expected to have a Material
Adverse Change has been filed against any of the real or personal property of
Borrower or any other Loan Party, (ii) commencement of any Environmental Action
or written notice that an Environmental Action will be filed against Borrower or
any other Loan Party that could reasonably be expected to have a Material
Adverse Change, and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority that could reasonably be
expected to have a Material Adverse Change.

5.10      NJ and MO Local Counsel Opinion.  To the extent Auto Export Shipping,
Inc. or Pacific Motor Trucking Company becomes a Significant Subsidiary based on
the quarterly or annual financial statements delivered pursuant to Section 5.1
(or any Form 10Q or Form 10K is filed in lieu thereof), as soon as practicable
but in any event within 60 days after the delivery of the quarterly or annual
financial statements delivered pursuant to Section 5.1, the Borrower shall cause
to be delivered a New Jersey or Missouri local counsel opinions, as applicable,
that cover customary corporate opinions, substantially similar to the ones
delivered to the MSD Agent on April 2, 2015.

5.11      Formation of Subsidiaries. At the time that any Loan Party forms any
Subsidiary or acquires any Subsidiary after the Closing Date, such Loan Party
shall (a) no later than the earlier of (i) substantially contemporaneously with
such Subsidiary becoming a co-borrower or guarantor under the ABL Loan
Documents, the MSD Term Loan Documents, 2017 Notes Documents or the documents
evidencing any Refinancing Indebtedness with respect to any of the foregoing and
(ii) within 20 Business Days of such formation or acquisition (or such later
date as permitted by the Required Lenders in their sole discretion) cause any
such new Subsidiary to provide to Agent a joinder to the Guaranty substantially
in the form of Exhibit A to the Guaranty (a “Guarantor Joinder Agreement”) and a
joinder to the Security Agreement substantially in the form of Annex 1 to the
Security Agreement (a “Security Agreement Joinder”), together with such other
security documents (including mortgages with respect to any Real Property (other
than Excluded Real Property) owned in fee of such new Subsidiary to the extent
required by the Loan Documents), as well as appropriate financing statements
(and with respect to all property subject to a mortgage, fixture filings), all
in form and substance reasonably satisfactory to the Required Lenders (including
being sufficient to grant Agent a first priority Lien (subject to the
Intercreditor Agreements and to Permitted Collateral Liens and Permitted Liens)
in and to the assets of such newly formed or acquired Subsidiary); provided that
notwithstanding anything to the contrary herein or in the other Loan Documents,
no Guaranty or any such joinder or other security documents shall be required to
be provided to Agent with respect to any Excluded Subsidiary unless any of such
is delivered under the ABL Loan Documents, the MSD Term Loan Documents, the 2017
Note Documents or any Refinancing Indebtedness with respect to any of the
foregoing, (b) no later than the earlier of (i) substantially contemporaneously
with such Subsidiary becoming a co-borrower or guarantor under the ABL





28

--------------------------------------------------------------------------------

 

 

Loan Documents, the MSD Term Loan Documents, the 2017 Notes Documents or
documents evidencing Refinancing Indebtedness with respect to the foregoing and
(ii) within 20 Business Days of such formation or acquisition (or such later
date as permitted by Agent in its sole discretion) provide to Agent a pledge
agreement (or an addendum to the Security Agreement) and, subject to the terms
of the Intercreditor Agreements, appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary reasonably satisfactory to the Required Lenders;
provided that only 65% of the total outstanding voting Capital Interests and
100% of the total outstanding non-voting Capital Interests of any Section 956
Subsidiary shall be required to be pledged (it being understood that such pledge
shall not be required to be documented by a non-United States law governed
pledge agreement, and (c) no later than the earlier of (i) substantially
contemporaneously with such Subsidiary becoming a co-borrower or guarantor under
the ABL Loan Documents, the MSD Term Loan Documents, the 2017 Notes Documents or
documents evidencing Refinancing Indebtedness with respect to the foregoing and
(ii) within 20 Business Days of such formation or acquisition (or such later
date as permitted by the Required Lenders) provide to Agent all other
documentation, including to the extent the Required Lenders shall so request,
one or more opinions of counsel (other than opinions of foreign counsel)
reasonably satisfactory to the Required Lenders, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
Mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 5.11 shall be a Loan Document.

5.12      Further Assurances. At any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, mortgages, deeds of trust, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent to the extent required under the Loan
Documents, to create, perfect, and continue perfected or to better perfect
Agent’s Liens in all of the assets of the Loan Parties (whether now owned or
hereafter arising or acquired, tangible or intangible, real or personal) to the
extent required under the Loan Documents, to create and perfect Liens in favor
of Agent in any Real Property of Borrower or its Subsidiaries that is not
Excluded Real Property, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided that the
foregoing shall not apply to any Loan Party that is a Section 956 Subsidiary (or
a Subsidiary of such Section 956 Subsidiary) or any other Excluded Subsidiary
unless a similar obligation is included under the ABL Loan Documents, the MSD
Term Loan Documents, the Note Documents or any documents evidencing Refinancing
Indebtedness with respect to any of the foregoing. To the maximum extent
permitted by applicable law, if Borrower refuses or fails to execute or deliver
any reasonably requested Additional Documents required to be delivered under
this Section 5.12 within a reasonable period of time following the request to do
so, Borrower hereby authorizes Agent to execute any such Additional Documents in
any Loan Party’s name, as applicable, and authorizes Agent to file such executed
Additional Documents in any appropriate filing office.  In furtherance and not
in limitation of the foregoing, each Loan Party shall take such actions as Agent
may reasonably request from time to time to ensure that the Obligations are
guarantied by the Guarantors and are secured by substantially all of the assets
of Borrower and the Guarantors and all of the outstanding Capital Interests of
Borrower’s Subsidiaries (subject to exceptions and





29

--------------------------------------------------------------------------------

 

 

limitations contained in the Loan Documents).  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents, the Borrower and the
other Loan Parties shall not be required

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, it is understood and agreed that:

(1)        Prior to the Discharge of Notes Obligations (as such term is defined
in the ABL-Notes Intercreditor Agreement) any requirement of the Loan Documents
to deliver Notes Priority Collateral (as such term is defined in the ABL-Notes
Intercreditor Agreement) to Agent shall be satisfied by delivery of such Notes
Priority Collateral to the Notes Collateral Agent (as such term is defined in
the ABL-Notes Intercreditor Agreement);

(2)        Subject to clause (1) above, prior to the Payment in Full of WFCF
Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement), any requirement of the Loan Documents to deliver any Pledged
Interests or Pledged Notes or any other possessory Collateral to Agent shall be
satisfied by delivery of such Pledged Interests or Pledged Notes or possessory
Collateral to the ABL Agent; following the Payment in Full of the WFCF Priority
Debt (as such term is defined in the Closing Date Intercreditor Agreement) but
prior to the Payment in Full of MSD Priority Debt (as such term is defined in
the Closing Date Intercreditor Agreement), any requirement of the Loan Documents
to deliver any Pledged Interests or Pledged Notes or possessory Collateral to
Agent shall be satisfied by delivery of such Pledged Interests or Pledged Notes
or possessory Collateral to the MSD Agent;

(3)        The Loan Parties shall not be required to obtain landlord waivers,
estoppels or collateral access letters, other than to the extent required
pursuant to Section 5.15;

(4)        prior to the Payment in Full of WFCF Priority Debt (as such term is
defined in the Closing Date Intercreditor Agreement) and the Payment in Full of
MSD Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement), the Loan Parties shall not be required to obtain any control
agreement with any securities or commodities intermediary or bank with respect
to any of its Deposit Accounts, Securities Accounts, financial assets or
commodities or any of its investment property.  Following the Payment in Full of
WFCF Priority Debt (as such term is defined in the Closing Date Intercreditor
Agreement) and the Payment in Full of MSD Priority Debt (as such term is defined
in the Closing Date Intercreditor Agreement), to the extent Required Lenders
shall have so requested in writing, Borrower or the applicable Loan Party shall,
within 90 days following receipt of such request (or such longer period as
Required Lenders may agree), enter into Control Agreements with the applicable
bank or securities intermediary with respect to its applicable Deposit Account
or Securities Account, in each case other than (i) Excluded Deposit Accounts,
(ii) amounts on deposit securing any Liens permitted under clauses (e), (s), (t)
and (u) of the definition of Permitted Liens, (iii) Deposit Accounts or
Securities Accounts, the aggregate amount of balance of which is not more than
$250,000 at any one time, in the case of Borrower and the other Loan Parties and
(iv) any controlled disbursement account that does not maintain cash balances,
zero balance account and local terminal account that does not receive





30

--------------------------------------------------------------------------------

 

 

deposits, make, acquire, or permit to exist Permitted Investments consisting of
cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts;

(5)        The Loan Parties shall not be required to take any action under the
laws of any jurisdiction other than the U.S. to create or perfect a security
interest in such assets, including any intellectual property registered in any
jurisdiction other than the U.S. (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any
jurisdiction other than the U.S.), unless the Loan Parties shall have taken any
such action in favor of the ABL Agent, the MSD Agent or the Notes Agent;

(6)        For the purpose of perfecting Liens in the Vehicles, including,
without limitation, as to any motor vehicle certificates of title, prior to the
Payment in Full of WFCF Priority Debt (as such term is defined in the Closing
Date Intercreditor Agreement) and the Payment in Full of MSD Priority Debt (as
such term is defined in the Closing Date Intercreditor Agreement), the Loan
Parties shall not be required to have Agent specified or noted as a lienholder
on the certificates of title or retitle any certificates of title so long as
those certificates of title of the Loan Parties have notated on them the Vehicle
Collateral Agent as the lienholder as required by the Vehicle Collateral Agency
Agreement.

5.13      Lender Meetings. Within 120 days after the close of each fiscal year
of Borrower, at the request of the Required Lenders (or the Agent on their
behalf) and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time and can be conducted by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of
Borrower and its Subsidiaries and the projections presented for the current
fiscal year of Borrower and its Subsidiaries.

5.14      [Reserved].

5.15      Location of Inventory and Equipment. To the extent any Loan Party
delivers a Collateral Access Agreement to the 2017 Notes Agent with respect to
any premises, Borrower shall, and shall cause such Loan Party to, use
commercially reasonable efforts to substantially contemporaneously deliver a
substantially similar Collateral Access Agreement with respect to such premises
to Agent. Notwithstanding the foregoing, after the Payment in Full of WFCF
Priority Debt (as defined in the ABL-Term Loan Intercreditor Agreement) and
Payment in Full of the MSD Priority Debt (as defined in the MSD-Term Loan
Intercreditor Agreement and upon Agent’s reasonable request, Borrower shall, and
shall cause such Loan Party to, use commercially reasonable efforts to provide
Agent a Collateral Access Agreement with respect to any other location promptly
upon written request of Agent.

5.16      ERISA Matters. Furnish to Agent:

(a)        Notice of ERISA Matters. Upon Borrower or its Subsidiaries learning
of the occurrence of any of the following which could reasonably be expected to
result in a Material Adverse Change, written notice thereof to





31

--------------------------------------------------------------------------------

 

 

the Agent that describes the same and the steps being taken by Borrower and its
Subsidiaries with respect thereto: (i) a Prohibited Transaction in connection
with any Plan (ii) the occurrence of a Reportable Event with respect to any
Pension Plan subject to Title IV of ERISA, (iii) the institution of any steps by
Borrower and its Subsidiaries, the PBGC or any other Person to terminate any
Plan, (iv) the institution of any steps by Borrower and its Subsidiaries or any
ERISA Affiliate to withdraw from any Pension Plan which could result in material
liability to a Loan Party, (v) the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a lien under
Section 303(k) of ERISA, (vi) the taking of any action with respect to a Pension
Plan which could result in the requirement that a Loan Party furnish a bond or
other security to the PBGC or such Pension Plan, (vii) any material increase in
the contingent liability of a Loan Party with respect to any post retirement
Welfare Plan benefits, (viii) any and all claims, actions, or lawsuits (other
than claims for benefits in the ordinary course) asserted or instituted, and of
any threatened litigation or claims (other than claims for benefits in the
ordinary course), against a Loan Party or against any ERISA Affiliate in
connection with any Plan maintained, at any time, by a Loan Party or such ERISA
Affiliate, or to which a Loan Party or such ERISA Affiliate has or had at any
time any obligation to contribute, or/and against any such Plan itself, or
against any fiduciary of or service provided to any such Plan, or (ix) the
occurrence of any event with respect to any Plan which would result in Borrower
or any of its Subsidiaries incurring any material liability, fine or penalty.

(b)        Copies of ERISA Information. Upon Agent’s reasonable request, each of
the following shall be delivered by Borrower to Agent: (i) a copy of each Plan
(or, where any such plan is not in writing, complete description thereof) (and
if applicable, related trust agreements or other funding instruments) and all
amendments thereto, all written interpretations thereof and written descriptions
thereof that have been distributed to employees or former employees of a Loan
Party or any of its ERISA Affiliates; (ii) the most recent determination letter
issued by the Internal Revenue Service with respect to each Pension Plan; (iii)
for the three most recent plan years, Annual Reports on Form 5500 Series
requires to be filed with any governmental agency for each Plan; (iv) all
actuarial reports prepared for the last three plan years for each Pension Plan;
(v) a listing of all Multiemployer Plans, with the aggregate amount of the most
recent annual contributions required to be made by a Loan Party or any ERISA
Affiliate to each such Multiemployer Plan and copies of the collective
bargaining agreements requiring such contributions; (vi) to the extent any Loan
Party has received or possesses such documents or information, any information
that has been provided to a Loan Party or any ERISA Affiliate regarding
withdrawal liability under any Multiemployer Plan and (vii) the aggregate amount
of the most recent annual payments made to former employees of a Loan Party or
any ERISA Affiliate under any retiree Welfare Plan.





32

--------------------------------------------------------------------------------

 

 

5.17      Post-Closing Obligations. Borrower shall, and shall cause each of its
applicable Subsidiaries to, take each of the actions set forth in Schedule 5.17,
no later than the time period set forth for such action in such schedule (or
such later time as Agent agrees in its sole discretion). All provisions of this
Agreement and the other Loan Documents (including, without limitation, all
representations, warranties, covenants, Events of Default and other agreements
herein and therein) shall be deemed modified to the extent necessary to reflect
the fact that additional time has been provided for compliance with respect to
such conditions subsequent.

6.          NEGATIVE COVENANTS.

Borrower covenants and agrees that, until the payment in full of the Obligations
(other than any unasserted contingent reimbursement and indemnification
obligations), Borrower will not and will not permit any of its Subsidiaries to
do any of the following:

6.1        Indebtedness. Incur any Indebtedness (including any Acquired
Indebtedness), except for the following:

(a)        Indebtedness of Borrower and any Guarantor if, immediately after
giving effect to the Incurrence of such Indebtedness and the receipt and
application of the proceeds therefrom, (i) the Consolidated Fixed Charge
Coverage Ratio of Borrower and its Subsidiaries would be greater than 2.0:1.0
and (ii) no Default or Event of Default shall have occurred and be continuing at
the time or as a consequence of the Incurrence of such Indebtedness; and

(b)        Permitted Indebtedness.

For purposes of determining compliance with this Section 6.1, (x) the
outstanding principal amount of any Indebtedness shall be counted only once such
that (without limitation) any obligation arising under any Guarantees or
obligations with respect to letters of credit supporting Indebtedness otherwise
included in the determination of such particular amount shall not be included
and (y) except as provided above, in the event that an item of Indebtedness
meets the criteria of more than one of the types of Indebtedness described
above, including categories of Permitted Indebtedness and Section 6.1(a),
Borrower, in its sole discretion, shall classify, and from time to time may
reclassify, all or any portion of such item of Indebtedness and such
Indebtedness need not be permitted solely by reference to one provision of this
Section 6.1 but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 6.1. Notwithstanding anything to
this Section 6.1 or in the definition of “Permitted Indebtedness”, no
Indebtedness shall be Incurred under any ABL Credit Agreement or MSD Term Loan
Agreement except pursuant to and in compliance with clause (a) or (n)(ii) of the
definition of “Permitted Indebtedness”,. 

The accrual of interest, the accretion or amortization of original issue
discount and the payment of interest on Indebtedness in the forms of additional
Indebtedness or payment of dividends on Capital Interests in the forms of
additional shares of Capital Interests with the same terms and changes in the
amount outstanding due solely to the result of fluctuations in the exchange
rates of currencies will not be deemed to be an Incurrence of Indebtedness or
issuance of Capital Interests for purposes of this Section 6.1.





33

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary herein, the maximum amount of
Indebtedness that may be outstanding pursuant to this Section 6.1 will not be
deemed exceeded due to the results of fluctuations in exchange rates or currency
values. For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred.

None of Borrower and Guarantors will Incur any Indebtedness that pursuant to its
terms is subordinate or junior in right of payment to any Indebtedness unless
such Indebtedness is subordinated in right of payment to the Obligations to at
least the same extent; provided that Indebtedness will not be considered
subordinate or junior in right of payment to any other Indebtedness solely by
virtue of being unsecured or secured to a greater or lesser extent or with
greater or lower priority.

6.2        Liens.  

(a)        Directly or indirectly, create, incur, assume or suffer to exist any
Liens of any kind on or with respect to the Collateral except Permitted
Collateral Liens; and

(b)        Subject to Section 6.2(a), directly or indirectly, create, incur,
assume or suffer to exist any Liens of any kind, other than Permitted Liens, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits therefrom other than the
Collateral without securing the Obligations and all other amounts due under this
Agreement and the Loan Documents (for so long as such Lien exists) equally and
ratably with (or prior to) the obligation or liability secured by such Lien.

For purposes of determining compliance with this Section 6.2, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category (or portion thereof) of Permitted Liens described in the definition
of “Permitted Liens” but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories (or
portions thereof) of Permitted Liens described in the definition of “Permitted
Liens,” Borrower shall, in its sole discretion, divide, classify or reclassify,
or later divide, classify, or reclassify, such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies (based on
circumstances existing at the time of such division, classification or
reclassification) with this Section 6.2. Notwithstanding anything contained in
this Section 6.2 or the definitions of “Permitted Collateral Liens” or
“Permitted Liens”, no Liens shall secure the ABL Obligations, the MSD Term Loan
Obligations, the 2017 Notes Obligations, any Additional Notes , any Specified
Pari Passu Ratio Debt , any Junior Debt or any Refinancing Indebtedness in
respect thereof except pursuant to clause (a) of the definition of “Permitted
Collateral Liens”.

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.  The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of





34

--------------------------------------------------------------------------------

 

 

interest in the form of additional Indebtedness with the same terms or in the
form of common equity of Borrower or any direct or indirect payment of Borrower,
the payment of dividends on preferred stock in the form of additional shares of
preferred stock of the same class, accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies or
increases in the value of property securing Indebtedness.

6.3        Restrictions on Fundamental Changes.

(a)        Consummate any merger, consolidation, reorganization, or
recapitalization, or reclassify its Capital Interests other than mergers,
consolidations and reorganizations (i) between Loan Parties (other than
Borrower, unless Borrower is the surviving entity of such merger, consolidation
or reorganization), (ii) between any Loan Party and any of its Subsidiaries, and
(iii) between non-Loan Parties; provided that, in the case of clause (ii), such
Loan Party is the surviving entity of such merger, consolidation or
reorganization; provided further that in order to consummate an acquisition that
constitutes a Permitted Investment, Borrower and any Loan Party may form a
Subsidiary to consummate such acquisition and such Subsidiary may be merged into
the acquired Person;

(b)        Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of
Borrower’s wholly-owned Subsidiaries so long as all of the remaining assets
(including any interest in any Capital Interests) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of Borrower that is not a Loan Party so long as all of the remaining
assets of such liquidating or dissolving Subsidiary are transferred to a Loan
Party or another non-Loan Party, in each case, that is not liquidating or
dissolving; or

(c)        Suspend or cease operating a substantial portion of its or their
business, except (i) as permitted pursuant to clauses (a) or (b) above, (ii) as
a result of a transaction permitted pursuant to Section 6.4 or (iii) as a result
of a transaction that does not constitute an Asset Sale.

6.4        Disposal of Assets.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly consummate an Asset Sale, unless:

(1)        other than in the case of an Event of Loss, the Borrower or such
Subsidiary, as the case may be, receives consideration at the time of such Asset
Sale at least equal to the Fair Market Value of the assets sold or otherwise
disposed of;

(2)        other than in the case of an Event of Loss, at least 75% of the
consideration therefor received by the Borrower or such Subsidiary, as the case
may be, is in the form of cash, Cash Equivalents or Additional Assets;





35

--------------------------------------------------------------------------------

 

 

(3)        to the extent that any consideration received by the Borrower or such
Subsidiary in such Asset Sale constitute securities or other assets that
constitute Collateral, such securities or other assets, including the assets of
any Person that becomes a Guarantor as a result of such transaction, are
following their acquisition added to the Collateral securing the Obligations in
accordance with the requirements of the applicable Loan Documents and the
applicable Intercreditor Agreement;

(4)        no Default or Event of Default shall have occurred and be continuing
at the time of, or would occur after giving effect, on a pro forma basis, to,
such Asset Sale; and

(5)        the Borrower complies with Section 2.4(d)(ii)(2).

Notwithstanding anything to the contrary herein, with respect to any sale,
issuance or other disposition of Capital Interests of a Subsidiary of Borrower
permitted hereby, to the extent such Capital Interests are pledged by a Loan
Party under the Loan Documents, Borrower or its Subsidiaries may only sell,
issue, or otherwise dispose of all (and not less than all) of the Capital
Interests of such Subsidiary of Borrower.

6.5        Change Name. Change Borrower’s or any other Loan Party’s name,
organizational identification number, state of organization, or organizational
identity without giving at least 10 days prior written notice (or such shorter
notice as the Required Lenders may agree to) to Agent of such change.

6.6        Nature of Business. Engage in any business other than a Permitted
Business.

6.7        Prepayments and Amendments.

(a)        Except (x) in connection with Refinancing Indebtedness permitted by
Section 6.1 or (y) for any prepayments or payments so long as the Additionalup
to the available Builder Basket Amount so long as, in the case of this subclause
(y), the Builder Basket Conditions are met,

(i)         prepay, redeem, defease, purchase, repurchase or otherwise acquire
prior to the scheduled maturity thereof any Indebtedness of Borrower and its
Subsidiaries for borrowed money of a Loan Party that is (x) unsecured, (y)
contractually by its terms subordinated in right of payment to the Obligations
or (z) secured on a junior lien basis to the Liens securing the Obligations
(including, for the avoidance of doubt, the Notes, any Additional Notes and any
Refinancing Indebtedness with respect thereto) (clauses (x), (y) and (z) above
constituting “Subordinated Indebtedness”; and such prepayment, redemption,
defeasance purchase, repurchase or acquisition being referred to as “Restricted
Junior Debt Payments”), other than: (A) offers to purchase the 2017 Notes in
connection with asset sales pursuant to Section 3.9 and Section 4.10 of the 2017
Notes Indenture, (B) offers to purchase the 2017 Notes in connection with a
change of control pursuant to Section





36

--------------------------------------------------------------------------------

 

 

4.14 of the 2017 Notes Indenture, (C) Restricted Junior Debt Payments with the
identifiable net cash proceeds not otherwise applied received by Borrower from
issuance or sale of Qualified Capital StockInterests or cash equity
contributions, in each case occurring within 120 days prior to such Restricted
Junior Debt Payments, (D) Restricted Junior Debt Payments by conversion into, or
by or in exchange for, Qualified Capital Interests of the Borrower or any of its
direct or indirect parent entities, (E) Permitted Deleveraging Transactions, (F)
upon the occurrence of a Change of Control or an Asset Sale, Restricted Junior
Debt Payments pursuant to provisions substantially similar to those set forth in
Section 2.4(d)(ii)(1) and Section 2.4(d)(ii)(2) (as applicable) in accordance
with the terms of such Subordinated Indebtedness; provided that prior to or
contemporaneously with such payment, the Borrower has made an Offer to Prepay
with respect to the Loans and has repurchased all Loans validly tendered for
payment and not withdrawn in connection therewith, (G) payments of regularly
scheduled principal, interest and, to the extent not otherwise prohibited under
applicable subordination agreement, the payment of fees in connection with the
amendment of any Subordinated Indebtedness or any waiver or consent thereunder,
(H) prepayment of intercompany Indebtedness to a Loan Party; prepayment of
intercompany Indebtedness of a Subsidiary that is not a Loan Party to a
Subsidiary that is not a Loan Party;  and in the absence of a continuing Event
of Default, prepayment of intercompany Indebtedness incurred after the Closing
Date of the Borrower or any Subsidiary to the Borrower or any Subsidiary, (I)
other payments in an aggregate amount since June 18, 2013 not in excess of
$15,000,000 (minus any amount utilized in reliance of the baskets specified
under Section 6.9(k) or clause (o) of “Permitted Investments” definition), and
(J(J) the purchase, redemption, defeasance, repurchase, exchange, retirement or
cancellation of the Notes in accordance  with the terms substantially consistent
with the terms in the Offering Memorandum with, among other consideration, the
proceeds of the 2017 Notes substantially concurrently with the issuance thereof,
and (K) any such other payment expressly permitted under the
applicable   subordination or intercreditor agreement, or

(ii)        make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

(b)         Directly or indirectly, amend, modify, or change any of the terms or
provisions of:





37

--------------------------------------------------------------------------------

 

 

(i)        (A) the 2017 Notes Obligations unless such amendment, modification,
or change is not prohibited by the terms of the ABL-Notes Intercreditor
Agreement, (B) the ABL Obligations unless any such amendment, modification or
change that is not prohibited by the terms of the Closing Date Intercreditor
Agreement, (C) the MSD Term Loan Documents unless such amendment, modification
or change is not prohibited by the terms of the Closing Date Intercreditor
Agreement, or (D) any Specified Pari Passu Ratio Debt or Junior Debt unless such
amendment, modification or change is not prohibited by the terms of the
intercreditor agreement with respect thereto; or

(ii)        the Governing Documents of any Loan Party or any of its Subsidiaries
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of the Lenders.

6.8        [Reserved].  

6.9        Restricted Junior Payments. Make any Restricted Junior Payment;
provided,  however, that, so long as it is permitted by law:  

(a)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrower may make distributions to current
or former employees, officers, or directors of Borrower or any Subsidiary (or
any spouses, ex-spouses, trusts or estates of any of the foregoing) on account
of redemptions, purchase, retirement or other acquisition for value of Capital
Interests of Borrower or the direct or indirect parent of Borrower held by such
Persons, so long as either: (A)(1) the aggregate amount of such redemptions,
purchases, retirement, other acquisitions for value, or payments made by
Borrower in cash since June 18, 2013 does not exceed the sum of (x) $2,500,000
in any fiscal year (provided that if less than $2,500,000 is used for such
purposes in any fiscal year, any unused amounts may be carried forward for use
in one or more future periods; provided, further, that the aggregate amount of
repurchases made pursuant to this clause (A)(1)(x) may not exceed $5,000,000 in
any fiscal year); plus (y) the cash proceeds of key man life insurance policies
received by Borrower and its Subsidiaries after June 18, 2013 (it being
understood that Borrower may elect to apply all or any portion of the aggregate
increase contemplated by this clause (A)(1)(y) in any calendar year); or (B)
otherwise the Additionalthe aggregate amount of such Restricted Junior Payments
would not exceed the available Builder Basket Amount to the extent the Builder
Basket Conditions are met;

(b)        Borrower may make distributions to current or former employees,
officers, or directors of Borrower or any Subsidiary (or any spouses,
ex-spouses, trusts or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Borrower on account of
repurchases of the Capital Interests of Borrower or the direct or indirect
parent of Borrower held by such Persons; provided that such Indebtedness was
incurred by such Persons solely to acquire Capital Interests of Borrower or the
direct or indirect parent of Borrower;





38

--------------------------------------------------------------------------------

 

 

(c)        so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the AdditionalBuilder Basket Conditions
are met, Borrower may make distributions or payments (including payments in
respect of Redeemable Capital Interests) up to the available Builder Basket
Amount;

(d)        Borrower may make distributions or other dividends to its parent
entities for (i) corporate franchise taxes of such parent entities and taxes
actually owed by Borrower or the consolidated group of the Borrower and its
Subsidiaries, (ii) reasonable legal, accounting and other professional fees and
expenses, and other out of pocket third party transactions expenses not owing to
lenders, noteholders or their agents or trustees (including, to the extent
applicable, printer costs, filing fees, rating costs and appraisals), in each
case in connection with an initial public offering of such parent entity,
follow-on offerings, or other financing transactions that are deleveraging
events for such parent entity and its Subsidiaries, in an aggregate amount not
to exceed $10.0 million, (iii) costs incurred to comply with Borrower’s or its
parent entities’ reporting obligations under federal or state laws or as
required to comply with the ABL Loan Documents, the Notes Documents, the 2017
Notes Documents, the documentation for Additional Notes, the documentation for
the PIK Toggle Notes, the MSD Term Loan Documents, the Specified Pari Passu
Ratio Debt, the Junior Debt or the Loan Documents, (iv) other customary
corporate overhead expenses of such parent entity in the ordinary course of
business to the extent attributable to the operations and activities of the
Borrower and its Subsidiaries; and (v) purchase consideration with respect to an
Acquisition permitted under this Agreement; provided that in no event shall any
amount be dividended or otherwise distributed pursuant to this clause (d) to
make payment of any principal, interest, fees, costs, expenses or other amount
owing under, or with respect to, the PIK Toggle Notes;

(e)        [RESERVED];

(f)        the payment of any dividend or other distribution on, or the
consummation of any irrevocable redemption of, Capital Interests in Borrower
within 60 days after declaration or setting the record date for redemption
thereof, as applicable, if at such date such payment would not have been
prohibited by the provisions of this Section 6.9;

(g)        the retirement of any Capital Interests of Borrower or any direct or
indirect parent of Borrower by conversion into, or by or in exchange for,
Qualified Capital Interests, or out of net cash proceeds of the issuance or sale
(other than to a Subsidiary of Borrower) of Qualified Capital Interests of
Borrower or equity contribution into the Borrower occurring within 60 days prior
to such retirement, or the making of other Restricted Junior Payments out of the
net cash proceeds of capital contributions or the issuance or sale (other than
to a Subsidiary of Borrower) of Qualified Capital Interests of Borrower
occurring within 60 days of such Restricted Junior Payment;

(h)        repurchase of Capital Interests of Borrower deemed to occur upon the
exercise of stock options, warrants or other convertible or exchangeable
securities to the extent such Capital Interests represents a portion of the
exercise price of those stock options, warrants or other convertible or
exchangeable securities or repurchase of such Capital Interests to the extent
the proceeds of such repurchase are used to pay taxes incurred by the holder
thereof as a result of the issuance or grant thereof;





39

--------------------------------------------------------------------------------

 

 

(i)        cash payment, in lieu of issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for the Capital Interests of Borrower or a Subsidiary thereof;

(j)        the declaration and payment of dividends on the Borrower’s common
stock (or the declaration and payment of dividends to any direct or indirect
parent entity to fund a payment of dividends on such entity’s common stock),
following any Qualified Equity Offering after the date hereof, of up to 6% per
annum of the net cash proceeds received by or contributed to the Borrower in the
form of Qualified Capital Interests or cash capital contribution in or from such
offering to the extent not otherwise applied or utilized in the business of
Borrower and its Subsidiaries;

(k)        other Restricted Junior Payments in an aggregate amount since June
18, 2013 not in excess of $15,000,000 (minus any amount utilized in reliance of
the baskets specified under Section 6.7(a)(i)(I) and clause (o) of “Permitted
Investments” definition); and

(l)        dividends or other distributions by Borrower to the PIK Toggle Issuer
made in lieu of a Specified Intercompany Loan or a direct purchase or
acquisition of PIK Toggle Notes solely for purposes of the PIK Toggle Issuer
directly purchasing or acquiring PIK Toggle Notes in a Permitted Deleveraging
Transaction, in any event, so long as (1) the cash proceeds from such dividend
or other distribution are used by the PIK Toggle Issuer to purchase or acquire
and cancel such PIK Toggle Notes upon the consummation of such purchase or
acquisition and are not used for any other purpose; and (2) to the extent such
cash proceeds are cash proceeds from the Loans, such cash proceeds are used by
the PIK Toggle Issuer, within 120 days after the Closing Date, to purchase or
acquire and cancel such PIK Toggle Notes upon the consummation of such purchase
or acquisition and are not used for any other purpose;  

(m)        Borrower may make distributions to the PIK Toggle Notes Issuer,
within 30 days after the First Amendment Effective Date, in the aggregate amount
not to exceed $3,000,000 for the sole purpose of repurchasing or redeeming
warrants (or Capital Interests issued upon exercise of warrants); and

(n)        the consummation of the First Amendment Effective Date Transactions.
 

Notwithstanding the foregoing or anything else herein to the contrary, in no
event shall any Restricted Junior Payment be made by Borrower or any of its
Subsidiaries, directly or indirectly, the proceeds of which are used to prepay,
redeem, defease, purchase, repurchase or otherwise acquire PIK Toggle Notes, or
to pay any fees or interest in cash with respect thereto, other than pursuant to
clauseclauses (l) and (n) above.

6.10      Accounting Methods.  Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.11      Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment.  Notwithstanding the foregoing or
anything else herein to the contrary, in no event shall PIK Toggle Notes, Notes,
or Additional Notes, directly or indirectly, be prepaid, redeemed, defeased,
purchased, repurchased or otherwise acquired by the Borrower or any of its
Subsidiaries other than pursuant to a Permitted Deleveraging Transaction
(including





40

--------------------------------------------------------------------------------

 

 

through a dividend or other distribution pursuant to Section 6.9(l) or a
Specified Intercompany Loan), Section 6.7(a)(x) or 6.7(a)(i),  or clauseclauses
(l) or (n) of the definition of “Permitted Investments”.

6.12      Transactions with Affiliates. Directly or indirectly consummate or
permit to exist any transaction with any Affiliate of Borrower or any of
Subsidiary of Borrower except for:

(a)        transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between Borrower or its Subsidiaries, on the one
hand, and any Affiliate of Borrower or such Subsidiary, on the other hand (each,
an “Affiliate Transaction”), so long as such transactions (i)are no less
favorable, taken as a whole, to Borrower or such Subsidiary, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate, (ii) with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $5,000,000, the Borrower delivers
to the Administrative Agent a resolution adopted in good faith by the Board of
Directors of the Borrowing approving such Affiliate Transaction and set forth in
an officers’ certificate signed by the Chief Financial Officer, the Chief
Executive Officer or other senior officer of the Borrower certifying that such
Affiliate Transaction complies with clause (i) above; and (iii) with respect to
any Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $20,000,000, the Borrower must obtain and
deliver to the Administrative Agent a written opinion of a nationally recognized
investment banking, accounting or appraisal firm stating that the transaction is
fair to the Borrower or such Subsidiary, as the case may be, from a financial
point of view;

(b)        any customary indemnity provided for the benefit of directors (or
comparable managers), officers, employees and agents of Borrower or such
Subsidiary;

(c)        the payment (and any agreement, plan or arrangement relating thereto)
of reasonable compensation (including bonuses), costs, expenses, severance, or
employee benefit arrangements (including retirement, health, option, deferred
compensation and other benefit plans) to employees, officers, and directors of
Borrower and its Subsidiaries in the ordinary course of business;

(d)        loans and advances to employees, directors, officers and consultants
in the ordinary course of business in an aggregate principal amount not to
exceed $500,000 at any time outstanding;

(e)        transactions entered into between or among the Loan Parties and/or
their Subsidiaries;

(f)        any agreement or arrangement described on Schedule 6.12 and any
amendment, modification, extension or replacement of such agreement or
arrangement so long as such amendment, modification, extension or replacement
(x) is not less favorable in any material respect to Borrower or any Subsidiary,
taken as a whole, as the original agreement as in effect on the date hereof as
determined in good faith by such Person  or (y) is an amendment, modification,
extension or replacement of any agreement or arrangement for payments of a type
described in clause (c) above made in the ordinary course of business,





41

--------------------------------------------------------------------------------

 

 

(g)        transactions permitted by Section 6.3,  Section 6.7,  Section 6.9,
 clause (a),  (b),  (d)(v),  (j),  (l), (n), or (nq) of the definition  of
“Permitted Investments”, Section 6.14 or any Permitted Intercompany Advance,

(h)        the existence of, or the performance by Borrower or any of its
Subsidiaries of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement) to which it is a party as of the
date hereof and any similar agreements which it may enter into thereafter;
provided,  however, that the existence of, or the performance by Borrower or any
of its Subsidiaries of obligations under, any future amendment to any such
existing agreement or any similar agreement entered into after the date hereof
shall only be permitted by this clause (h) to the extent that the terms of any
such amendment or new agreement are not otherwise disadvantageous in any
material respect to the Lenders when taken as a whole as compared to the
original agreement in effect on the date hereof,

(i)        any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by or merged into Borrower or its
Subsidiary; provided that such agreement was not entered into in contemplation
of such acquisition or merger, or any amendment thereto so long as such
amendment, extension or modification is not more disadvantageous to the Lenders
in any material respect,

(j)        transactions in which the Borrower delivers to Agent a written
opinion from a nationally recognized investment banking, accounting or appraisal
firm to the effect that the transaction is fair, from a financial point of view,
to the Borrower and any relevant Subsidiaries;

(k)        the issuance of Qualified Capital Interests of the Borrower otherwise
permitted hereunder and the granting of registration and other customary rights
in connection therewith; any contribution of capital to the Borrower; and

(l)        the Transactions and the payment of all fees and expenses related
thereto; and the First Amendment Effective Date Transactions and the payment of
all fees and expenses related thereto.

6.13      Use of Proceeds.  Use the proceeds of any loan made hereunder for any
purpose other than for working capital and general corporate purposes (including
at the Borrower’s option but subject to the other terms of this Agreement, for
financing the repurchase of the PIK Toggle Notes and for financing the
repurchase of the Notes to the extent permitted under this Agreement); provided
that, no part of the proceeds of the loans made to Borrower will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
United States Federal Reserve.

6.14      [Reserved].

6.15      [Reserved].

6.16      [Reserved].





42

--------------------------------------------------------------------------------

 

 

6.17      Inventory and Equipment with Bailees. Store the Inventory or Equipment
(other than Vehicles or Equipment out for repair, and any parts to be used for
such repairs of Borrower or its Subsidiaries) at any time now or hereafter with
a bailee, warehouseman, or similar party, unless, if the net book value of such
Collateral located at such third party location exceeds $500,000, the third
party has been notified of Agent’s security interest to the extent a similar
notice has been provided pursuant to the requirements under the ABL Credit
Agreement and the MSD Term Loan Agreement.

6.18      ERISA.  Except for (x) the matters described on Schedule 4.31 and (y)
any other conditions, events or transactions that collectively could not
reasonably be expected to result in a Material Adverse Change: (a) allow or
cause or permit any ERISA Affiliate to allow any condition to exist in
connection with any Pension Plan subject to Title IV of ERISA which could
reasonably be expected to constitute grounds for the PBGC to institute
proceedings to have such Pension Plan terminated or a trustee appointed to
administer such Pension Plan; and (b) neither Borrower nor any Subsidiary shall
engage in, or permit to exist or occur, or permit any ERISA Affiliate to engage
in, or permit to exist or occur, any other condition, event or transaction with
respect to any Pension Plan which could result in a Loan Party or any ERISA
Affiliate incurring any liability, fine or penalty.

7.          [RESERVED].

8.          EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1        Payments. If any Loan Party fails to pay (a) when due and payable, or
when declared due and payable, (i) all or any portion of the Obligations
consisting of interest and such failure continues for a period of 5 Business
Days, (ii) reimbursement of Lender Group Expenses, or other amounts (other than
any portion thereof constituting principal) constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding (or which would have accrued but for the commencement of such
Insolvency Proceeding), regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), and such failure
continues for a period of 10 days after the date on which written notice thereof
is given to Borrower by Agent, or (iii) all or any portion of the principal of
the Obligations or (b) the Loans, interest or applicable prepayment premium when
and as required pursuant to an Offer to Prepay made pursuant to Section
2.4(d)(ii) or when due pursuant to Section 2.4(d)(iii);

8.2        Covenants. If any Loan Party or any of its Subsidiaries:

(a)        fails to perform or observe any applicable covenant or other
agreement contained in any of (i) Sections 5.3 (solely with respect to the
existence of the Borrower), 5.6,  5.7 (solely if any Loan Party refuses to allow
Agent or its representatives or agents to visit such Loan Party’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss such Loan Party’s affairs, finances, and accounts with
officers and





43

--------------------------------------------------------------------------------

 

 

employees of such Loan Party), or 5.17 of this Agreement, (ii) Sections 6.1
through 6.14 of this Agreement, (iii) Section 6.18 of this Agreement, or (iv)
Section 6 of the Security Agreement;

(b)        fails to perform or observe any covenant or other agreement contained
in any of Sections 5.1,  5.3 (other than with respect to the existence of the
Borrower), 5.4,  5.5, and 5.8 of this Agreement and such failure continues for a
period of 10 days after the earlier of

(i)        the date on which such failure shall first become known to any senior
officer of a Loan Party or

(ii)        the date on which written notice thereof is given to Borrower by
Agent; or

(c)        fails to perform or observe any covenant or other agreement contained
in this Agreement, or in any of the other Loan Documents, in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 8 (in which event such other provision of this Section 8 shall
govern), and such failure continues for a period of 30 days after the earlier of
(i) the date on which such failure shall first become known to any senior
officer of a Loan Party or (ii) the date on which written notice thereof is
given to Borrower by Agent;

8.3        Judgments. If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $10,000,000, or more (except
to the extent covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against Borrower or any of its Subsidiaries, or with respect to any of
their respective assets, and either (a) there is a period of 60 consecutive days
at any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4        Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
by Borrower or any of its Subsidiaries that is a Significant Subsidiary;

8.5        Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against Borrower or any of its Subsidiaries that is a Significant Subsidiary and
any of the following events occur: (a) Borrower or such Subsidiary that is a
Significant Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed or stayed within 60 calendar days of the date of the filing thereof,
(d) an interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or its Subsidiary that is a Significant
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6        [Reserved].





44

--------------------------------------------------------------------------------

 

 

8.7        Default Under Other Agreements. If there is (a) an Event of Default
as defined in the 2017 Notes Documents; (b) a default in one or more agreements
to which a Loan Party or any of its Subsidiaries is a party with one or more
third Persons relative to a Loan Party’s or any of its Subsidiaries’
Indebtedness involving an aggregate principal amount of $10,000,000 or more
(other than Indebtedness under the ABL Credit Agreement and the MSD Term Loan
Agreement and their respective Refinancing Indebtedness incurred pursuant to
clause (l) of “Permitted Indebtedness” definition, and Hedging Obligations), and
such default (after giving effect to any grace period therefor) (i) occurs at
the final maturity of the obligations thereunder, or (ii) results in a right by
such third Person, irrespective of whether exercised, to accelerate the maturity
of such Loan Party’s or its Subsidiary’s obligations thereunder; (c) the
occurrence of any event of default (after giving effect any grace period
therefor) with respect to any Hedge Agreement,  if the effect of such event of
default after giving effect any grace period therefor) is to cause or to permit
the counterparty under any such Hedge Agreement, to cause a Hedge Termination
Value having an aggregate principal amount in excess of $10,000,000 to become or
be declared immediately due and payable prior to its maturity; (d) an Event of
Default as defined in the Existing ABL Credit Agreement or the MSD Term Loan
Agreement which shall have resulted in the acceleration of the maturity of the
Indebtedness thereunder; (e) a default on the payment of any principal due under
the Existing ABL Credit Agreement or the MSD Term Loan Agreement, as applicable,
on the stated maturity date thereof; (f) a default on the payment of any other
principal payment (other than as set forth in clause (e) above) required by, or
interest due under, the Existing ABL Credit Agreement or the MSD Term Loan
Agreement that results in acceleration of the Indebtedness thereunder or
continues for more than 30 days after the earlier of notice of such default from
the Existing ABL Agent or the MSD Term Loan Agreement or a senior officer of
Borrower having knowledge of such default); and (g) an “Event of Default” as
defined in the Existing ABL Credit Agreement or the MSD Term Loan Agreement
(other than as described in clauses (d), (e) or (f) above); provided that,
notwithstanding the foregoing, solely with respect to clause (b), clause (c) and
clause (g) of this Section 8.7, if such default, event of default or “Event of
Default” (as applicable) is waived or cured in accordance with the applicable
underlying governing agreements or provisions of the Existing ABL Credit
Agreement or the MSD Term Loan Agreement, as applicable, the applicable Event of
Default under this Section 8.7(b),  8.7(c) or 8.7(g), as applicable, will also
be deemed automatically waived or cured, regardless of whether or not Agent or
any Lender has exercised any of its remedies in connection therewith. If the
Obligations have been accelerated solely as a result of an Event of Default
arising based on clause (b), clause (c) or clause (g) of this Section 8.7 (which
for the avoidance of doubt, shall not include an acceleration of the Obligations
due to any other clause of this Section 8.7 (including, clauses (d), (e) or (f)
above)) and such Event of Default is waived or cured as a result of giving
effect to the proviso set forth in this Section 8.7, then the Agent and the
Lenders will rescind such acceleration and deliver any documents to Borrower to
evidence such rescission.

8.8        Representations, etc. If any warranty, representation, certificate or
notice made herein or in any other Loan Document or in a certificate or notice
delivered pursuant to this Agreement or any other Loan Document (other than
projections and other forward-looking information, forward-looking pro formas,
and general industry and economic information) including, for the avoidance of
doubt any certificates or notices delivered pursuant to Section 5.1 or 5.2 or
Schedule 3.1, proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified





45

--------------------------------------------------------------------------------

 

 

or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.9        Guaranty. If the obligation of any Guarantor that is a Significant
Subsidiary under the Guaranty is limited or terminated by operation of law or by
such Guarantor (other than in accordance with the terms thereunder or of this
Agreement);

8.10      Security Documents. If the Security Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and, subject to Permitted Collateral Liens and
Permitted Liens which are permitted to be prior pursuant to the terms of any
applicable Loan Document, first priority Lien on any material portion of the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b) as
the result of an action or failure to act on the part of Agent; or

8.11      Loan Documents. The validity or enforceability of any material
provisions of the Loan Document shall at any time for any reason (other than
solely as the result of an action or failure to act on the part of Agent) be
declared to be null and void, or a proceeding shall be commenced by a Loan Party
or its Subsidiaries, or by any Governmental Authority having jurisdiction over a
Loan Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Loan Party or its Subsidiaries shall deny in
writing that such Loan Party or its Subsidiaries has any liability or obligation
purported to be created under any Loan Document (other than as a result of
repayment in full of the Obligations).

9.          RIGHTS AND REMEDIES.

9.1        Rights and Remedies. Upon the occurrence and during the continuation
of an Event of Default, Agent may, and, at the instruction of the Required
Lenders, shall (in each case under clauses (a) or (b) by written notice to
Borrower), in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a)        declare the principal of, and any and all accrued and unpaid interest
and fees in respect of the Loans, the Applicable Premium, and, if any, all other
premiums thereon, and all other Obligations, whether evidenced by this Agreement
or by any of the other Loan Documents immediately due and payable, whereupon the
same shall become and be immediately due and payable and Borrower shall be
obligated to repay all of such Obligations in full, together with the Applicable
Premium, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by Borrower;
and

(b)        exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents or applicable law.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations and all premiums





46

--------------------------------------------------------------------------------

 

 

thereon, including any Prepayment Premium, whether evidenced by this Agreement
or by any of the other Loan Documents, shall automatically become and be
immediately due and payable and Borrower shall automatically be obligated to
repay all of such Obligations in full, together with the Prepayment Premium,
without presentment, demand, protest, or notice of any kind, all of which are
expressly waived by Borrower. Borrower acknowledges, and the parties hereto
agree, that each Lender has the right to maintain its investment in the Loans
free from repayment by Borrower (except to the extent of repayment and except as
herein specifically provided for) and that the provision for payment of a
premium by Borrower in accordance with Section 2.4(d) hereof in the event that
the Loans are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

9.2        Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.        WAIVERS; INDEMNIFICATION.

10.1        Demand; Protest; etc. Except for notice requirements expressly set
forth in the Loan Documents, Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2        The Lender Group’s Liability for Collateral. Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3        Indemnification. Borrower shall pay, indemnify, defend, and hold
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
documented (with itemized invoice) and reasonable fees and out-of-pocket
disbursements of attorneys of outside counsel, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, (provided that Borrower
shall not be liable for costs and expenses (including attorney fees) of any
Lender (other than Solus Alternative Asset





47

--------------------------------------------------------------------------------

 

 

Management LP or any of its Affiliates) incurred in advising, structuring,
drafting, reviewing or administering the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Borrower’s and
its Subsidiaries’ compliance with the terms of the Loan Documents (provided,
 however, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among the Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans hereunder, or the use of the proceeds of the Loans (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any Properties or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such Properties (each and all of
the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement, the repayment in full of the
Obligations and, as to an Agent that has resigned or been removed, the
resignation or removal of such Agent. If any Indemnified Person makes any
payment to any other Indemnified Person with respect to an Indemnified Liability
as to which Borrower was required to indemnify the Indemnified Person receiving
such payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrower with respect thereto. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO
INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11.        NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
electronic mail (at such email addresses as a party may designate in accordance
herewith) or overnight courier. In the case of notices or demands to Borrower or
Agent, as the case may be, they shall be sent to the respective address set
forth below:

If to Borrower:

    

JACK COOPER HOLDINGS CORP.

 





48

--------------------------------------------------------------------------------

 

 

 

 

1100 Walnut Street, Suite 2400

 

Kansas City, MO 64106

 

Attn: Chief Executive Officer

 

Email: mriggs@jackcooper.com

 

 

with copies to (which shall not constitute notice):

 

 

 

JACK COOPER HOLDINGS CORP.

 

630 Kennesaw Due West Road

 

Kennesaw, GA 30152

 

Attn: Legal Department

 

Email: tciupitu@jackcooper.com

 

 

 

King & Spalding LLP

 

1185 Avenue of the Americas

 

New York, NY 10036

 

Attn: Cecilia Hong, Esq.

 

chong@kslaw.com

 

 

If to Agent:

    

Wilmington Trust, National Association

 

 

1110 North Market Street

 

 

Wilmington, Delaware 19890

 

 

Attn: Jennifer K. Anderson

 

 

jkanderson@wilmingtontrust.com

 

 

 

with copies to:

 

Alston & Bird LLP

 

 

101 South Tryon Street, Suite 4000

 

 

Charlotte, NC 28280

 

 

Attn: Jason Solomon, Esq.

 

 

jason.solomon@alston.com

 

 

 

If to Lender:

 

c/o Solus Alternative Asset Management LP

 

 

410 Park Avenue

 

 

New York, NY 10022

 

 

Attention: Tom Higbie & Jon Zinman

 

 

E-mail: thigbie@soluslp.com; jzinman@soluslp.com

 

 

 

 

 

and:

 





49

--------------------------------------------------------------------------------

 

 

 

 

    

Kirkland & Ellis LLP

 

 

555 California Street

 

 

San Francisco, CA 94104

 

 

Attention: Samantha Good, P.C. & Brian Ford

 

 

E-Mail: Samantha.good@kirkland.com;

 

 

bford@kirkland.com

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received and
(b) notices by electronic mail shall be deemed received upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgment).

If any notice, disclosure or report is required to be delivered pursuant to the
terms of this Agreement or any other Loan Document on a day that is not a
Business Day, such notice, disclosure or report shall be deemed to have been
required to be delivered on the immediately following Business Day.

12.        CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.

(a)        THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b)        EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR THE RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN





50

--------------------------------------------------------------------------------

 

 

SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE
FOREGOING,  ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).  

(c)        TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d)        NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, ANY LENDER, OR
ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.





51

--------------------------------------------------------------------------------

 

 

13.        ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1        Assignments and Participations.

(a)        With the prior written consent of Agent, which consent of Agent shall
not be unreasonably withheld, delayed or conditioned, and, in each case, consent
shall not be required in connection with an assignment to a Person that is a
Lender or an Affiliate (other than individuals) of a Lender, any Lender may
assign and delegate to one or more assignees (each, an “Assignee” (provided,
 however, that no Loan Party or Affiliate of a Loan Party shall be permitted to
become an Assignee except pursuant to Section 13.1(i)) all or any portion of the
Obligations and the other rights and obligations of such Lender hereunder and
under the other Loan Documents, in a minimum amount (unless waived by Agent) of
$1,000,000 (except such minimum amount shall not apply to (x) an assignment or
delegation by any Lender to any other Lender or an Affiliate of any Lender or
(y) a group of new Lenders, each of which is an Affiliate of each other or a
Related Fund of such new Lender to the extent that the aggregate amount to be
assigned to all such new Lenders is at least $1,000,000); provided,  however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance and
Agent has notified the assigning Lender of its receipt thereof in accordance
with Section 13.1(b), and (iii) unless waived by Agent in its sole discretion,
the assigning Lender or Assignee has paid to Agent for Agent’s separate account
a processing fee in the amount of $3,500.

(b)        From and after the date that Agent notifies the assigning Lender
(with a copy to Borrower) that it has received an executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided,  however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 15 and Section 17.9(a).

(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value





52

--------------------------------------------------------------------------------

 

 

of this Agreement or any other Loan Document furnished pursuant hereto, (ii)
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d)        Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of Obligations owing to the Lenders arising therefrom.

(e)        (i) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided,  however, that (i) the Originating Lender shall
remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation





53

--------------------------------------------------------------------------------

 

 

shall be sold to a Loan Party or an Affiliate of a Loan Party, and (vii) all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

(ii)        Each Participant shall be entitled to additional payments from
Borrower pursuant to Section 16.1 as if such Participant were a Lender (and
subject to the requirements and limitations imposed on such Lender with respect
to such additional payments, including the requirements under Section 16.2 (it
being understood that the documentation required under Section 16.2 shall be
delivered to the participating Lender and if additional amounts are required to
be paid pursuant to Section 16, to the Borrower and the Agent)).. Each
Originating Lender shall be entitled to continue receiving additional payments
from Borrower pursuant to Section 16.1 with respect to any Loan notwithstanding
the fact that such Originating Lender has assigned a Participation in such Loan
to a Participant if such Originating Lender is treated as the beneficial owner
for U.S. income Tax purposes (and other applicable Tax purposes) of the portion
of the Loan with respect to which a participation is made.

(iii)       Each Originating Lender shall maintain, as a non-fiduciary agent of
Borrower, a register (the “Participant Register”) as to the participations
granted and transferred under Section 13.1(e)(i) containing the same information
specified in Section 2.3(c) on the Register as if the each Participant were a
Lender; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant's interest in any loans or its
other obligations under any Loan Document) to any person except to the extent
that such disclosure is necessary to establish that such loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  Notwithstanding anything in the Agreement to the contrary, any
participation made pursuant to Section 13.1(e)(i) shall be effective only upon
appropriate entries with respect thereto being made in the Participant Register.
This Section 13.1(e)(iii) shall be construed so that the Loans are at all times
maintained in “registered form” within the meanings of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC and any related regulations (and any
successor provisions).

(f)        In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g)        Any other provision in this Agreement notwithstanding, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation





54

--------------------------------------------------------------------------------

 

 

A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and
such Federal Reserve Bank may enforce such pledge or security interest in any
manner permitted under applicable law.

(h)        [RESERVED]

(i)        Notwithstanding anything to the contrary contained herein, any Lender
may assign all or any portion of its Loans hereunder to any Person who, after
giving effect to such assignment, would be an Affiliated Lender;

(i)        the assigning Lender and the Affiliated Lender purchasing such
Lender's Loans, as applicable, shall execute and deliver to Agent an Affiliated
Lender Assignment and Assumption in lieu of an Assignment and Assumption;

(ii)        Affiliated Lenders will not (A) have the right to receive
information, reports or other materials provided solely to Lenders by the Agent
or any other Lender, except to the extent made available to Borrower, (B) be
permitted to attend (including by telephone) any meeting (or portion thereof) or
discussions (or portion thereof) attended solely by Agent or any Lender or among
Lenders to which the Loan Parties or their representatives (or any subset
thereof) are not invited, (C) receive advice of counsel to Agent or any Lender
or challenge Agent's or any Lender's attorney client privilege, or (D) be
permitted to access any electronic site established for the Lenders or
confidential communications from counsel to or financial advisors of Agent or
the Lenders (it being understood and agreed that notices of borrowings, notices
of prepayments and other administrative notices in respect of the Loans of
Affiliated Lenders required to be delivered to Lenders pursuant to Section 2
shall be delivered directly to such Affiliated Lender);

(iii)        at the time of such assignment and after giving effect to such
assignment, the Affiliated Lenders shall not, in the aggregate, hold Loans with
an aggregate principal amount in excess of 30% of the principal amount of all
Loans then outstanding;

(iv)        (A) for purposes of any amendment, waiver or modification of this
Agreement or any other Loan Document, each Affiliated Lender will be deemed to
have consented in the same proportion as the Lenders that are not Affiliated
Lenders consented to such matter, unless such amendment, waiver or modification
requires the consent of all or all affected Lenders and affects such Affiliated
Lender (in its capacity as a Lender) more than other Lenders in a
disproportionately adverse manner, (B) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any





55

--------------------------------------------------------------------------------

 

 

Insolvency Proceeding (a “Reorganization Plan”), each Affiliated Lender hereby
agrees (x) not to vote on such Reorganization Plan, (y) if such Affiliated
Lender does vote on such Reorganization Plan notwithstanding the restriction in
the foregoing clause (x), such vote will be deemed not to be in good faith and
shall be "designated" pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other debtor relief laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Reorganization Plan in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other debtor relief laws) and (z) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (y), in each case under this clause (iv)(B) unless such Reorganization
Plan affects such Affiliated Lender (in its capacity as a Lender) more than
other Lenders in a disproportionately adverse manner, and (C) each Affiliated
Lender hereby irrevocably appoints Agent (such appointment being coupled with an
interest) as such Affiliated Lender's attorney-in-fact, with full authority in
the place and stead of such Affiliated Lender and in the name of such Affiliated
Lender (solely in respect of Loans and not in respect of any other claim or
status such Affiliated Lender may otherwise have), from time to time in Agent's
discretion to take any action and to execute any instrument that Agent may deem
reasonably necessary or appropriate to carry out the provisions of this clause
(iv), including to ensure that any vote of such Affiliated Lender on any
Reorganization Plan is withdrawn or otherwise not counted; and

(v)        if such Affiliated Lender subsequently assigns the Loans acquired by
it in accordance with this Section 13.1(i) such potential Lender shall have
delivered to such Affiliated Lender written assurance that it is a sophisticated
investor and is willing to proceed with such assignment.

Each Lender participating in any assignment to or from an Affiliated Lender
acknowledges and agrees that in connection with such assignment, (1) the
Affiliated Lender then may have, and later may come into possession of MNPI, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of its Subsidiaries, Borrower or any of its Subsidiaries, or Agent, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into such assignment, (3) no
Affiliated Lender or any of its Subsidiaries, Borrower or any of its
Subsidiaries shall be required to make any representation that it is not in
possession of MNPI, (4) none of Affiliated Lender or its Affiliates, Borrower or
any of its Subsidiaries or Affiliates, or Agent shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against any Affiliated Lender or Affiliate
thereof, Borrower or any of its Subsidiaries or Affiliates and Agent, under
applicable laws or otherwise, with respect to the nondisclosure of the





56

--------------------------------------------------------------------------------

 

 

MNPI and (5) that the MNPI may not be available to Agent or the Lenders.  Each
Affiliated Lender agrees to notify Agent promptly (and in any event within ten
(10) Business Days) if it acquires any Person who is also a Lender, and each
Lender agrees to notify the Agent promptly (and in any event within ten (10)
Business Days) if it becomes an Affiliated Lender.

To the extent not previously disclosed to Agent, Borrower shall, upon reasonable
request of Agent, report to Agent the amount of Loans held by Affiliated Lenders
and the identity of such holders.

(j)        (i)  Notwithstanding anything in Section 14.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required Agent or any Lender to undertake any action (or refrain from taking any
action) with respect to or under any Loan Document (collectively, “Required
Lender Consent Items”), an Affiliated Lender shall be deemed to have voted its
interest as a Lender in the same proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliated Lenders, unless the
result of such Required Lender Consent Item would deprive such Affiliated Lender
of its pro rata share (compared to Lenders which are not Affiliated Lenders) of
any payments to which such Affiliated Lender is entitled under the Loan
Documents without such Affiliated Lender providing its consent or such
Affiliated Lender (in its capacity as a Lender) is otherwise affected thereby in
a disproportionately adverse manner compared to Lenders which are not Affiliated
Lenders (in which case for purposes of such vote such Affiliated Lender shall
have the same voting rights as other Lenders which are not Affiliated Lenders).

(ii)        Agent or any Lender shall not have any liability to an Affiliated
Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any such Lender under the Loan Documents in the
absence, with respect to any such Agent-Related Persons or Lender-Related
Persons, or applicable, of the gross negligence or willful misconduct by Agent
or such Lender and its Lender-Related Persons, as applicable (as determined by a
court of competent jurisdiction by final and nonappealable judgment).

(iii)        Additionally, Borrower and each Affiliated Lender hereby agree that
and each Affiliated Lender Assignment and Assumption by an Affiliated Lender
shall provide a confirmation that, if a case under the Bankruptcy Code is
commenced against any Loan Party, Borrower shall seek, and shall cause each of
its Subsidiaries to seek, (and each Affiliated Lender shall consent) to provide
that the vote of any Affiliated Lender (in its capacity as a Lender) with
respect to any plan of reorganization of such Loan Party shall not be counted
except that such Affiliated Lender's vote (in its capacity as a Lender) may be
counted.





57

--------------------------------------------------------------------------------

 

 

(k)        Notwithstanding anything to the contrary contained herein, no
Affiliated Lender shall have any right to (i) attend (including by telephone)
any meeting or discussions (or portion thereof) among Agent or any Lender or
among Lenders (or any subset thereof) to which the Loan Parties or their
representatives are not invited, (ii) receive any information or material
prepared by Agent or any Lender or any communication by or among Agent and one
or more Lenders, except to the extent such information or materials have been
made available to Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to this
Agreement), (iii) make or bring (other than as a passive participant or
recipient of its pro rata benefit of any claim) in its capacity as a Lender,
against Agent (except with respect to any rights expressly retained hereunder)
or (iv) receive advice of counsel to Agent or any other Lender or challenge
Agent's or any other Lender's attorney client privilege.

13.2        Successors. This Agreement shall bind and inure to the benefit of
the respective successors and permitted assigns of each of the parties;
provided,  however, that Borrower may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release Borrower from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 13.1 and, except as expressly required pursuant
to Section 13.1 and subject to such assignment being recorded in the Register,
no consent or approval by Borrower is required in connection with any such
assignment.

14.        AMENDMENTS; WAIVERS.

14.1        Amendments and Waivers.

(a)       No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided,
 however, that no such waiver, amendment, or consent shall, unless in writing
and signed by all of the Lenders directly and adversely affected thereby and all
of the Loan Parties that are party thereto, do any of the following:

(i)         [reserved];

(ii)        postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document; it being understood and agreed that
the waiver of (or amendment to the terms of) any mandatory prepayment or offer
to prepay shall not constitute a postponement of any date scheduled for the
payment of principal or interest;





58

--------------------------------------------------------------------------------

 

 

(iii)       reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the
amendment or, waiver of applicability, of Section 2.6(c), only the written
consent of the Required Lenders shall be necessary);

(iv)       amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders;

(v)        other than as permitted by Section 15.11, release Agent’s Lien in all
or substantially all of the Collateral;

(vi)       amend, modify, or eliminate the definition of “Required Lenders” or
“Pro Rata Share”;

(vii)      except as contemplated by this Agreement, the Intercreditor
Agreements or any other Loan Document, contractually subordinate any of Agent’s
Liens,

(viii)     other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release Borrower or any Guarantor from any obligation for the payment
of money or consent to the assignment or transfer by Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents;

(ix)       amend, modify, or eliminate any of the provisions of Section
2.4(b)(i) or (ii); or

(x)        amend, modify, or eliminate any of the provisions of Section 13.1(a)
to permit a Loan Party or an Affiliate of a Loan Party to be permitted to become
an Assignee.

(b)        No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive (i) the definition of, or any of the terms or provisions
of, the Fee Letter, without the written consent of Agent and Borrower (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Sections 2.4(b),  10.3,  15 or 17.10 pertaining to Agent, or any other rights
or duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, the Borrower and the Required Lenders,

(c)        [Reserved],

(d)        [Reserved],





59

--------------------------------------------------------------------------------

 

 

(e)        Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party.

14.2        Replacement of Certain Lenders.

(a)        If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower, upon at least 5 Business Days prior irrevocable notice, may
permanently replace any Lender that failed to give its consent, authorization,
or agreement (a “Holdout Lender”) or any Lender that made a claim for
compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.

(b)        Prior to the effective date of such replacement, the Holdout Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender or Tax
Lender, as applicable, being repaid in full its share of the outstanding
Obligations (including (i) the Loans of such Holdout Lender or Tax Lender, as
applicable, and all interest, fees and other amounts that may be due in payable
in respect thereof, and (ii) the Applicable Premium (whether or not then due
hereunder)). If the Holdout Lender or Tax Lender, as applicable, shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, Agent may, but shall not be required to,
execute and deliver such Assignment and Acceptance in the name or and on behalf
of the Holdout Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Holdout Lender
or Tax Lender, as applicable, shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of Section
13.1.  

14.3        No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.





60

--------------------------------------------------------------------------------

 

 

15.        AGENT; THE LENDER GROUP.

15.1      Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wilmington Trust, National Association as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as agent for and on behalf of the
Lenders on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes Agent to act as the
secured party under each of the Loan Documents that create a Lien on any item of
Collateral.  Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to Agent, Lenders
agree that Agent shall have the right, but not the obligation, to exercise the
following powers as long as this Agreement remains in effect: (a) maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Collateral, the Collections of Borrower and
its Subsidiaries, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) exclusively receive, apply, and distribute the
Collections of Borrower and its Subsidiaries as provided in the Loan Documents,
(d) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, the Collections of Borrower and its Subsidiaries, or otherwise
related to any of same as provided in the Loan Documents, and (e) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents. Notwithstanding anything to the contrary set forth herein, the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that an Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to, or not contemplated
by, any Loan Document or applicable Law, including for the avoidance of doubt
any action that may be in violation of the automatic stay under the Bankruptcy
Code or that may effect a forfeiture, modification or termination of property of
a Holdout Lender in violation of any debtor relief law.





61

--------------------------------------------------------------------------------

 

 

15.2      Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3      Liability of Agent. None of Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
(b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or (ii)
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or (iii) for any failure of Borrower or
its Subsidiaries or any other party to any Loan Document to perform its
obligations hereunder or thereunder, or (c) be liable for any action taken in
accordance with the instructions of the Required Lenders (or such other number
or percentage of Lenders as may be contemplated by this Agreement). No
Agent-Related Person shall be under any obligation to any Lenders to ascertain
or to inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the books and records or properties of Borrower or its
Subsidiaries.

15.4      Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons (and Agent shall not have
any duty to investigate the authenticity or accuracy thereof), and upon advice
and statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

15.5      Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which a responsible officer of the Agent
has actual knowledge, unless Agent shall have received written notice from





62

--------------------------------------------------------------------------------

 

 

a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent in writing of such Event of Default. Each Lender shall
be solely responsible for giving any notices to its Participants, if any.
Subject to receiving adequate indemnification as contemplated by Section 15.4,
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Required Lenders in accordance with Section 9;
 provided,  however, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.

15.6      Credit Decision. Each Lender acknowledges that none of Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of Agent-Related Persons. Each Lender acknowledges that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (with
any credit or other information with respect to Borrower, its Affiliates or any
of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.7      Costs and Expenses; Indemnification. Agent may, but shall not be
obligated to, incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance





63

--------------------------------------------------------------------------------

 

 

premiums paid to maintain the Collateral, whether or not Borrower is obligated
to reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrower and its Subsidiaries received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses by Borrower or its Subsidiaries, each Lender hereby
agrees that it is and shall be obligated to pay to Agent such Lender’s ratable
share thereof. Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
Agent-Related Persons (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so to the extent required
hereunder) from and against any and all Indemnified Liabilities; provided,
 however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8      [Reserved].

15.9      Successor Agent. Agent may resign as Agent upon 20 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled to appoint a successor Agent
for the Lenders, subject to the Borrower’s consent in the absence of a
continuing Event of Default. If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders, a successor Agent. If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of Section 10.3 and this
Section 15 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement. If no successor Agent has
accepted appointment as Agent by the date which is 20 days following a retiring
Agent’s notice of resignation (or 10 days if an Event of Default has occurred
and is continuing), the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if





64

--------------------------------------------------------------------------------

 

 

any, as the Lenders appoint a successor Agent as provided for above.  Borrower
shall pay any such successor Agent any fees separately agreed to by Borrower and
Agent.

15.10    Lender Group in Individual Capacity. Any member of the Lender Group and
its respective Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide bank products to, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Person were not a Lender or Agent hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender or Agent and its
respective Affiliates may receive information regarding Borrower or its
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrower or such other Person and that
prohibit the disclosure of such information to the Lenders or Agent, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender or Agent shall not be under any
obligation to provide such information to them.

15.11    Collateral Matters.

(a)        The Lenders hereby irrevocably authorize Agent to release any Lien on
any Collateral (i) upon the payment and satisfaction in full by Borrower of all
of the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and, if such sale or
disposition is considered an Asset Sale or a disposition otherwise permitted
hereunder, and Borrower certifies to Agent that the sale or disposition is
permitted hereunder (and Agent may rely conclusively on any such certificate,
without further inquiry), (iii) constituting property in which Borrower or its
Subsidiaries did not own any interest at the time Agent’s Lien was granted nor
at any time thereafter, (iv) constituting property leased or licensed to a
Borrower or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, (v) in connection
with a credit bid or purchase authorized under this Section 15.11, or (vi) in
accordance with the requirements pursuant to the applicable Intercreditor
Agreements. The Loan Parties and the Lenders hereby irrevocably authorize Agent,
based upon the instruction of the Required Lenders, to (a) consent to, credit
bid or purchase (either directly or indirectly through one or more entities) all
or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy. In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims being estimated for such purpose if the
fixing or liquidation thereof would not impair or unduly delay the ability of
Agent to credit bid or purchase at such sale or other disposition of the
Collateral and, if such contingent or





65

--------------------------------------------------------------------------------

 

 

unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders whose Obligations are credit bid shall be entitled to receive interests
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) in the Collateral that is
the subject of such credit bid or purchase (or in the Equity Interests of the
any entities that are used to consummate such credit bid or purchase), and (ii)
Agent, based upon the instruction of the Required Lenders, may accept non-cash
consideration, including debt and equity securities issued by any entities used
to consummate such credit bid or purchase and in connection therewith Agent may
reduce the Obligations owed to the Lenders (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or (z)
otherwise, the Required Lenders. Upon request by Agent or Borrower at any time,
the Lenders will confirm in writing Agent’s authority to release any such Liens
on particular types or items of Collateral pursuant to this Section 15.11;
 provided,  however, that (1) anything to the contrary contained in any of the
Loan Documents notwithstanding, Agent shall not be required to execute any
document or take any action necessary to evidence such release on terms that, in
Agent’s opinion, could expose Agent to liability or create any obligation or
entail any consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorizes Agent to subordinate any Lien granted to or held
by Agent under any Loan Document to the holder of any Permitted Collateral Lien
on such property if such Permitted Collateral Lien secures permitted Purchase
Money Indebtedness or Capital Lease Obligations permitted under this Agreement,
the ABL Obligations, the MSD Term Loan Obligations, the 2017 Notes Obligations
(including Additional Notes) but only with respect to Notes Priority Collateral,
or the Indebtedness permitted pursuant to clause (k) of “Permitted Indebtedness”
definition, or any Refinancing Indebtedness of the foregoing. In connection with
any termination or release that is authorized pursuant to this Section 15.11,
Agent shall promptly (i) execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release and (ii) deliver to the Loan Parties any
portion of such Collateral so released that is in the possession of Agent.

(b)        Agent shall have no obligation whatsoever to any of the Lenders (i)
to verify or assure that the Collateral exists or is owned by Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered, (ii)
to verify or assure that Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights,





66

--------------------------------------------------------------------------------

 

 

authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
expressly provided herein.

(c)        This Section 15.11 shall be subject in all respects to the provisions
of the Intercreditor Agreements.

(d)        The Agent shall be under no obligation to effect or maintain
insurance or to renew any policies of insurance or to inquire as to the
sufficiency of any policies of insurance carried by the Borrower or any other
person or entity, or to report, or make or file claims or proof of loss for, any
loss or damage insured against or that may occur, or to keep itself informed or
advised as to the payment of any taxes or assessments, or to require any such
payment to be made.

(e)        The Agent shall not be liable or responsible for any loss or
diminution in the value of any of the Collateral, by reason of the act or
omission of any person, except for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

15.12    Restrictions on Actions by Lenders; Sharing of Payments.

(a)        Each of the Lenders agrees that it shall not set off against the
Obligations, any amounts owing by such Lender to Borrower or its Subsidiaries or
any deposit accounts of Borrower or its Subsidiaries now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against Borrower or any
Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.

(b)        If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
 however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be





67

--------------------------------------------------------------------------------

 

 

returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

15.13    Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or control.
Should any Lender obtain possession or control of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver possession or control of such Collateral to Agent or in accordance
with Agent’s instructions.

15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

15.16    [Reserved].

15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.





68

--------------------------------------------------------------------------------

 

 

15.18    Environmental Liability.

(a)        The Agent shall not be responsible or liable for the environmental
condition or any contamination of any property secured by any mortgage or deed
of trust or for any diminution in value of any such property as a result of any
contamination of the property by any hazardous substance, hazardous material,
pollutant or contaminant.  The Agent shall not be liable for any claims by or on
behalf of the Borrower, the Lenders or any other person or entity arising from
contamination of the property by any hazardous substance, hazardous material,
pollutant or contaminant, and shall have no duty or obligation to assess the
environmental condition of any such property or with respect to compliance of
any such property under state or federal laws pertaining to the transport,
storage, treatment or disposal of, hazardous substances, hazardous materials,
pollutants, or contaminants or regulations, permits or licenses issued under
such laws.

(b)        The Agent shall not be obligated to acquire possession of or take any
action with respect to any property secured by a mortgage or deed of trust, if
as a result of such action, the Agent would be considered to hold title to, to
be a “mortgagee in possession of”, or to be an “owner” or “operator” of such
property within the meaning of the Comprehensive Environmental Responsibility
Cleanup and Liability Act of 1980, as amended from time to time, unless the
Agent has previously determined, based upon a report prepared by a person who
regularly conducts environmental audits, that (i) the such property is in
compliance with applicable environmental laws or, if not, that it would be in
the best interest of the  to take such actions as are necessary for such
property to comply therewith and (ii) there are not circumstances present at
such property relating to the use, management or disposal of any hazardous
wastes for which investigation, testing, monitoring, containment, clean-up or
remediation could be required under any federal, state or local law or
regulation or that if any such materials are present for which such action could
be required, that it would be in the best economic interest of the Lenders to
take such actions with respect to such property.  Notwithstanding the foregoing,
before taking any such action, the Agent may require that a satisfactory
indemnity bond or environmental impairment insurance be furnished to it for the
payment or reimbursement of all expenses to which it may be put and to protect
it against all liability resulting from any claims, judgments, damages, losses,
fees, penalties or expenses which may result from such action.

15.19    Agent Not Required to Risk its Own Funds. No provision of this
Agreement or any other Loan Document shall require the Agent to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties thereunder or in the exercise of any of its rights or powers if it
shall have reasonable grounds to believe that repayment of such funds or
adequate indemnity against such risk or liability is not assured to it.

15.20    Force Majeure.  The Agent shall not be responsible or liable for delays
or failures in performance resulting from acts beyond its control.  Such acts
shall include acts of God, strikes, lockouts, riots, acts of war, epidemics,
governmental regulations superimposed





69

--------------------------------------------------------------------------------

 

 

after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters.  The Agent shall have no liability for
losses arising from (i) any cause beyond its control, (ii) any delay, error,
omission or default of any mail, telegraph, cable or wireless agency or operator
or (iii) the acts or edicts of any government or governmental agency or other
group or entity exercising governmental powers.  The Agent shall not be
responsible for any special, exemplary, punitive or consequential damages.

16.        WITHHOLDING TAXES.

16.1      Generally.  Except as otherwise provided in this Section 16.1, all
payments made by Borrower hereunder or any other Loan Document will be made free
and clear of, and without deduction or withholding for, any Taxes, except as
required by applicable law.  In the event any deduction or withholding of Taxes
is required by applicable law, (a) if such Taxes are Indemnified Taxes, the sum
payable to Lenders shall be increased as may be necessary so that after making
all required deductions or withholding for Indemnified Taxes, Lenders receive an
amount equal to the sum they would have received had no such deductions or
withholding been made, provided that Borrower shall not be required to increase
any such amounts payable to Lenders if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction); (b) if such Taxes
are Excluded Taxes, the sum payable to Lenders shall not be increased, (c)
Borrower or Agent shall make such deductions or withholding and the amount
deducted or withheld shall be treated as paid to the relevant Lender for all
purposes under this Agreement and the other Loan Documents, and (d) Borrower
will furnish to Agent as soon as practicable after the date the payment of any
such Indemnified Tax is due to a Governmental Authority pursuant to applicable
law, certified copies of tax receipts evidencing such payment by
Borrower.  Borrower agrees to pay any present or future stamp, value added or
documentary Taxes or any other excise or property Taxes that arise from any
payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document. For the purposes of this Section 16, the term “Lender shall
include a Participant.

16.2      Exemptions.

(a)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

(b)        Without limiting the generality of the foregoing, if a Lender is
entitled to claim an exemption or reduction from United States withholding Tax,
such Lender agrees to deliver to Agent and Borrower one of the following before
receiving its first payment under this Agreement:





70

--------------------------------------------------------------------------------

 

 

(i)         if such Lender is entitled to claim an exemption from United States
withholding Tax pursuant to the portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower
(within the meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled
foreign corporation related to Borrower within the meaning of Section 864(d)(4)
of the IRC, and (B) a properly completed and executed IRS Form W-8BEN or IRS
Form W-8BEN-E or Form W-8IMY (with proper attachments);

(ii)        if such Lender is entitled to claim an exemption from, or a
reduction of, withholding Tax under a United States Tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E;

(iii)       if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

(iv)       if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding Tax because such Lender
serves as an intermediary, a properly completed and executed copy of IRS Form
W-8IMY (with proper attachments);

(v)        a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding Tax; or

(vi)       if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from





71

--------------------------------------------------------------------------------

 

 

such payment.  Solely for purposes of this Section 16.2(b)(vi), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(c)        Without limiting the generality of the foregoing, if a Lender claims
an exemption from withholding Tax in a jurisdiction other than the United
States, such Lender agrees with and in favor of Agent, to deliver to Agent any
such form or forms, as may be required under the laws of such jurisdiction as a
condition to exemption from, or reduction of, foreign withholding Tax before
receiving its first payment under this Agreement.

(d)        Notwithstanding anything to the contrary in Section 16.2(a) or
Section 16.2(c), the completion, execution and submission of documentation
required by Section 16.2(a) and Section 16.2(c) shall only be required if the
applicable Lender is legally able to deliver such forms, provided,  however,
that nothing in Section 16.2(a) or this Section 16.2(c) shall require a Lender
to disclose any information that it deems to be confidential (including without
limitation, its Tax returns).

(e)        Each Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and shall promptly
notify Agent and Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(f)        If a Lender claims exemption from, or reduction of, withholding Tax
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent and Borrower of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrower to such Lender. To the
extent of such percentage amount, Agent will treat such Lender’s documentation
provided pursuant to Section 16.2(a),  Section 16.2(b), or Section 16.2(c) as no
longer valid. With respect to such percentage amount, such Participant or
Assignee shall provide documentation, pursuant to Section 16.2(a),  Section
16.2(b), or Section 16.2(c), if applicable. Borrower agrees that each
Participant shall be entitled to the benefits of this Section 16 with respect to
its participation in any portion of the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.

16.3      Reductions.

(a)        If a Lender or a Participant is subject to an applicable withholding
Tax, Borrower or Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any payment to such Lender or such
Participant an amount of Taxes as required by applicable law.  If the forms or
other documentation required by Section 16.2 are not delivered to Borrower or
Agent (or, in the case of a Participant, to the Lender granting the
participation), then Borrower or Agent (or, in the case of a Participant, to the
Lender granting the participation) may withhold from any payment to such Lender
or such Participant not providing such forms or other documentation an amount of
Taxes as required by applicable law.

(b)        If the IRS or any other Governmental Authority of the United States
or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender





72

--------------------------------------------------------------------------------

 

 

granting the participation) did not properly withhold Tax from amounts paid to
or for the account of any Lender or any Participant due to a failure on the part
of the Lender or any Participant (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding Tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
Tax or otherwise, including penalties and interest, and including any Taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only), under this
Section 16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4        Refunds. If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
(including by the payment of additional amounts pursuant to Section 16.1), so
long as no Default or Event of Default has occurred and is continuing, it shall
pay over such refund to Borrower (but only to the extent of payments made, or
additional amounts paid, by Borrower under this Section 16 with respect to
Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that Borrower, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 16.4), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 16.4 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  Notwithstanding anything in this
Agreement to the contrary, this Section 16 shall not be construed to require
Agent or any Lender to make available its Tax returns (or any other information
which it deems confidential) to Borrower or any other Person.

16.5        Excluded Taxes. For the avoidance of doubt, Borrower shall not be
required to pay any additional amount or make any payment under this Agreement
or under any other Loan Document with respect to Taxes if such Taxes are
Excluded Taxes.





73

--------------------------------------------------------------------------------

 

 

17.        GENERAL PROVISIONS.

17.1        Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

17.2        Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

17.3        Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

17.4        Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5        [Reserved].

17.6        Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

17.7        Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8        Revival and Reinstatement of Obligations. If any member of the
Lender Group repays, refunds, restores, or returns in whole or in part, any
payment or property (including any proceeds of Collateral) previously paid or
transferred to such member of the Lender Group in full or partial satisfaction
of any Obligation or on account of any other obligation of any Loan Party under
any Loan Document, because the payment, transfer, or the incurrence of the
obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to





74

--------------------------------------------------------------------------------

 

 

fraudulent transfers, preferences, or other voidable or recoverable obligations
or transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group elects to do so on the reasonable advice of its counsel in connection with
a claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys fees of such member of the Lender
Group related thereto, (i) the liability of the Loan Parties with respect to the
amount or property paid, refunded, restored, or returned will automatically and
immediately be revived, reinstated, and restored and will exist and (ii) Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have been
released or terminated or (B) any provision of this Agreement shall have been
terminated or cancelled, Agent’s Liens, or such provision of this Agreement,
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability.

17.9        Confidentiality.

(a)        Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis; (ii) to
Subsidiaries and Affiliates of any member of the Lender Group, provided that any
such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9; (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information; (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation; (v) as may be agreed to
in advance in writing by Borrower; (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process;





75

--------------------------------------------------------------------------------

 

 

(vii) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by Agent or the Lenders
or the Lender Group Representatives); (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement, provided
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause (i)
above); (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that, prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than Borrower, Agent, any Lender, any of
their respective Affiliates, or their respective counsel), the disclosing party
agrees to provide Borrower with prior written notice thereof; and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

(b)        Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of Borrower and Loan Parties and the total Loans provided
hereunder in any “tombstone” or other advertisements, on its website or in other
marketing materials of Agent.

17.10    Lender Group Expenses. Borrower agrees to pay any and all Lender Group
Expenses promptly upon written demand (with an itemized invoice thereof) and
agrees that its obligations contained in this Section 17.10 shall survive
payment or satisfaction in full of all other Obligations.

17.11    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid.

17.12    Patriot Act. Agent and each Lender that is subject to the requirements
of the Patriot Act hereby notifies Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the





76

--------------------------------------------------------------------------------

 

 

name and address of Borrower and other information that will allow Agent or such
Lender to identify Borrower in accordance with the Patriot Act. In addition, if
Agent or a Lender is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties and (b) OFAC/PEP searches and customary individual background checks for
the Loan Parties’ senior management and key principals, and Borrower agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Group
Expenses hereunder and be for the account of Borrower.

17.13    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.14    [Reserved].  

17.15    [Reserved].

17.16    Intercreditor Agreements. Each of Agent and each Lender hereunder, by
its acceptance of the benefits provided hereunder, (a) consents to the
subordination of Liens provided for in the Intercreditor Agreements, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreements and (c) authorizes and instructs Agent to enter
into the Intercreditor Agreements (and/or any joinder or supplement thereof) on
behalf of each Lender. Agent and each Lender hereby agree that the terms,
conditions and provisions contained in this Agreement are subject to the
Intercreditor Agreements and, in the event of a conflict between the terms of
the Intercreditor Agreements and this Agreement, the terms of the Intercreditor
Agreements shall govern and control.  This Agreement constitutes an “Additional
ABL Credit Agreement” under and as defined in the ABL-Notes Intercreditor
Agreement, Agent is a “Bank Collateral Agent” under and as defined in the
ABL-Notes Intercreditor Agreement, the Loan Documents shall constitute “Credit
Facility Loan Documents” under and as defined in the ABL-Notes Intercreditor
Agreement and the Obligations shall constitute “Credit Facility Obligations”
under and as defined in the ABL-Notes Intercreditor Agreement.

[Signature pages to follow.]

 

 

 



77

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

JACK COOPER HOLDINGS CORP.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

T. Michael Riggs

 

 

Title:

CEO

 





Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

SOLA LTD,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ULTRA MASTER LTD,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SOLUS OPPORTUNITIES FUND 5 LP,

 

as a Lender

 

 

 

By:

Solus Alternative Asset Management LP

 

Its:

Investment Manger

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Credit Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE C-1

Commitments

 

 

 

Lender

Commitment

Sola Ltd

$36,900,000.00

Ultra Master Ltd

$2,665,000.00

Solus Opportunities Fund 5 LP

$1,435,000.00

TOTAL

$41,000,000.00

 

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“2017 Notes Agent” means U.S. Bank National Association, as trustee and as
collateral agent for the 2017 Noteholders, and any of it successors or assigns
in either such capacity.

“2017 Noteholders” mean those present or future holders of the 2017 Notes.

“2017 Notes” means those 13.75% senior secured notes due 2023 issued by Borrower
pursuant to the 2017 Notes Indenture.

“2017 Notes Documents” means the 2017 Notes Indenture, the 2017 Notes, the 2017
Notes Guaranties, the Security Documents (as that term is defined in the 2017
Notes Indenture), and any other agreements, documents, or instruments evidencing
or governing any of the 2017 Notes Obligations, as amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time, in whole or in part, as and to the extent permitted by this Agreement and
the ABL-Notes Intercreditor Agreement.

“2017 Notes Guaranties” means those certain Note Guarantees (as that term is
defined in the 2017 Notes Indenture) executed by certain of Borrower’s
Subsidiaries in favor of the 2017 Noteholders, and any other agreements,
documents, or instruments guaranteeing the 2017 Notes Obligations.

“2017 Notes Indenture” means that certain Indenture, dated as of the First
Amendment Effective Date, among Borrower, certain of Borrower’s Subsidiaries and
2017 Notes Agent, pursuant to which the 2017 Notes are to be issued, as the same
may be amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced, from time to time, in whole or in part, in one or more
agreements (in each case, with the same or new holders or trustee), including
any agreement extending the maturity thereof or otherwise restructuring all or
any portion of the Indebtedness thereunder or increasing the amount loaned or
issued thereunder or altering the maturity thereof, in each case, as and to the
extent permitted by this Agreement and the ABL-Notes Intercreditor Agreement.

“2017 Notes Obligations” means all obligations and all amounts owing, due or
secured under the 2017 Notes Documents, not to exceed an aggregate initial
principal amount of $180,000,000 (or such higher amount as the Required Lenders
may agree to in writing after April [3], 2017 (which may through email)).

“ABL Agent” means the Existing ABL Agent, or in the case of any Additional ABL
Credit Agreement or replacement or refinancing of the Existing ABL Credit
Agreement permitted hereunder, the person identified as agent in the certificate
required pursuant to the definition of “ABL Credit Agreement”.

“ABL Credit Agreement” means a collective reference to (a) the Existing ABL
Credit Agreement and (b) any Additional ABL Credit Agreement.





2

--------------------------------------------------------------------------------

 

 

“ABL Loan Documents” means the “Loan Documents” or any comparable term as that
term is defined in the ABL Credit Agreement.

“ABL-Notes Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the June 18, 2013, between ABL Agent andFirst Amendment Effective
Date, by and among ABL Agent, the agent under the MSD Term Loan Credit
Agreement, the agent under the Solus Term Loan Credit Agreement and 2017 Notes
Agent, as amended, modified, supplemented, restated, refinanced, refunded or
replaced in whole or in part from time to time in accordance with the terms
therein.

“ABL Obligations” means the “Obligations” or any comparable term as that term is
defined in theany ABL Credit Agreement, not to exceed the sum of (a) any
Indebtedness permitted pursuant to clause (k) of the definition of “Permitted
Indebtedness” designated as ABL Obligations by Borrower (without duplication of
any other Indebtedness outstanding pursuant to such clause on the date of
determination) plus (b) the greatest of (i) $100,000,000,105,000,000, (ii) the
Borrowing Base (as defined in the Notes Indenture as in effect on the date of
the Agreement) as of the date of such incurrence or (iii) an amount such that
the ABL Priority Leverage Ratio of Borrower and its Subsidiaries would not
exceed 1.75 to 1.00; provided that in no event shall ABL Obligations exceed
$120,000,000; provided further that obligations shall not constitute ABL
Obligations for purposes of this Agreement unless they (I) do not cause any of
the Obligations to no longer constitute “Credit Facility Obligations” as defined
in the ABL-Notes Intercreditor Agreement), (II) constitute “ABLWFCF Priority
Debt” as defined in the Closing Date Intercreditor Agreement, and (III) are
permitted to be incurred under the Notes Indenture.

“ABL Priority Collateral” shall have the meaning given to that term in the
ABL-Notes Intercreditor Agreement. 

“ABL Priority Leverage Ratio” means, as of any date of determination (the
“Determination Date”), the ratio of (a) the aggregate amount of all Indebtedness
of Borrower and its Subsidiaries secured by first priority Liens on the ABL
Collateral (as defined in the ABL-Notes Intercreditor Agreement) on the
Determination Date to (b) the aggregate amount of EBITDA for the Four-Quarter
Period. For purposes of this definition, Indebtedness and EBITDA shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(a)        the Incurrence of any Indebtedness of Borrower or any of its
Subsidiaries (and the application of the proceeds thereof) and any repayment of
other Indebtedness occurring during the Four-Quarter Period or at any time
subsequent to the last day of the Four-Quarter Period and on or prior to the
Determination Date, as if such Incurrence or repayment, as the case may be (and
the application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and

(b)        any Asset Sale or Asset Acquisition (including any Asset Acquisition
giving rise to the need to make such calculation as a result of Borrower or any
of its Subsidiaries (including any Person who becomes a Subsidiary of Borrower
as a result of such Asset Acquisition) incurring Acquired Indebtedness and also
including any EBITDA (including any pro forma expense and cost reductions
calculated on a basis in accordance with Regulation S-X under the Exchange Act
associated with any such Asset Acquisition or Asset Sale)) occurring during the





3

--------------------------------------------------------------------------------

 

 

Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Determination Date, as if such Asset
Sale or Asset Acquisition (including the incurrence of, or assumption or
liability for, any such Indebtedness or Acquired Indebtedness) occurred on the
first day of the Four-Quarter Period;

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided,  further, that for purposes of calculating
Indebtedness for the ABL Priority Leverage Ratio, the aggregate outstanding
amount under the ABL Credit Agreement shall be based on the average daily
outstanding principal balance under such facility during the applicable
Four-Quarter Period. Any pro forma calculations shall be subject to the
applicable caps set forth in the definition of “EBITDA”.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means in a transaction or a series of transactions, (a) the
purchase or other acquisition by a Person or its Subsidiaries of all or
substantially all of the assets of (or any division or business line of) any
other Person, or (b) the purchase or other acquisition (whether by means of a
merger, consolidation, or otherwise) by a Person or its Subsidiaries of all or
substantially all of the Capital Interests of any other Person.

“Acquired Indebtedness”  means Indebtedness of a Person existing at the time
such Person becomes a Subsidiary or Borrower or assumed in connection with the
acquisition of assets from such Person.

“Additional ABL Credit Agreement” means any agreement for the Incurrence of
additional Indebtedness permitted pursuant to clause (a) of the definition of
“Permitted Indebtedness” and permitted to be secured by the Collateral pursuant
to clause (a)(iiclauses (a)(ii) and (a)(vii) (including with respect to the
Refinancing Indebtedness thereof) of the definition of “Permitted Collateral
Lien”, together with all related notes, letters of credit, collateral documents,
guarantees, and any other related agreements and instruments executed and
delivered in connection therewith, in each case as amended, modified,
supplemented, restated, refinanced, refunded or replaced in whole or in part
from time to time to the extent permitted hereunder and under the Closing Date
Intercreditor Agreement, including by or pursuant to any agreement or instrument
that extends the maturity of any Indebtedness thereunder, or increases the
amount of available borrowings thereunder (provided that such increase in
borrowings is permitted under clause (a) of the definition of the term
“Permitted Indebtedness”), or adds Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder (provided that,





4

--------------------------------------------------------------------------------

 

 

any Subsidiary that is not a Foreign Subsidiary that becomes an additional
borrower or guarantor thereunder shall also be a Guarantor of the Obligations),
in each case with respect to such agreement or any successor or replacement
agreement and whether by the same or any other agent, lender, group of lenders,
purchasers or debt holders; provided, any such amendment, modification,
supplement, restatement, refinancing, or replacement shall be permitted
hereunder and under the Closing Date Intercreditor Agreement as a condition to
effectiveness thereof and at the time of entry Borrower shall have delivered to
Agent and Lenders an officer’s certificate certifying that such amendment,
modification, supplement, restatement, refinancing, or replacement is permitted
to be incurred by this Agreement and the Closing Date Intercreditor Agreement.

“Additional Assets” has the meaning specified therefor in Section 2.4(d)(ii)(2).

“Additional Basket Conditions” means, both before and immediately after giving
effect to such Restricted Junior Payment, Investment or payment, (i) no Event of
Default has occurred and is continuing, (ii) (A) if the Existing ABL Credit
Agreement is in effect (and is an asset based loan containing “Availability”
criteria) immediately after such Restricted Junior Payment or payment, Borrower
and Guarantors shall have Availability (as defined in the Existing ABL Credit
Agreement as in effect on the date of the Agreement) of no less than 10% of the
Maximum Revolver Amount (as defined in the Existing ABL Credit Agreement as in
effect on the date of the Agreement) and (B) if immediately after such
Restricted Junior Payment or payment, the Existing ABL Credit Agreement is no
longer in effect and/or is not an asset based loan or otherwise does not have
any “Availability” criteria, Borrower and Guarantors have a Minimum Liquidity of
at least $10,000,000 and (iii) the Fixed Charge Coverage Ratio (as defined in
the Existing ABL Credit Agreement as in effect on the date of the Agreement), on
a pro forma basis, for the month most recently ended shall be at least
1.10:1.00; provided, Borrower must provide Agent and Lender evidence of the
foregoing Fixed Charge Coverage Ratio compliance before making any such
Restricted Junior Payment, Investment or payment.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Additional Notes” means Notes (other than the Notes issued prior to the date of
the Agreement) issued pursuant to Section 6.1(a) of the Agreement. “Affected
Lender” has the meaning specified therefor in Section 2.13(b) of the Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Capital Interests, by contract, or
otherwise; provided,  however, that, for purposes of Section 6.12 of the
Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Capital Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.





5

--------------------------------------------------------------------------------

 

 

“Affiliated Lender” means Jack Cooper Enterprises, Inc. or any of its Affiliates
(other than Loan Parties or their Subsidiaries) and any trusts whose beneficiary
is Michael Riggs and/or any of his relatives. For the avoidance of doubt, no
natural person may be an Affiliated Lender.

“Affiliated Lender Assignment and Acceptance” means an Affiliated Lender
Assignment and Acceptance Agreement substantially in the form of Exhibit A-2 to
the Agreement.

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” has the meaning specified therefor in Section 2.7.

“Agent’s Liens” mean the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Premium” means: as applicable, (A) in the case of a prepayment
(including any date of prepayment upon acceleration thereof, whether by
operation of law or otherwise) prior to the second anniversary of the Closing
Date (other than a prepayment pursuant to Section 2.4(d)(i)(1)), the Make-Whole
Premium, (B) in the case of a prepayment (including any date of prepayment upon
acceleration thereof, whether by operation of law or otherwise) on or after the
second anniversary of the Closing Date but prior to the third anniversary of the
Closing Date, a prepayment premium of 5.0% of the aggregate principal amount of
the Loans so prepaid; and (C) in the case of a prepayment (including any date of
prepayment upon acceleration thereof, whether by operation of law or otherwise)
on or after the third anniversary of the Closing Date but prior to the fourth
anniversary of the Closing Date, a prepayment premium of 1.0% of the aggregate
principal amount of the Loans so prepaid.

 “Application Event” means (a) the occurrence of a failure by Borrower to repay
all of the Obligations in full on the Maturity Date, or (b) the occurrence and
continuance of an Event of Default and the election by the Required Lenders to
require that payments and proceeds of Collateral be applied pursuant to Section
2.4(b)(ii) of the Agreement.

“Asset Acquisition” means:

(a)        an Investment by Borrower or any Subsidiaries in any other Person
pursuant to which such Person shall become a Subsidiary of Borrower, or shall be
merged with or into Borrower or any Subsidiary of Borrower; or

(b)        the acquisition by Borrower or any Subsidiaries of the assets of any
Person which constitute all or substantially all of the assets of such Person,
any division or line of business of such Person or any other properties or
assets of such Person other than in the ordinary course of business and
consistent with past practices.

“Asset Sale” means:





6

--------------------------------------------------------------------------------

 

 

(x) any transfer, conveyance, sale, lease or other disposition (including
dispositions pursuant to any consolidation or merger) by Borrower or any
Subsidiary of Borrower to any Person (other than to Borrower or one or more of
its Subsidiaries) in any single transaction or series of transactions of:

(i)        Capital Interests in another Person (other than Capital Interests in
Borrower or directors’ qualifying shares or shares or interests required to be
held by foreign nationals pursuant to local law); or

(ii)       any other property or assets (other than in the normal course of
business, including any sale or other disposition of obsolete or permanently
retired equipment and any sale of inventory in the ordinary course of business);
or

(y)        an Event of Loss;

provided,  however, that the term “Asset Sale” shall exclude:

(i)          any single transaction or series of related transactions that
involve the sale of assets or sale of Capital Interests of a Subsidiary of
Borrower having a Fair Market Value of less than $2,500,000.

(ii)        sales or other dispositions of cash or Cash Equivalents;

(iii)       the sale and leaseback of any assets within 180 days of acquisition
thereof;

(iv)       the sale or lease of equipment or inventory in the ordinary course of
business (including for financing purposes);

(v)        leases or subleases in the ordinary course of business (including for
financing purposes) to third persons not interfering in any material respect
with the business of Borrower or any of its Subsidiaries and otherwise in
accordance with the provisions of this Agreement;

(vi)       dispositions of accounts receivable in connection with the collection
or compromise thereof in the ordinary course of business;

(vii)      licensing of intellectual property in accordance with industry
practice in the ordinary course of business;

(viii)     an issuance of Capital Interests by a Subsidiary of Borrower to
Borrower or to another Subsidiary of Borrower; an issuance of Capital Interests
by Borrower;

(ix)       any surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims of any kind in the ordinary
course of business;

(x)        the grant in the ordinary course of business of any license of
patents, trademarks, know-how and any other intellectual property; 





7

--------------------------------------------------------------------------------

 

 

(xi)       sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements or similar binding arrangements;  

(xii)      transactions expressly permitted by Section 6.3, 6.7, 6.9 or 6.11, or
creation of a Lien permitted by Section 6.2 (but not the sale or other
disposition of the property subject to such Lien);

(xiii)     the disposition of assets in the ordinary course of business that, in
the good faith judgment of the board of directors or management of the Borrower
or the applicable Subsidiary, are no longer used or useful in the business of
such entity; and

(xiv)     the lease, assignment or sublease of any real or personal property in
the ordinary course of business.

For purposes of this definition, any series of related transactions that, if
effected as a single transaction, would constitute an Asset Sale shall be deemed
to be a single Asset Sale effected when the last such transaction which is a
part thereof is effected.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-2
to the Agreement.

“Average Life” means, as of any date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (i) the sum of the products of
(x) the number of years from the date of determination to the dates of each
successive scheduled principal payment (including any sinking fund or mandatory
redemption payment requirements) of such Indebtedness multiplied by (y) the
amount of such principal payment by (ii) the sum of all such principal payments.

“Bank Lender” means any lender or holder of Indebtedness under the ABL Credit
Agreement or any other credit facility the obligors with respect to which are
required to become Loan Parties hereunder to the extent such Indebtedness is
permitted under the definition of “Permitted Indebtedness”.

“Bank Product” means any services or facilities provided to Borrower or any
GuarantorSubsidiary by the ABL Agent, any Bank Lender, or any of their
respective Affiliates, including, without limitation, Hedging Obligations.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.





8

--------------------------------------------------------------------------------

 

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrowing” means a borrowing consisting of Loans made on the Closing Date.

“Builder Basket Amount” means the amount equal to the sum of the amounts
determined pursuant to Section 4.7(c)(1), (c)(2) and (c)(3) of the 2017 Notes
Indenture (as in effect on the First Amendment Effective Date).  For the
avoidance of doubt, any net cash proceeds received by Borrower from the issuance
or sale of Qualified Capital Interests or cash equity contributions that are
otherwise applied, including pursuant to Section 6.7(a)(i), 6.9(g), 6.9(j),
clause (6) of Permitted Deleveraging Transactions and clause (d) of Permitted
Investments, shall not be included within the Builder Basket Amount.

 

“Builder Basket Conditions” means after giving effect to the proposed Incurrence
of the prepayments, Restricted Junior Payment or Investment, as applicable and
as the case may be, (i) no Default or Event of Default has occurred and is
continuing or will occur as a consequent thereof, and (ii) the “Consolidated
Fixed Charge Coverage Ratio” (as defined in the 2017 Notes Indenture as in
effect on the First Amendment Effective Date) of the Borrower and its
“Restricted Subsidiaries” (as defined in the 2017 Notes Indenture as in effect
on the First Amendment Effective Date) would be greater than 2.0:1.0. 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

“Capital Interests” in any Person means any and all shares, interests (including
preferred interests, restricted stock interests and stock options, warrants and
other convertible instruments), participations or other equivalents in the
equity interest (however designated) in such Person and any rights (other than
debt securities convertible into an equity interest), warrants or options to
acquire an equity interest in such Person.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP;  provided,  however, that
notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, any lease existing as of the date of the AgreementFirst Amendment
Effective Date that constitutes an operating lease in accordance with GAAP as in
effect on the date of the AgreementFirst Amendment Effective Date shall be
deemed not to be a Capital Lease hereunder, and any future lease, if it were in
effect on the date hereofFirst Amendment Effective Date, that would be treated
as an operating lease for purposes of GAAP as of the date hereofFirst Amendment
Effective Date shall be treated as an operating lease.





9

--------------------------------------------------------------------------------

 

 

“Capital Lease Obligation” means any obligation under a Capital Lease; and the
amount of Indebtedness represented by such obligation shall be the capitalized
amount of such obligations determined in accordance with GAAP; and the Stated
Maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty. For purposes of Section
6.2, a Capital Lease Obligation shall be deemed secured by a Lien on the
Property being leased.

“Cash Equivalents” means any of the following Investments: (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) maturing not more than one year
after the date of acquisition; (ii) time deposits in and certificates of deposit
of any Eligible Bank; provided that such Investments have a maturity date not
more than two years after date of acquisition and that the Average Life of all
such Investments is one year or less from the respective dates of acquisition;
(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof;
provided that such Investments mature, or are subject to tender at the option of
the holder thereof within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from Standard & Poor’s or A-2
from Moody’s (or an equivalent rating by any other nationally recognized rating
agency); (v) commercial paper of any Person other than an Affiliate of the
Borrower; provided that such Investments have one of the two highest ratings
obtainable from either Standard & Poor’s or Moody’s at the time of their
acquisition and mature within 180 days after the date of acquisition; (vi)
overnight and demand deposits in and bankers’ acceptances of any Eligible Bank
and demand deposits in any bank or trust company to the extent insured by the
Federal Deposit Insurance Corporation against the Bank Insurance Fund; (vii)
money market funds substantially all of the assets of which comprise Investments
of the types described in clauses (i) through (vi) above; and (viii) instruments
equivalent to those referred to in clauses (i) through (vi) above or funds
equivalent to those referred to in clause (vii) above denominated in Euros or
any other foreign currency comparable in credit quality and tender to those
referred to in such clauses and customarily used by corporations for cash
management purposes in jurisdictions outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction, all as determined in good faith by Borrower.

“Certificate” means, with respect to a Vehicle, the certificate of title or
equivalent certificate or document, issued by the relevant Jurisdiction,
evidencing ownership of such Vehicle.

“CFC” means a controlled foreign corporation (as that term is defined in Section
957 of the IRC and the Treasury Regulations thereunder).

“Change of Control” means that: (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, becomes the beneficial owner (as defined in Rules 13d-3 13d-5
under the Exchange Act, except that for purposes of this clause (a) such
“person” or “group” or Permitted Holder shall be deemed





10

--------------------------------------------------------------------------------

 

 

to have “beneficial ownership” of all shares that any such person or group has
the right to acquire by conversion or exercise of other securities, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 50%, or more, of the Capital Interests of Borrower having the
right to vote for the election of members of the Board of Directors, (b)
Borrower fails to own and control, directly or indirectly, 100% of the Capital
Interests of each other Loan Party and of each other Subsidiary whose Capital
Interests is pledged by a Loan Party (other than pursuant to a transaction of a
type permitted under Section 6.3 or Section 6.4 of this Agreement and other than
any minority interest of any Foreign Subsidiary of Borrower as required by law),
or (c) a “Change of Control” or comparable term as that term is defined in the
2017 Notes Indenture, the MSD Term Loan Credit Agreement or the ABL Credit
Agreement (or, in each case, any permitted Refinancing Indebtedness with respect
thereto pursuant to clause (l) of the definition of “Permitted Indebtedness”)
occurs (in each case, after giving effect to any applicable waiver, amendment,
consent or modification thereunder).

“Closing Date” means October 28, 2016 on which the conditions precedent set
forth in Section 3.1 either have been satisfied or have been waived by the
Lenders.

“Closing Date Intercreditor Agreement” means that certain Amended and Restated
Intercreditor Agreement, dated as of the Closing Date, by and among Agent, ABL
Agent, and MSDC JC Investment, LLC, acknowledged by each Loan Party, as amended,
modified, supplemented, restated, or replaced in whole or in part from time to
time in accordance with the terms therein.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds) paid or payable to a Loan Party.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make a Loan to Borrower under the Agreement, in each case as such Dollar
amounts are set forth beside such Lender’s name under the applicable heading on
Schedule C-1 to the Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.





11

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of the aggregate amount of EBITDA of such Person for the four full
fiscal quarters, treated as one period, for which financial information in
respect thereof is available immediately preceding the date of the transaction
(the “Transaction Date”) giving rise to the need to calculate the Consolidated
Fixed Charge Coverage Ratio (such four full fiscal quarter period being referred
to herein as the “Four-Quarter Period”) to the aggregate amount of Consolidated
Fixed Charges of such Person for the Four-Quarter Period. In addition to and
without limitation of the foregoing, for purposes of this definition, “EBITDA”
and “Consolidated Fixed Charges” shall be calculated after giving effect, on a
pro forma basis for the period of such calculation, to any Asset Sales or Asset
Acquisitions, investments and discontinued operations (as determined in
accordance with GAAP) occurring during the Four-Quarter Period or any time
subsequent to the last day of the Four-Quarter Period and on or prior to the
Transaction Date, as if such Asset Sale (including any associated repayment of
Indebtedness) or Asset Acquisition (including the incurrence or assumption of
any associated Acquired Indebtedness), investment, or disposed operation
occurred on the first day of the Four-Quarter Period. Any pro forma calculations
shall be subject to the caps set forth in the definition of “EBITDA”.

The Consolidated Fixed Charge Coverage Ratio shall be calculated on a pro forma
basis as if any such Indebtedness being Incurred (including any other
Indebtedness being Incurred contemporaneously), and any other Indebtedness
Incurred since the beginning of the Four-Quarter Period, had been Incurred and
the proceeds thereof had been applied at the beginning of the Four-Quarter
Period, and any other Indebtedness repaid since the beginning of the
Four-Quarter Period had been repaid at the beginning of the Four-Quarter Period;
provided that for purposes of calculating the Consolidated Fixed Charge Coverage
Ratio, the aggregate outstanding amount under the ABL Credit Agreement shall be
based on the average daily outstanding principal balance under such facility
during the applicable Four-Quarter Period. Furthermore, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of these
agreements.

If such Person or any of its Subsidiaries directly or indirectly Guarantees
Indebtedness of a third Person, the above clause shall give effect to the
incurrence of such Guaranteed Indebtedness as if such Person or such Subsidiary
had directly incurred or otherwise assumed such Guaranteed Indebtedness.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period of:

(i) Consolidated Interest Expense; and

(ii) the product of (a) all dividends and other distributions paid or accrued
(other than dividends or other distributions paid or accruing in Qualified
Capital Interests) during such period in respect of Redeemable Capital Interests
of such Person and its Subsidiaries, times (b) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state, provincial and local statutory tax rate of such Person,
expressed as a decimal.

“Consolidated Income Tax Expense” means, with respect to any Person for any
period, the provision for federal, state, local and foreign income taxes and
state franchise taxes of such Person and its Subsidiaries for such period as
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(i)        the interest expense of such Person and its Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP, including,
without limitation:

(a)        any amortization of debt discount;





12

--------------------------------------------------------------------------------

 

 

(b)        the net cost under non-speculative Hedging Obligations (including any
amortization of discounts);

(c)        the interest portion of any deferred payment obligation;

(d)        all commissions, discounts and other fees and charges owed with
respect to letters of credit, bankers’ acceptance financing or similar
activities; and

(e)        all accrued interest; plus

(ii)       the interest component of Capital Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Subsidiaries
during such period determined on a consolidated basis in accordance with GAAP;
plus

(iii)      the interest expense on any Indebtedness guaranteed by such Person
and its Subsidiaries; plus

(iv)      all capitalized interest of such Person and its Subsidiaries for such
period;

provided,  however, that Consolidated Interest Expense will exclude the
amortization or write-off of debt issuance costs and deferred financing fees,
commissions, fees and expenses.

“Consolidated Net Income” means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period as determined in accordance with GAAP, adjusted, to the extent included
in calculating such net income, by excluding, without duplication:

(a)        all extraordinary gains or losses (net of fees and expenses relating
to the transaction giving rise thereto), income, expenses or charges;

(b)        the portion of net income of such Person and its Subsidiaries
allocable to non-controlling interest in unconsolidated Persons to the extent
that cash dividends or distributions have not or could not have actually been
received by such Person or one of its Subsidiaries;

(c)        gains or losses in respect of any Asset Sales after June 18, 2013 by
such Person or one of its Subsidiaries (net of fees and expenses relating to the
transaction giving rise thereto), on an after-tax basis;

(d)        solely for purposes of determining the amount available for
Restricted Junior Payments under clause (c) of the first paragraph of Section
6.9, the net income of any Subsidiary of Borrower (other than a Guarantor) or
such Person to the extent that the declaration of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulations applicable to that Subsidiary or its stockholders;

(e)        any fees and expenses, including deferred finance costs, paid in
connection with the issuance of the 2017 Notes, documentation and establishment
of the ABL Credit Agreement and, consummation of the Transactions (including the
ones incurred following the Closing Date), and consummation of any of the First
Amendment Effective Date Transactions (including the ones following the First
Amendment Effective Date);





13

--------------------------------------------------------------------------------

 

 

(f)        non-cash compensation expense incurred with any issuance of equity
interests to an employee of such Person or its Subsidiary; and

(g)        any gain or loss realized as a result of the cumulative effect of a
change in accounting principles.

“Consolidated Non-Cash Charges” means, with respect to any Person for any
period, the aggregate non-cash charges and expenses of such Person and its
Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP (excluding depreciation and amortization and excluding any such
charges constituting an extraordinary item or loss or any charge which requires
an accrual of or a reserve for cash charges for any future period and including
any non-cash charges relating to abandonment of assets or reserves related
thereto).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the aggregate amount of all Indebtedness for
borrowed money secured by Liens of Borrower and its Subsidiaries on such date to
(b) the aggregate amount of EBITDA for the Four-Quarter Period. For purposes of
this definition, Indebtedness and EBITDA shall be calculated after giving effect
on a pro forma basis for the period of such calculation to:

(a)        the Incurrence of any Indebtedness of Borrower and its Subsidiaries
(and the application of the proceeds thereof) and any repayment of other
Indebtedness occurring during the Four-Quarter Period or at any time subsequent
to the last day of the Four-Quarter Period and on or prior to such date of
determination, as if such Incurrence or repayment, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the
Four-Quarter Period; and

(b)        any Asset Sale or Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of Borrower or any of its Subsidiaries (including any Person who becomes
a Subsidiary of Borrower as a result of such Asset Acquisition) incurring
Acquired Indebtedness and also including any EBITDA (including any pro forma
expense and cost reductions calculated on a basis in accordance with Regulation
S-X under the Exchange Act associated with any such Asset Acquisition or Asset
Sale)) occurring during the Four-Quarter Period or at any time subsequent to the
last day of the Four-Quarter Period and on or prior to such date of
determination, as if such Asset Sale or Asset Acquisition (including the
incurrence of, or assumption or liability for, any such Indebtedness or Acquired
Debt) occurred on the first day of the Four-Quarter Period;

provided that no pro forma effect shall be given to the incurrence of any
Permitted Indebtedness Incurred on such date of determination or the discharge
on such date of determination of any Indebtedness from the proceeds of any such
Permitted Indebtedness; provided,  further, that for purposes of calculating
Indebtedness for the Consolidated Senior Secured Leverage Ratio, the aggregate
outstanding amount under the ABL Credit Agreement shall be based on the average
daily outstanding principal balance under such facility during the applicable
Four-Quarter Period.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account), the ABL Agent
for so long as ABL Obligations are outstanding or, if the ABL Obligations are
not outstanding the MSD Agent for so long as the MSD Obligations are outstanding
or otherwise, the Agent, and, if applicable, the Notes Agent.

“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.





14

--------------------------------------------------------------------------------

 

 

“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” has the meaning ascribed to such term in the Security
Agreement.

“Dollars” or “$” means United States dollars.

“EBITDA” means, with respect to any specified Person for any period, the
Consolidated Net Income of such Person for such period plus, without
duplication, the following (other than with respect to clause (ix)), to the
extent deducted in computing such Consolidated Net Income:

(i)        Consolidated Income Tax Expense (other than income tax expense
(either positive or negative) attributable to extraordinary gains or losses);
plus

(ii)       the Consolidated Interest Expense of such Person and its Subsidiaries
for such period; plus

(iii)      the aggregate depreciation, amortization (including amortization of
goodwill and other intangibles) and other Consolidated Non-Cash Charges,
including straight line rent expense and pension expense, to the extent
non-cash; plus

(iv)      an amount equal to any extraordinary loss plus any net loss realized
by such Person or any of its Subsidiaries in connection with an Asset Sale,
disposition of any securities by such Person or any of its Subsidiaries or
extinguishment of any Indebtedness of such Person or any of its Subsidiaries;
plus

(v)       the Consolidated Fixed Charges of such Person and its Subsidiaries for
such period; plus

(vi)      claims costs, claims management expenses and adjustments to reserves
under workers’ compensation, trucker’s liabilities and general liability
insurance for claims related to events occurring on or prior to July 27, 2009;
plus

(vii)     pension partial or full withdrawal expense in connection with the
Western Conference of Teamsters Pension Trust for such period, to the extent
that such expenses were deducted in computing such Consolidated Net Income; plus

(viii)    severance and like expenses accrued under any employment or consulting
agreement in effect on June 18, 2013the First Amendment Effective Date to the
extent expensed, determined on a consolidated basis with GAAP; plus





15

--------------------------------------------------------------------------------

 

 

(ix)         solely for the purposes of the calculations of ABL Priority
Leverage Ratio, Consolidated Senior Secured Leverage Ratio, and Consolidated
Fixed Charge Coverage Ratio (other than Consolidated Fixed Charge Coverage Ratio
as part of Additional Basket Conditions required under Section 6.7,  Section 6.9
or “Permitted Investment” definition), but not for any other purposes (including
the calculation of  Gross Secured Leverage Ratio), the amount of cost savings,
operational improvements and other synergies projected by Borrower in good faith
to be realized as a result of actions taken or expected to be taken (including
actions taken or expected to be taken in connection with Asset Sales, asset
acquisitions, investments and discontinued operations for which pro forma
adjustments are required in connection with the calculation of any ratio
contained herein) during such period (calculated on a pro forma basis as though
such cost savings, operational improvements and other synergies had been
realized on the first day of such period), but not including the amount of
actual benefits realized during such period from such actions; provided that (w)
such cost savings, operational improvements and other synergies are reasonably
identifiable and factually supportable, (x) such cost savings, operational
improvements and other synergies are expected to be realized within 12 months of
the date thereof in connection with such actions, (y) the aggregate amount of
cost savings, operational improvements and other synergies added pursuant to
this clause (ix) shall not exceed 10.0% of EBITDA on a consolidated basis for
Borrower its Subsidiaries’ most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of determination (calculated excluding such cost savings, operational
improvements and other synergies), for any four consecutive quarter period
(provided that this subclause (y) shall not apply to the acquisition of any
business out of bankruptcy) and (z) such cost savings, operational improvements
and other synergies are set forth in an officers’ certificate certifying that
such cost savings, operational improvements and other synergies comply with the
requirements of this clause (ix), plus

(x)          transaction fees, costs and expenses relating to transactions
permitted under this Agreement, regardless of whether such transactions are
consummated in an aggregate amount not to exceed $5,000,000; plus

(xi)         fees, costs and expenses (including transaction fees, attorney’s
fees and other professional costs) incurred in connection with any of the First
Amendment Effective Date Transactions (including the ones following the First
Amendment Effective Date);

provided, that for the purposes of calculating EBITDA for any period of 4
consecutive fiscal quarters (each, a “Reference Period”), solely for purposes of
the calculation of Gross Secured Leverage Ratio, or Consolidated Fixed Charge
Coverage Ratio as part of Additional Basket Conditions required under Section
6.7,  Section 6.9 or “Permitted Investment” definition, if at any time during
such Reference Period, Borrower or its Subsidiaries shall have made an
Investment permitted hereunder, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Investment, are factually supportable, and are expected to have a continuing
impact, in each case to be mutually and reasonably agreed upon by Borrower and
the Required Lenders) or in such other manner acceptable to the Required Lenders
as if any such





16

--------------------------------------------------------------------------------

 

 

Investment or adjustment occurred on the first day of such Reference
Period  (provided that the aggregate amount of adjustments made pursuant to this
proviso shall not exceed 10% of EBITDA on a consolidated basis for such
Reference Period).

“Eligible Bank” means a bank or trust company that (i) is organized and existing
under the laws of the United States of America, or any state, territory or
possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital and surplus in
excess of $500,000,000 and (iii) the senior Indebtedness of such bank or trust
company is rated at least “A-2” by Moody’s or at least “A” by Standard & Poor’s.

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following:

(i)        any loss, destruction or damage of such property or asset;

(ii)       any institution of any proceeding for the condemnation or seizure of
such property or asset or for the exercise of any right of eminent domain;

(iii)      any actual condemnation, seizure or taking by exercise of the power
of eminent domain or otherwise of such property or asset, or confiscation of
such property or asset or the requisition of the use of such property or asset;

(iv)      any settlement in lieu of clauses (ii) or (iii) above; or

(v)       any loss as a result of a title event or claim against the title
insurance company insuring such property;

in each case, having a Fair Market Value in excess of $5,000,000.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower or any of its Subsidiaries or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel,





17

--------------------------------------------------------------------------------

 

 

experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Offering” means (i) an underwritten public equity offering of Qualified
Capital Interests pursuant to an effective registration statement under the
Securities Act of the Borrower, or any direct or indirect parent of Borrower but
only to the extent the net cash proceeds thereof are contributed to Borrower or
any successor to Borrower, other than any public offerings registered on Form
S-8, or (ii) a private equity offering of Qualified Capital Interests of
Borrower, or any direct or indirect parent of Borrower, including but not
limited to a private offering in accordance with Rule 144A, Regulation D or
Regulation S of the Securities Act or any other applicable exemption or safe
harbor, but only to the extent the net cash proceeds thereof are contributed to,
or received by, Borrower or any successor to Borrower, or (iii) any other going
public transaction, including but not limited to a going public transaction with
a special purpose acquisition company or a targeted acquisition company, but
only to the extent the net cash proceeds thereof are contributed to, or received
by, Borrower or any successor to Borrower. 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or any of
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or any of its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or any of its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess Proceeds” has the meaning specified therefor in Section 2.4(d)(ii) of
the Agreement. 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.





18

--------------------------------------------------------------------------------

 

 

“Excluded Deposit Account” has the meaning specified therefor in the Security
Agreement.

“Excluded Real Property” means any Real Property owned in fee having a fair
market value of $3,000,000 or less.

“Excluded Subsidiary” means any and all of the following: a Section 956
Subsidiary, any Subsidiary of such Section 956 Subsidiary, any other Foreign
Subsidiary, and any Subsidiary that is prohibited by law or any existing
organizational documents or joint venture documents (not entered into in
anticipation of the requirements hereunder) from guaranteeing the Obligations or
that would experience adverse regulatory consequences as a result of providing a
guarantee in favor of Agent.

“Excluded Taxes” means (i) any Tax imposed on the net income or net profits
(however denominated) of any Lender or any Participant (including any franchise
Taxes or branch profits Taxes), in each case (a) imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or Participant is organized or the jurisdiction (or by any political subdivision
or taxing authority thereof) in which such Lender’s or such Participant’s
principal office is located or (b) as a result of a present or former connection
between such Lender or Participant and the jurisdiction or taxing authority
imposing the Tax (other than any such connection arising from such Lender or
Participant having executed, become a party to, delivered or performed its
obligations or received payment under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to any Loan Document, enforced its rights or remedies under the Agreement or any
other Loan Document, or sold or assigned an interest in any Loan or Loan
Document); (ii) Taxes resulting from a Lender’s or a Participant’s failure to
comply with the requirements of Section 16.2 (whether or not such Lender or
Participant was legally entitled to deliver such documentation), (iii) any
United States federal withholding Taxes that would be imposed on amounts payable
to or for the account of a Lender based upon the applicable withholding rate in
effect at the time such Lender becomes a “Lender” under this Agreement (or
designates a new lending office), except that Indemnified Taxes shall include
(A) any amount that such Lender (or its assignor, if any) was previously
entitled to receive pursuant to Section 16.1 of the Agreement, if any, with
respect to such withholding Tax at the time such Lender becomes a party to the
Agreement (or designates a new lending office), and (B) additional United States
federal withholding Taxes that may be imposed after the time such Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority, and (iv) any United States federal
withholding Taxes imposed under FATCA.

“Existing ABL Agent” means Wells Fargo Capital Finance, LLC or any of its
successors, assigns or replacements, in its capacity as administrative agent
under the Existing ABL Loan Documents.

“Existing ABL Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 18, 2013, by and among Borrower, certain
subsidiaries of Borrower, the lenders party thereto and the ABL Agent, together
with all related notes, letters of credit, collateral documents, guarantees, and
any other related agreements and instruments executed and





19

--------------------------------------------------------------------------------

 

 

delivered in connection therewith, in each case as amended, modified,
supplemented, restated, refinanced, or replaced in whole or in part from time to
time to the extent permitted hereunder and under the Closing Date Intercreditor
Agreement, including by or pursuant to any agreement or instrument that extends
the maturity of any Indebtedness thereunder, or increases the amount of
available borrowings thereunder (provided that such increase in borrowings is
permitted under clause (a) of the definition of the term “Permitted
Indebtedness”), or adds Subsidiaries of the Borrower as additional borrowers or
guarantors thereunder (provided that, any Subsidiary that is not a Foreign
Subsidiary that becomes an additional borrower or guarantor thereunder shall
also be a Guarantor of the Obligations), in each case with respect to such
agreement or any successor or replacement agreement and whether by the same or
any other agent, lender, group of lenders, purchasers or debt holders; provided,
any such amendment, modification, supplement, restatement, refinancing, or
replacement shall be permitted hereunder and under the Closing Date
Intercreditor Agreement as a condition to effectiveness thereof and at the time
of entry Borrower shall have delivered to Agent and Lenders an officer’s
certificate certifying that such amendment, modification, supplement,
restatement, refinancing, or replacement is permitted to be incurred by this
Agreement and the Closing Date Intercreditor Agreement.

“Expiration Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

“Fair Market Value” means, with respect to the consideration received or paid in
any transaction or series of transactions, the fair market value thereof, as
determined in good faith by Borrower, in the event of an exchange of assets with
a Fair Market Value in excess of $2,500,000, determined in good faith by the
Board of Directors of Borrower.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any intergovernmental
agreements related thereto, and any agreement entered into pursuant to Section
1471(b)(1) of the Code.

“Fee Letter” means that certain fee letter, dated as of the date of the
Agreement, between Borrower and Wilmington Trust, National Association.

“First Amendment Effective Date” means the “Effective Date” as defined in the
First Amendment.

“First Amendment” means that certain Amendment Number One to Credit Agreement,
dated as of April 3, 2017 by and among the Borrower, the Guarantors, the Lenders
and Agent.

“First Amendment Effective Date Transactions” means the Offers (and the
application of the proceeds of the 2017 Notes for purposes of the Offers
substantially concurrently with the issuance of the 2017 Notes), issuance of
Exchange Warrants and Solus Warrants, the Proposed Amendments, Consents,
Collateral Release, the New Secured Notes Offering,  and the execution, delivery
and performance by Borrower and the Guarantors of the First Amendment, the 2017
Notes Documents (and the issuance of the 2017 Notes thereunder), the amendment
to the ABL Credit Agreement on the First Amendment Effective Date, the amendment
to the MSD Credit





20

--------------------------------------------------------------------------------

 

 

Agreement on the First Amendment Effective Date, the related transactions in
connection with any of the foregoing contemplated as of the Issue Date and
described in the Offering Memorandum under the headings “New Secured Notes”,
“Contribution of Capital” and “2017 Intercompany Loan”; and the payment of
premiums, fees and expenses relating to any of the foregoing.  Capitalized terms
used in this definition of “First Amendment Effective Date Transactions” not
otherwise defined shall have the respective meanings ascribed to such terms in
the Offering Memorandum.

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

“Foreign Subsidiary” means any Subsidiary of Borrower not organized under the
laws of the United States of America or any State thereof or the District of
Columbia.

“Four-Quarter Period” has the meaning specified therefor in the definition of
“Consolidated Fixed Charge Coverage Ratio.”

“Funding Losses” has the meaning specified therefor in Section 2.12(b) of the
Agreement.

“GAAP” means generally accepted accounting principles as in effect as of June
18, 2013from time to time in the United States, consistently applied; provided,
 however, that (i) all calculations relative to liabilities shall be made
without giving effect to Statement of Financial Accounting Standards No. 159 and
(ii) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any change to, or modification of, GAAP which
would require the capitalization of leases that shall be characterized as
“operating leases” for purposes of GAAP as in effect as of June 18, 2013.the
First Amendment Effective Date.    

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Gross Secured Leverage Ratio” means, as of any date of determination (the
“Determination Date”), the ratio of (a) the aggregate amount of all Indebtedness
of Borrower and its Subsidiaries that is secured by a Lien on such date (other
than the Notes, Additional Notes, any Junior Debt, and any Refinancing
Indebtedness of the foregoing) to (b) the aggregate amount of EBITDA for the
Four-Quarter Period. For purposes of this definition, Indebtedness and EBITDA
shall be calculated after giving effect on a pro forma basis for the period of
such calculation to:

(a)        the Incurrence of any Indebtedness of Borrower or any of its
Subsidiaries (and the application of the proceeds thereof) and any repayment of
other Indebtedness occurring during the Four-Quarter Period or at any time
subsequent to the last day of the Four-Quarter Period and





21

--------------------------------------------------------------------------------

 

 

on or prior to the Determination Date, as if such Incurrence or repayment, as
the case may be (and the application of the proceeds thereof), occurred on the
first day of the Four-Quarter Period; and

(b)        any Asset Sale or Asset Acquisition (including any Asset Acquisition
giving rise to the need to make such calculation as a result of Borrower or any
of its Subsidiaries (including any Person who becomes a Subsidiary of Borrower
as a result of such Asset Acquisition) incurring Acquired Indebtedness and also
including any EBITDA (including any pro forma expense and cost reductions
calculated on a basis in accordance with Regulation S-X under the Exchange Act
associated with any such Asset Acquisition or Asset Sale)) occurring during the
Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Determination Date, as if such Asset
Sale or Asset Acquisition (including the incurrence of, or assumption or
liability for, any such Indebtedness or Acquired Indebtedness) occurred on the
first day of the Four-Quarter Period;

provided that for purposes of calculating Indebtedness for the Gross Secured
Leverage Ratio, the aggregate outstanding amount under the ABL Credit Agreement
shall be the amount based on the average daily outstanding principal balance
under such facility during the applicable Four-Quarter Period. Any pro forma
calculations shall be subject to the caps set forth in the definition of
“EBITDA”.

“Guarantee” means, as applied to any Indebtedness of another Person, (i) a
guarantee (other than by endorsement of negotiable instruments for collection in
the normal course of business), direct or indirect, in any manner, of any part
or all of such Indebtedness, (ii) any direct or indirect obligation, contingent
or otherwise, of a Person guaranteeing or having the effect of guaranteeing the
Indebtedness of any other Person in any manner and (iii) an agreement of a
Person, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of all or any part of such Indebtedness of
another Person (and “Guaranteed” and “Guaranteeing” shall have meanings that
correspond to the foregoing).

“Guarantor Joinder Agreement” has the meaning specified therefor in Section
5.11.

“Guarantors” means (a) each Subsidiary of Borrower (other than any Subsidiary
that is not required to become a Guarantor pursuant to Section 5.11), and (b)
each other Person that becomes a guarantor after the Closing Date pursuant to
Section 5.11 of the Agreement, and “Guarantor” means any one of them.
Notwithstanding anything to the contrary herein, any co-borrower or guarantor
under the ABL Loan Documents and any guarantor under the 2017 Notes Documents
shall be a Guarantor under the Loan Documents.

“Guaranty” means that certain general continuing guaranty, executed and
delivered in accordance with the terms of this Agreement, by each extant
Guarantor in favor of Agent, for the benefit of the Lender Group, in form and
substance reasonably satisfactory to Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable Environmental Law as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define,





22

--------------------------------------------------------------------------------

 

 

list, or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, reproductive toxicity,
or “toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means (1) any interest rate swap agreement, interest rate
collar agreement or other similar agreement or arrangement, (2) agreements or
arrangements to manage fluctuations in currency exchange rates or (3) any
forward contract, commodity swap agreement, commodity option agreement or other
similar agreement or arrangement.

“Hedging Obligation” means, with respect to any Person, the obligations of such
Person pursuant to a Hedge Agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreement,
after taking into account the effect of any legally enforceable netting
agreement relating thereto, (a) for any date or after the date such Hedge
Agreements have been closed out and termination values determined in accordance
therewith, such termination value, and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Hedge Agreement, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Hedge
Agreement.

“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
Guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person.
Indebtedness otherwise Incurred by a Person before it becomes a Subsidiary of
Borrower shall be deemed to be Incurred at the time at which such Person becomes
a Subsidiary of Borrower. “Incurrence” and “Incurred” shall have meanings that
correspond to the foregoing. A Guarantee by any of Borrower or its Subsidiaries
of Indebtedness Incurred by Borrower or its Subsidiaries, as applicable, shall
not be a separate Incurrence of Indebtedness. In addition, the following shall
not be deemed an Incurrence of Indebtedness:

(i)        accrual of interest, amortization or accretion of debt discount or
accretion of principal;

(ii)       the payment of interest in the form of additional Indebtedness of the
same instrument or the payment of dividends on Capital Interests in the form of
additional Capital Interests of the same class and with the same terms or the
accretion or accumulation of dividends on any Capital Interests;





23

--------------------------------------------------------------------------------

 

 

(iii)      the obligation to pay a premium in respect of Indebtedness arising in
connection with the issuance of a notice of redemption or making of a mandatory
offer to purchase such Indebtedness; and

(iv)      unrealized losses or charges in respect of Hedging Obligations.

“Indebtedness” means at any time (without duplication), with respect to any
Person, whether recourse is to all or a portion of the assets of such Person, or
non-recourse, the following, if and to the extent the following items (other
than clauses (iii), (vi), (vii) and (viii) below) would appear as liabilities on
a balance sheet of such Person prepared in accordance with GAAP: (i) all
indebtedness of such Person for money borrowed or for the deferred purchase
price of property which is due and payable in accordance with the agreement
governing such purchase and which is not paid on the date due and payable
(excluding any trade payables, trade accounts payable or other current
liabilities incurred in the ordinary course of business, accrued expenses and
any obligations to pay a contingent purchase price as long as such obligation
remains contingent); (ii) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments; (iii) all obligations of such
Person for the reimbursement of any obligor on any letters of credit (other than
letters of credit that are secured by cash or Cash Equivalents), bankers’
acceptances or similar facilities (other than obligations with respect to
letters of credit, banker’s acceptances or similar facilities securing
obligations (other than obligations described under clause (i) and (ii) above)
entered into in the ordinary course of business of such Person to the extent
such letters of credit and banker’s acceptances or similar facilities are not
drawn upon, or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following payment on the letter of credit,
banker’s acceptance or similar facility); (iv) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property or assets acquired by such Person which is due and payable
in accordance with the agreement governing such purchase and which is not paid
on the date due and payable (excluding trade accounts payable arising in the
ordinary course of business, deemed expenses and excluding any obligations to
pay a contingent purchase price as long as such obligation remains contingent,
subject to the penultimate paragraph of this definition); (v) all Capital Lease
Obligations of such Person; (vi) the maximum fixed redemption or repurchase
price of Redeemable Capital Interests in such Person at the time of
determination (but excluding any accrued dividends); (vii) net obligations under
any Hedging Obligations of such Person at the time of determination; and (viii)
all obligations of the types referred to in clauses (i) through (vii) of this
definition of another Person and all dividends and other distributions of
another Person, the payment of which, in either case, (A) such Person has
Guaranteed or (B) is secured by any Lien upon the property or other assets of
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, dividends or other distributions. For purposes of
the foregoing: (a) the maximum fixed repurchase price of any Redeemable Capital
Interests that do not have a fixed repurchase price shall be calculated in
accordance with the terms of such Redeemable Capital Interests as if such
Redeemable Capital Interests were repurchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement; provided,
however, that, if such Redeemable Capital Interests are not then permitted to be
repurchased, the repurchase price shall be the book value of such Redeemable
Capital Interests; (b) the amount outstanding at any time of any Indebtedness
issued with original issue discount is the principal amount of such Indebtedness
less the remaining unamortized portion of the original issue discount of such





24

--------------------------------------------------------------------------------

 

 

Indebtedness at such time as determined in conformity with GAAP, but such
Indebtedness shall be deemed Incurred only as of the date of original issuance
thereof; (c) the amount of any Indebtedness described in clause (viii)(A) above
shall be the maximum liability under any such Guarantee; (d) the amount of any
Indebtedness described in clause (viii)(B) above shall be the lesser of (I) the
maximum amount of the obligations so secured and (II) the Fair Market Value of
such property or other assets; and (e) interest, fees, premium, and expenses and
additional payments, if any, will not constitute Indebtedness.

Notwithstanding the foregoing, in connection with the purchase by Borrower or
any of its Subsidiaries of any business, the term “Indebtedness” will exclude
(x) customary indemnification obligations and (y) post-closing payment
adjustments to which the seller may become entitled to the extent such payment
is determined by a final closing balance sheet or such payment is otherwise
contingent; provided, however, that such amount would not be required to be
reflected as a liability on the face of a balance sheet prepared in accordance
with GAAP.

The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above;
provided, however, that in the case of Indebtedness sold at a discount, the
amount of such Indebtedness at any time will be the accreted value thereof at
such time.

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of the Closing Date, executed and delivered by Borrower each
of its Subsidiaries, and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Intercreditor Agreements” means, collectively, the ABL-Notes Intercreditor
Agreement and the Closing Date Intercreditor Agreement.

“Interest Payment Date” has the meaning ascribed to such term in Section 2.6(a).

“Inventory” means inventory (as that term is defined in the Code).





25

--------------------------------------------------------------------------------

 

 

“Investment” by any Person means any direct or indirect loan, advance (or other
extension of credit, but excluding commission, travel and similar advances to
directors, officers and employees made in the ordinary course of business) or
capital contribution to (by means of any transfer of cash or other property or
assets to another Person or any other payments for property or services for the
account or use of another Person) another Person, including, without limitation,
the following: (a) the purchase or acquisition of any Capital Interests or other
evidence of beneficial ownership in another Person or any other Acquisition; and
(b) the purchase, acquisition or Guarantee of the obligations of another Person
or the issuance of a “keep-well” with respect thereto; but shall exclude: (i)
accounts receivable and other extensions of trade credit on commercially
reasonable terms in accordance with normal trade practices; (ii) the acquisition
of property, assets and services from suppliers and other vendors in the normal
course of business; and (ii) prepaid expenses and workers’ compensation,
utility, lease and similar deposits, in the normal course of business. Except as
otherwise specified in this definition, the amount of any Investment (other than
an Investment made in cash) shall be the Fair Market Value thereof on the date
such Investment is made. An Investment by Borrower or any Subsidiary in the
obligations of another Person shall be deemed to remain outstanding hereunder
notwithstanding anything herein to the contrary unless Borrower or such
Subsidiary making such Investment actually receives cash, Cash Equivalents, or
consideration that would satisfy clause (f) of the definition of Permitted
Investment to retire such obligations.  If Borrower or any of its Subsidiaries
sells or otherwise disposes of any Capital Interests of any direct or indirect
Subsidiary such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary, Borrower shall be deemed to have made an
Investment on the date of any such sale or other disposition equal to the Fair
Market Value of the Capital Interests and of all other Investments in such
Subsidiary not sold or disposed of, which amount shall be determined in good
faith by the Board of Directors of Borrower. For the avoidance of doubt, any
payments pursuant to any Guarantee previously incurred in compliance with the
Agreement shall not be deemed to be Investments by any of Borrower or its
Subsidiaries.

“IP Security Agreements” means the Patent Security Agreements, Trademark
Security Agreements, and Copyright Security Agreements (each such capitalized
term as defined under the Security Agreement).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“IRS” means the United States Revenue Service.

“Junior Debt” has the meaning given to that term in clause (w) of the definition
of Permitted Indebtedness. 

“Jurisdiction” means, with respect to a Vehicle, the state, commonwealth, or
other governmental entity that is responsible for issuing the Certificate for
such Vehicle.

“Lender” has the meaning set forth in the preamble to the Agreement, and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

“Lender Group” means each of the Lenders and Agent, or any one or more of them.





26

--------------------------------------------------------------------------------

 

 

 “Lender Group Expenses” means all (a) costs or expenses (including taxes,
vehicle registration fees and charges, and insurance premiums) required to be
paid by Borrower or any of its Subsidiaries under any of the Loan Documents that
are paid, advanced, or incurred by the Lender Group, (b) documented and itemized
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or any of its Subsidiaries under any
of the Loan Documents, including, the fees and charges of the Vehicle Collateral
Agent, fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or any department of motor vehicles), filing, recording,
publication, appraisal, real estate surveys, real estate title policies and
endorsements, lien registration, and environmental audits, (c) Agent’s customary
fees and charges imposed or incurred in connection with any background checks or
OFAC/PEP searches related to Borrower or its subsidiaries, (d) Agent’s customary
fees and charges (as adjusted from time to time) with respect to the
disbursement of funds (or the receipt of funds) to or for the account of
Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable and documented and itemized
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (g) reasonable and documented out-of-pocket audit
fees and expenses (including travel, meals, and lodging) of Agent related to any
inspections or audits to the extent of the fees and charges (and up to the
amount of any limitation) contained in the Agreement, (h) Agent’s reasonable
costs and expenses (including reasonable documented and itemized attorneys fees
and out-of-pocket expenses of outside counsel) relative to claims or any other
lawsuit or adverse proceeding paid or incurred by the Lender Group, whether in
enforcing or defending the Loan Documents or otherwise in connection with the
transactions contemplated by the Loan Documents, Agent’s Liens in and to the
Collateral, or the Lender Group’s relationship with Borrower or any of its
Subsidiaries, (i) Agent’s reasonable and documented and itemized costs and
expenses (including reasonable and documented and itemized attorneys fees and
due diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), or amending, waiving or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented and itemized costs and expenses (including reasonable and documented
and itemized attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
any of its Subsidiaries or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether a lawsuit
or other adverse proceeding is brought, or in taking any enforcement action or
any Remedial Action with respect to the Collateral.

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.





27

--------------------------------------------------------------------------------

 

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or otherwise), charge, easement,
encumbrance or other security agreement on or with respect to such property or
other asset (including, without limitation, any conditional sale or other title
retention agreement having substantially the same economic effect as any of the
foregoing).

“Loan” has the meaning specified in Section 2.1 of the Agreement.

“Loan Documents” means the Agreement, the Intercreditor Agreements, the
Copyright Security Agreement, the Guaranty, the Intercompany Subordination
Agreement, the Vehicle Collateral Agency Agreement, the Mortgages, the Patent
Security Agreement, the Security Agreement, the Trademark Security Agreement,
the Fee Letter, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, and any other agreement
entered into, now or in the future, by Borrower or any of its Subsidiaries and
any member of the Lender Group in connection with the Agreement.

“Loan Party” means Borrower or any Guarantor.

“Make-Whole Premium” means, as of the date of any prepayment, the amount equal
to: (a) the sum of the present values of (i) the Applicable Premium that would
be due on the Loans being prepaid pursuant to clause (B) of the definition of
“Applicable Premium” on the second anniversary of the Closing Date and (ii) all
scheduled interest payments that would be due on the Loans being prepaid on or
after the date of prepayment through the second anniversary of the Closing Date
if such Loans had not been prepaid until the second anniversary of the Closing
Date, in each case, computed using a discount rate equal to the Treasury Rate as
of such date of prepayment plus 50 basis points; plus (b) without duplication of
accrued and unpaid interest paid or payable pursuant to an express provision of
the Agreement, all accrued and unpaid interest on the Loans being prepaid
through the date of such prepayment.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries’ ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon any material portion of Collateral (and
not as a result of an action or failure to act of any member of the Lender
Group), or (c) a material impairment of the enforceability or priority of
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of Borrower or its Subsidiaries.

“Material Contract” means, with respect to any Person, (i) each written contract
or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $5,000,000 or more (other than





28

--------------------------------------------------------------------------------

 

 

purchase orders in the ordinary course of the business of such Person or such
Subsidiary and other than contracts that by their terms may be terminated by
such Person or Subsidiary in the ordinary course of its business upon less than
90 days’ notice without penalty or premium), and (ii) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Change.

“Maturity Date” has the meaning specified therefor in Section 3.2 of the
Agreement.

“Minimum Liquidity” means, as of any date of determination, the sum of
Borrower’s and the Guarantors’ (a) Unrestricted Cash and Cash Equivalents and
(b) Unrestricted Lines of Credit. For purposes of this definition, (i)
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents of
Borrower and the Guarantors that is (x) not subject to any Lien (other than
Liens described in clauses (a) and (b) of the definition of “Permitted
Collateral Liens”, (y) not reserved, set aside, designated or required for the
payment on any account, liability or obligations (including, without limitation,
any ordinary course business expenses and payroll) or for any other expenditure
and (z) available for use by the Loan Parties in their discretion and (ii)
“Unrestricted Lines of Credit” means any undrawn committed Indebtedness of
Borrower and Guarantors that is (y) not reserved, set aside, designated or
required for the payment on any account, liability or obligations (including,
without limitation, any ordinary course business expenses and payroll) or for
any other expenditure and (z) available for use by the Loan Parties in their
discretion for general corporate purposes or for working capital.

“MNPI” means any material Nonpublic Information regarding Borrower and its
Subsidiaries or the Loans or securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).  For purposes of this definition "material Nonpublic
Information" shall mean nonpublic information with respect to the business of
Borrower or any of its Subsidiaries that would reasonably be expected to be
material to a decision by any Lender to assign or acquire any Loans or to enter
into any of the transactions contemplated thereby or would otherwise be material
for purposes of United States Federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or its
Subsidiaries in favor of Agent, in form and substance reasonably satisfactory to
the Required Lenders, that encumber the Real Property Collateral.

“MSD Term Loan Credit Agreement” means that certain Credit Agreement, dated as
of March 31, 2015, by and among MSDC JC Investments, LLC, as agent, Borrower,
and the lenders signatory thereto, together with all related notes, collateral
documents, guarantees, and any other related agreements and instruments executed
and delivered in connection therewith, in each case as amended, modified,
supplemented, restated, refinanced, or replaced in whole or in part from time to
time to the extent permitted herein and by the Closing Date Intercreditor
Agreement, including by or pursuant to any agreement or instrument that extends
the maturity of any Indebtedness thereunder, or increases the amount of
available borrowings thereunder (provided that such increase shall not be
permitted unless incurred pursuant to clause (a) of the





29

--------------------------------------------------------------------------------

 

 

definition of the term “Permitted Indebtedness”), or adds Subsidiaries of the
Borrower as additional borrowers or guarantors thereunder (provided that, any
Subsidiary that is not a Foreign Subsidiary that becomes an additional borrower
or guarantor thereunder shall also be a Guarantor of the Obligations), in each
case with respect to such agreement or any successor or replacement agreement
and whether by the same or any other agent, lender, group of lenders, purchasers
or debt holders; provided, any such amendment, modification, supplement,
restatement, refinancing, or replacement shall be permitted hereunder and under
the Closing Date Intercreditor Agreement as a condition to effectiveness thereof
and at the time of entry Borrower shall have delivered to Agent and Lenders an
officer’s certificate certifying that such amendment, modification, supplement,
restatement, refinancing, or replacement is permitted to be incurred by this
Agreement and the Closing Date Intercreditor Agreement.

“MSD Term Loan Documents” means the “Loan Documents” (or comparable term) as
defined in the MSD Term Loan Credit Agreement.

“MSD Term Loan Obligations” means, in each case to the extent constituting “MSD
Priority Debt” under the Closing Date Intercreditor Agreement or constituting
“WFCF Priority Debt” by operation of clause (b) of the definition “WFCF Cap”
under the Closing Date Intercreditor Agreement, the “Obligations” as defined in
the MSD Term Loan Credit Agreement and all other amounts owing, due, or secured
under the terms of the MSD Term Loan Credit Agreement and any other MSD Term
Loan Documents, whether now existing or arising hereafter, including all amounts
payable under or secured by any MSD Term Loan Documents (including, in each
case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Loan party, or that would have accrued or become due
under the terms of the MSD Term Loan Documents but for the effect of the
Insolvency Proceeding and irrespective of whether a claim for all or any portion
of such amounts is allowable or allowed in such Insolvency Proceeding).

 “Multiemployer Plan” has the meaning given to such term in Section 3(37) or
Section 4001(a)(3) of ERISA or Section 414(f) of the IRC.

“Net Cash Proceeds” means, with respect to Asset Sales of any Person, cash and
Cash Equivalents received, net of: (i) all reasonable out-of-pocket costs and
expenses of such Person incurred in connection with such a sale, including,
without limitation, all legal, accounting, title and recording tax expenses,
commissions and other fees and expenses incurred and all federal, state, foreign
and local taxes arising in connection with such an Asset Sale that are paid or
required to be accrued as a liability under GAAP by such Person; (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations associated with such Asset Sale; (iii) all
payments made by such Person on any Indebtedness that is secured by such
properties or other assets in accordance with the terms of any Lien upon or with
respect to such properties or other assets or that must, by the terms of such
Lien or such Indebtedness, or in order to obtain a necessary consent to such
transaction or by applicable law, be repaid to any other Person (other than
Borrower or its Subsidiaries) in connection with such Asset Sale (other than in
the case of Collateral, any Lien which does not rank prior to the Liens in the
Collateral granted to Agent pursuant to this Agreement and the Loan Documents);
and (iv) all contractually required distributions and other payments made to
noncontrolling interest holders in Subsidiaries of such Person as a result of
such transaction; provided, however, that: (a)





30

--------------------------------------------------------------------------------

 

 

in the event that any consideration for an Asset Sale (which would otherwise
constitute Net Cash Proceeds) is required by (I) contract to be held in escrow
pending determination of whether a purchase price adjustment will be made or
(II) GAAP to be reserved against other liabilities in connection with such Asset
Sale, such consideration (or any portion thereof) shall become Net Cash Proceeds
only at such time as it is released to such Person from escrow or otherwise; and
(b) any non-cash consideration received in connection with any transaction,
which is subsequently converted to cash, shall become Net Cash Proceeds only at
such time as it is so converted.

“Net Book Value” with respect to a Vehicle, means the cost of such Vehicle, less
depreciation and other write downs for such Vehicle, as reflected on Borrower’s
books and records.

“Notes Agent” means U.S. Bank National Association, as trustee and as collateral
agent for the Noteholders.

“Noteholders” mean those present or future holders of the Notes.

“Notes” means those 9.25% senior secured notes due 2020 issued by Borrower
pursuant to the Notes Indenture.

“Notes Documents” means the Notes Indenture, the Notes, the Notes Guaranties,
the Security Documents (as that term is defined in the Notes Indenture), and any
other agreements, documents, or instruments evidencing or governing any of the
Notes Obligations, as amended, restated, modified, supplemented, extended,
renewed, refunded, replaced or refinanced from time to time, in whole or in
part, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

“Notes Guaranties” means those certain Guaranties executed by certain of
Borrower’s Subsidiaries in favor of the Noteholders, and any other agreements,
documents, or instruments guaranteeing the Notes Obligations.

“Notes Indenture” means that certain Indenture, dated as of June 18, 2013, among
Borrower and Notes Agent, pursuant to which the Notes are to be issued, as the
same may be amended, restated, modified, supplemented, extended, renewed,
refunded, replaced or refinanced, from time to time, in whole or in part, in one
or more agreements (in each case, with the same or new holders or trustee),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof, in each
case, as and to the extent permitted by this Agreement and the ABL-Notes
Intercreditor Agreement.

“Notes Obligations” means all obligations and all amounts owing, due or secured
under the Notes Documents, not to exceed an initial aggregate principal amount
thereof outstanding as of $375,000,000 (plus the aggregate principal amount of
the Additional Notes)the First Amendment Effective Date (after giving effect to
the consummation of the “Exchange Offer” as defined in the Offering Memorandum)
less the principal amount of any prepayment, redemption, defeasement, purchase,
repurchase or other acquisition for value.





31

--------------------------------------------------------------------------------

 

 

“Notes Priority Collateral” has the meaning ascribed to such term in the
ABL-Notes Intercreditor Agreement.

“Obligations” means all Loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding (or
which would have accrued but for the commencement of such Insolvency
Proceeding), regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), reimbursement obligations
(irrespective of whether contingent), premiums, liabilities, obligations
(including indemnification obligations), fees, Lender Group Expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding (or which would have accrued but for the commencement of such
Insolvency Proceeding), regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), Applicable Premium
(including any Applicable Premium payable after the commencement of an
Insolvency Proceeding (or which would have accrued but for the commencement of
such Insolvency Proceeding), regardless of whether allowed or allowable in whole
or in part as a claim in any such Insolvency Proceeding), guaranties, covenants,
and duties of any kind and description owing by any Loan Party pursuant to or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents. Without limiting the generality
of the foregoing, the Obligations of Borrower under the Loan Documents include
the obligation to pay (i) the principal of the Loans, (ii) interest accrued on
the Loans, (iii) the Applicable Premium, (iv) Lender Group Expenses, (v) fees
payable under the Agreement or any of the other Loan Documents, and (vi)
indemnities and other amounts payable by any Loan Party under any Loan Document.
Any reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offer” has the meaning specified therefor in the definition of “Offer to
Prepay.”

“Offering Memorandum” means the Offer to Purchase and Offering Memorandum
related to the issuance of the 2017 Notes, dated and as in effect on April 3,
2017, as may be amend, supplemented or otherwise modified  in a manner
acceptable to the Required Lenders in their sole discretion.

“Offer to Prepay” means a written offer (the “Offer”) sent by Borrower by
first-class mail, postage pre-paid, to each Lender (with a copy to the Agent) at
the address specified to Borrower, offering to prepay up to the aggregate
principal amount of Loans set forth in such Offer. Unless otherwise required by
applicable law, the Offer shall specify an expiration date (the “Expiration
Date”) of the Offer to Prepay which shall be, subject to any contrary
requirements of applicable law, not less than 10 days or more than 30 days after
the date of sending of such Offer in accordance with Section 11 of the Agreement
and a settlement date (the





32

--------------------------------------------------------------------------------

 

 

“Prepayment Date”) for prepayment of the Loans within five Business Days after
the Expiration Date. The Offer shall also state:

(i)        the section of the Agreement pursuant to which the Offer to Prepay is
being made;

(ii)       the Expiration Date and the Purchase Date;

(iii)      the aggregate principal amount of the outstanding Loans offered to be
prepaid pursuant to the Offer to Prepay (including, if less than 100%, the
manner by which such amount has been determined pursuant to Section 2.4(d)(ii))
(the “Prepayment Amount”);

(iv)      that the Lender may accept for prepayment all or any portion of the
Loans held by such Lender and that any portion of the Loans accepted for
prepayment must be accepted in a minimum amount of $2,000 principal amount;

(v)       that, unless Borrower defaults in making such prepayment, any Loan
accepted for prepayment pursuant to the Offer to Prepay will cease to accrue
interest on and after the Prepayment Date, but that Loan not accepted for
prepayment or accepted but not prepaid by Borrower pursuant to the Offer to
Prepay will continue to accrue interest at the same rate;

(vi)      that, on the Prepayment Date, each Loan accepted for prepayment
pursuant to the Offer to Prepay shall become due and payable; provided, that, in
the case of Offers to Prepay from Asset Sales, Loans accepted for prepayment
exceed the amount of Net Cash Proceeds or Excess Proceeds therefrom, the Loans
shall be paid on a pro rata basis.

(vii)     that Lenders will be entitled to withdraw its acceptance of the Offer
to Prepay, in whole or in part, if Borrower receives, not later than the close
of business on the Expiration Date, a notice sent in accordance with Section 11
hereof setting forth the name of the Lender, the aggregate principal amount of
the Loans the Lender accepted for prepayment and a statement that such Lender is
withdrawing all or a portion of his acceptance of the Offer to Prepay; and

(viii)    that if the Loans having an aggregate principal amount less than or
equal to the Prepayment Amount are accepted for prepayment and not withdrawn
pursuant to the Offer to Prepay, Borrower shall prepay all such Loans.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

“Participant Register” has the meaning specified therefor in Section
13.1(e)(iii) of the Agreement.

“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.





33

--------------------------------------------------------------------------------

 

 

“PBGC” means the Pension Benefit Guaranty Corporation established under Title IV
of ERISA or any other governmental agency, department, or instrumentality
succeeding to the functions of said corporation.

“Pension Plan” means any employee pension benefit plan as defined in Section
3(2) of ERISA (including a Multiemployer Plan) and to which Borrower or any
ERISA Affiliate may have any liability including by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
within the preceding 5 years or by reason of being deemed to be a contributing
sponsor under Section 4069 of ERISA.

“Permitted Additional Notes Pari Passu Obligations” means obligations under any
Additional Notes secured by Liens on the Collateral on a pari passu basis as the
Notes issued prior to the date of the Agreement and in compliance with clause
(aa) under the definition of “Permitted Liens”; provided that (i) the
representative of such Permitted Additional Notes Pari Passu Obligations
executes a joinder agreement to the ABL-Notes Intercreditor Agreement, in the
form attached thereto agreeing to be bound thereby and (ii) Borrower has
designated such Indebtedness as “Permitted Additional Pari Passu Obligations”
under the ABL-Notes Intercreditor Agreement. “Permitted Business” means any
business similar in nature to any business conducted by Borrower and its
Subsidiaries on the date of the Agreement and any business reasonably ancillary,
incidental, complementary or related to the business conducted by Borrower and
its Subsidiaries on the date of the Agreement or a reasonable extension,
development or expansion thereof, in each case, as determined in good faith by
the Board of Directors of Borrower.

“Permitted Collateral Liens” means:

(a)        (i) Liens securing the 2017 Notes Obligations, (ii) Liens securing
the ABL Obligations, (iii) Liens securing the MSD Term Loan Obligations, (iv)
Liens securing the Additional Notes and the other Permitted Additional Notes
Pari Passu Obligations to the extent permitted pursuant to clause (aa) under the
definition of “Permitted Liens”, (v) Liens securing any Specified Pari Passu
Ratio Debt (to the extent permitted by such definition), (vi) Liens securing any
Junior Debt (to the extent permitted by such definition), (vii) Liens securing
Indebtedness permitted pursuant to clause (k) under the definition of “Permitted
Indebtedness” (provided that if and to the extent such Liens are senior to the
Liens securing the Obligations, (1) such incurrence shall be permitted under the
Notes Indenture, and such incurrence shall not cause any of the Obligations to
no longer constitute “Credit Facility Obligations” as defined in the ABL-Notes
Intercreditor Agreement, and (2) the aggregate principal amount of the
Indebtedness secured by Liens pursuant to this clause (a)(vii) and clause
(a)(ii) above shall not exceed $120,000,000), and, in the case of the foregoing,
any Refinancing Indebtedness thereof, so long as the Liens securing such
respective Indebtedness is subject to the terms of the applicable Intercreditor
Agreements or another intercreditor agreement to the extent required hereunder;

(b)        Liens securing the Obligations;

(c)        Liens existing on June 18, 2013 (other than Liens specified in
clauses (a) and (b) above) and described in Schedule P-1 and any extension,
renewal, refinancing or replacement





34

--------------------------------------------------------------------------------

 

 

thereof so long as such extension, renewal, refinancing or replacement does not
extend to any other property or asset and does not increase the outstanding
principal amount thereof (except by the amount of any premium or fee paid or
payable or original issue discount in connection with such extension, renewal,
replacement or refinancing plus fees and expenses); and

(d)        Liens described in clauses (b), (c), (d), (e), (f), (h), (i), (with
respect to Liens under clause (f) only), (j), (k), (l), (m), (n), (o), (p), (q),
(r) (subject to the limitations set forth therein), (s), (t), (u), (v), (x) and
(w) of the definition of “Permitted Liens”.

For purposes of determining compliance with this definition, (A) Permitted
Collateral Liens need not be incurred solely by reference to one category of
Permitted Collateral Liens described in clauses (a) through (d) of this
definition but are permitted to be incurred in part under any combination
thereof and (B) in the event that an item of Permitted Collateral Liens (or any
portion thereof) meets the criteria of one or more of the categories of
Permitted Collateral Liens described in clauses (a) through (d) above, Borrower
shall, in its sole discretion, classify (and reclassify) such item of Permitted
Collateral Liens (or any portion thereof) in any manner that complies with this
definition and will only be required to include the amount and type of such item
of Permitted Collateral Liens in one of the above clauses and such item of
Permitted Collateral Liens will be treated as having been incurred pursuant to
only one of such clauses. Notwithstanding anything contained in Section 6.2 or
the definitions of “Permitted Collateral Liens” or “Permitted Liens”, no Liens
shall secure the ABL Obligations, the MSD Term Loan Obligations, the 2017 Notes
Obligations, Additional Notes, Specified Pari Passu Ratio Debt, Junior Debt or
any Refinancing Indebtedness in respect thereof except pursuant to clause (a) of
the definition of the “Permitted Collateral Liens”.

“Permitted Deleveraging Transactions” means, so long as no Event of Default has
occurred and is continuing, the prepayment, redemption, defeasement, purchase,
repurchase, exchange, conversion, cancellation, retirement, or other acquisition
at or below par of Notes, Additional Notes and/or PIK Toggle Notes (including,
in the case of PIK Toggle Notes, (I) through a distribution or other dividend by
Borrower to the PIK Toggle Issuer pursuant to Section 6.9(l) and/or (II) through
a Specified Intercompany Loan),

(1) by utilizing the identifiable net cash proceeds received by the Borrower
from the Loans and not otherwise applied (whether directly, through a
distribution or other dividend to the PIK Toggle Issuer pursuant to Section
6.9(l) or through a Specified Intercompany Loan); provided that the aggregate
amount of net cash proceeds from the Loans that may be used to prepay, redeem,
defease, purchase, repurchase, exchange, convert, cancel, retire or otherwise
acquire PIK Toggle Notes (whether directly, through a distribution or other
dividend to the PIK Toggle Issuer pursuant to Section 6.9(l) or through a
Specified Intercompany Loan) shall not exceed $24,000,000 in the aggregate;

(2) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower and not otherwise applied from Junior Debt (or the Refinancing
Indebtedness thereof pursuant to clause (l) of Permitted Indebtedness
definition) within 120 days prior to such prepayment, redemption, defeasement,
purchase, repurchase, exchange, conversion, cancellation, retirement or other
acquisition (whether directly, through a distribution or other dividend to the
PIK Toggle





35

--------------------------------------------------------------------------------

 

 

Issuer pursuant to Section 6.9(l) or through a Specified Intercompany Loan) or
(B) converting into, or in exchange for, Junior Debt;

(3) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower from Indebtedness incurred pursuant to clause (a), (h), (k) or (u) of
the definition of Permitted Indebtedness (or Refinancing Indebtedness thereof
pursuant to clause (l) of the definition of Permitted Indebtedness in respect of
such Indebtedness) (“Specified Debt”) and not otherwise applied within 120 days
of such prepayment, redemption, defeasement, purchase, repurchase, exchange,
conversion, cancellation, retirement or other acquisition (whether directly,
through a distribution or other dividend to the PIK Toggle Issuer pursuant to
Section 6.9(l) or through a Specified Intercompany Loan) or (B) converting into,
or in exchanging for, Specified Debt, in an aggregate amount pursuant to this
clause (3) not to exceed $41,000,000 less any amount of the Specified Pari Passu
Ratio Debt utilized pursuant to clause (4) below; provided that the Gross
Secured Leverage Ratio shall not exceed 2.00x on the date of such prepayment,
redemption, defeasement, purchase, repurchase, exchange, conversion,
cancellation, retirement or other acquisitionthe First Amendment Effective Date
Transactions;

(4) by either (A) utilizing the identifiable net cash proceeds received by the
Borrower from Specified Pari Passu Ratio Debt incurred pursuant to clause (v) of
the definition of Permitted Indebtedness (or Refinancing Indebtedness thereof
pursuant to clause (l) of the definition of Permitted Indebtedness in respect of
such Indebtedness) and not otherwise applied within 120 days of such prepayment,
redemption, defeasement, purchase, repurchase, exchange, conversion,
cancellation, retirement or other acquisition (whether directly, through a
distribution or other dividend to the PIK Toggle Issuer pursuant to Section
6.9(l) or through a Specified Intercompany Loan) or (B) converting into, or in
exchanging for, Specified Pari Passu Ratio Debt, in an aggregate amount pursuant
to this clause (4) not to exceed $41,000,000 less any amount of the Specified
Debt utilized pursuant to clause (3) above;[reserved];

(5) by converting into, or in exchange for, Qualified Capital Interests of the
Borrower or any of its direct or indirect parent entities; and

(6) by utilizing identifiable net cash proceeds received by the Borrower and not
otherwise applied from issuance or sale of Qualified Capital Interests of the
Borrower or contributions to the equity of the Borrower occurring within 120
days of such prepayment, redemption, defeasement, purchase, repurchase,
exchange, conversion, cancellation, retirement or other acquisition.  

“Permitted Holder” means (i) T. Michael Riggs and (ii) any Related Party of T.
Michael Riggs.

“Permitted Indebtedness” means: 

(a)        Indebtedness incurred pursuant to, and the issuance or creation of
letters of credit and bankers’ acceptances under or in connection with (with
letters of credit and bankers’ acceptances being deemed to have a principal
amount equal to the maximum potential liability of Borrower and its Subsidiaries
thereunder), one or more ABL Credit Agreements in an aggregate





36

--------------------------------------------------------------------------------

 

 

principal amount outstanding under this clause (a) at any time not to exceed:
(i) any Indebtedness permitted pursuant to clause (k) of the definition of
“Permitted Indebtedness” designated in writing to the Agent as ABL Obligations
by Borrower (without duplication of any other Indebtedness outstanding pursuant
to such clause on the date of determination); plus (ii) the greatest of (x)
$100,000,000,105,000,000, (y) the Borrowing Base (as defined in the Notes
Indenture as in effect on the date of the Agreement) as of the date of such
incurrence or (z) an amount such that the ABL Priority Leverage Ratio of
Borrower and its Subsidiaries would not exceed 1.75 to 1.00; provided, that in
no event shall Indebtedness under this clause (a) of the definition of
“Permitted Indebtedness” exceed $120,000,000; provided further that Indebtedness
shall not be incurred pursuant to this clause (a) after the Closing Date unless
such Indebtedness (I) does not cause any of the Obligations to no longer
constitute “Credit Facility Obligations” as defined under the ABL-Notes
Intercreditor Agreement); (II) constitutes “ABLWFCF Priority Debt” as defined
under the Closing Date Intercreditor Agreement; and (III) is permitted to be
incurred under the Notes Indenture;

(b)        the Notes Obligations, the 2017 Notes Obligations and any Additional
Notes;

(c)        Indebtedness, or pension withdrawal liabilities reflected in the most
recent consolidated balance sheet of Borrower as of June 18, 2013 that
subsequently becomes Indebtedness of Borrower or any of its Subsidiaries,
outstanding at the time of the date of the Agreement;

(d)        Indebtedness Incurred following June 18, 2013 that is owed to and
held by Borrower or its Subsidiaries; provided that if such Indebtedness is owed
by Borrower or a Guarantor to a Subsidiary that is not a Guarantor, such
Indebtedness shall be subordinated to the prior payment in full of the
Obligations pursuant to the Intercompany Subordination Agreement;

(e)        Guarantees Incurred by Borrower or its Subsidiaries of Indebtedness
or other obligations of Borrower or its Subsidiaries (including Guarantees by
any Subsidiary of Indebtedness under any ABL Credit Agreement, the Notes, the
2017 Notes, the Additional Notes, the MSD Term Loan Documents, and the Specified
Pari Passu Ratio Debt in each case, if but only if, the such Subsidiary also
Guarantees the Obligations); provided that (i) such Indebtedness is Permitted
Indebtedness or is otherwise Incurred in accordance with Section 6.1 and (ii)
such Guarantees are subordinated to the Obligations to the same extent as the
Indebtedness being guaranteed;

(f)        Indebtedness Incurred in respect of workers’ compensation claims,
general liability or trucker’s liability claims, unemployment or other insurance
and self-insurance obligations, payment obligations in connection with health or
other types of social security benefits, indemnity, bid, performance, warranty,
release, judgment, appeal, advance payment, customs, surety and similar bonds,
letters of credit for operating purposes and completion guarantees and
warranties provided or Incurred (including Guarantees thereof) by Borrower or
its Subsidiaries in the ordinary course of business;

(g)        Indebtedness under Hedging Obligations entered into to manage
fluctuations in interest rates, commodity prices and currency exchange rates
(and not for speculative purposes);





37

--------------------------------------------------------------------------------

 

 

(h)        Indebtedness of Borrower or its Subsidiaries pursuant to Capital
Lease Obligations and Purchase Money Indebtedness; provided that the aggregate
principal amount of such Indebtedness outstanding at any time under this clause
(h) may not exceed the greater of (a) $15,000,000 or (b) 5.0% of Total Assets,
in the aggregate;

(i)        the issuance by any of the Subsidiaries of Borrower to Borrower or to
any of Borrower’s Subsidiaries of shares of preferred stock; provided,  however,
that:

(1)        any subsequent issuance or transfer of stock that results in any such
preferred stock being held by a Person other than Borrower or its Subsidiaries;
and

(2)        any sale or other transfer of any such preferred stock to a Person
that is not either Borrower or its Subsidiaries;

shall be deemed, in each case, to constitute an issuance of such preferred stock
by such Subsidiary that was not permitted by this clause (i);

(j)        Indebtedness arising from (x) credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), customary cash management, cash pooling or
setting off arrangements, and customary automated clearing house transactions,
in each case, in the ordinary course of business, (y) any Bank Product
(excluding Hedging Obligations entered into for speculative purposes) or (z)
cash pooling, setting-off arrangements and the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided,  however, that
any such Indebtedness Incurred pursuant to clause (z) is extinguished within
five Business Days of the Incurrence;

(k)       Indebtedness of Borrower or its Subsidiaries not otherwise permitted
pursuant to this definition (including (without limitation) additional Purchase
Money Indebtedness and Capital Lease Obligations), in an aggregate principal
amount not to exceed $15,000,000 at any time outstanding less any amount
utilized pursuant to clause (a)(i) of this “Permitted Indebtedness” definition;

(l)        Refinancing Indebtedness in respect of any Indebtedness permitted by
clauses (a), (b) and (c), this clause (l), clauses (m), (n) (v) and (w) below or
Indebtedness Incurred in accordance with clause (a) of Section 6.1; provided
that any Refinancing Indebtedness of Indebtedness permitted pursuant to clause
(a), (b), (n) or (v) herein shall reduce dollar for dollar the principal amount
of Indebtedness that can be incurred pursuant to clause (a), (b), (n) or (v), as
applicable);

(m)      Acquired Indebtedness incurred by a Subsidiary of Borrower prior to the
time that such Subsidiary was acquired or merged into Borrower and was not
Indebtedness incurred in connection with, or in contemplation of, such
acquisition or merger; provided that immediately after giving effect to any such
acquisition or merger on a pro forma basis, Borrower (x) could Incur $1.00 of
additional Indebtedness (other than Permitted Indebtedness) in accordance with
clause (a) of Section 6.1 or (y) the Consolidated Fixed Charge Coverage Ratio
for Borrower and its Subsidiaries would be equal to or greater than such ratio
for Borrower and its Subsidiaries immediately prior to such acquisition or
merger;





38

--------------------------------------------------------------------------------

 

 

(n)       (i) Indebtedness evidenced by this Agreement or the Loan Documents and
(ii) the MSD Term Loan Obligations, in the case of this clause (ii), to the
extent constituting “MSD Priority Debt” (as defined in the Closing Date
Intercreditor Agreement), or “WFCF Priority Debt” (as defined in the Closing
Date Intercreditor Agreement) by operation of clause (b) of the definition “WFCF
Cap” under the Closing Date Intercreditor Agreement;  

(o)       Indebtedness consisting of Indebtedness issued by Borrower or any of
its Subsidiaries to current or former officers, directors, employees and
consultants thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Capital Interests of Borrower
or any direct or indirect parent company of Borrower to the extent permitted
pursuant to Section 6.9(a);

(p)       Indebtedness of Borrower to a Subsidiary of Borrower; provided that
any such Indebtedness owing to a Subsidiary that is not a Guarantor is expressly
subordinated in right of payment to the Obligations pursuant to an Intercompany
Subordination Agreement; provided, further, that any subsequent issuance or
transfer of any Capital Interests or any other event which results in any such
Subsidiary ceasing to be a Subsidiary or any other subsequent transfer of any
such Indebtedness (except to Borrower or another Subsidiary of Borrower) shall
be deemed, in each case, to be an incurrence of such Indebtedness not permitted
by this clause (p);

(q)       Indebtedness of a Subsidiary of Borrower to Borrower or another
Subsidiary of Borrower; provided that, if a Guarantor incurs such Indebtedness
to a Subsidiary that is not a Guarantor, such Indebtedness is expressly
subordinated in right of payment to the Guaranty of such Guarantor pursuant to
an Intercompany Subordination Agreement; provided,  further, that any subsequent
issuance or transfer of Capital Interests or any other event that results in any
such Subsidiary ceasing to be a Subsidiary of Borrower or any subsequent
transfer of any such Indebtedness (except to Borrower or another Subsidiary of
Borrower) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (q);

(r)        Indebtedness in respect of customer deposits and advance payments
received in the ordinary course of business from customers for goods or services
purchased in the ordinary course of business;

(s)        Indebtedness of Borrower or any Subsidiary of Borrower consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, Incurred in the ordinary course of
business;

(t)        Indebtedness Incurred by Borrower or any Subsidiary of Borrower for
pension fund withdrawal or partial withdrawal obligations in an amount not to
exceed, in the aggregate at any one time outstanding, $5,000,000;

(u)       Indebtedness of any Subsidiary of Borrower that is not a Guarantor in
a maximum principal amount not to exceed $20,000,000 at any time outstanding;
provided, that such Indebtedness is not secured by liens on any property or
assets of any of the Loan Parties; 

(v)       so long as no Event of Default has occurred and is continuing or would
result therefrom, Indebtedness of Borrower or any Subsidiary of Borrower that is
a Loan Party that is secured on a pari passu basis with the Loans in an
aggregate amount not to exceed the lesser of





39

--------------------------------------------------------------------------------

 

 

(1) $41,000,0000 and (2) an amount that would not cause the Gross Secured
Leverage Ratio to exceed 2.00:1.00 on the date of incurrence on a pro forma
basis after giving effect thereto (such Indebtedness permitted to be incurred in
reliance of this clause (v) being referred to as “Specified Pari Passu Ratio
Debt”); provided that such Specified Pari Passu Ratio Debt shall (i) not mature
on or prior to the Maturity Date in effect as of the time such Specified Pari
Passu Ratio Debt is incurred, (ii) have a weighted average life to maturity
equal to or longer than the remaining weighted average life to maturity of the
then existing Loans, (iii) not have covenants, events of default and other terms
(other than subject to subclause (viii) in this clause (v), pricing, interest
rate margins, discounts, premiums, yield, rate floors, fees, expenses, other
economic terms, and other than any terms that only apply after the payment in
full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations)), taken as a whole as reasonably determined by the
Borrower in good faith, that are not more restrictive to the Loan Parties and
their Subsidiaries than the terms of the Loans; (iv) not be secured by liens on
the assets of the Borrower and the Subsidiaries, other than assets
constituting  Collateral; (v) not have any Person as a borrower or a guarantor
with respect to such Specified Pari Passu Ratio Debt unless such Subsidiary is a
Loan Party which shall have previously or substantially concurrently guaranteed
or borrowed, as applicable, the Obligations; (vi) grant security pursuant to
documentation that is substantially consistent in all material respects with the
Collateral Documents (or on terms no more restrictive to the Borrower and its
Subsidiaries, taken as a whole as reasonably determined by the Borrower in good
faith, than the ones in the Collateral Documents), (vii) the incurrence of such
Specified Pari Passu Ratio Debt shall not cause any portion of the Obligations
to no longer constitute “Credit Facility Obligations” as defined under the
ABL-Notes Intercreditor or “Solus Priority Debt” as defined under the Closing
Date Intercreditor Agreement, and shall be permitted under the Notes Indenture,
and (viii) in the event that the Yield for any Specified Pari Passu Ratio Debt
is higher than the Yield for the Loans by more than 50 basis points, then the
Applicable Margin for the Loans shall be increased to the extent necessary so
that the Yield for such Specified Pari Passu Ratio is equal to the Yield for
such Loans minus 50 basis points;

(w)        Indebtedness of Borrower or any Subsidiary of Borrower that is
unsecured, or is secured on a junior lien basis with the Loans subject to an
intercreditor agreement reasonably acceptable to the Required Lenders (“Junior
Debt”); provided that such Junior Debt shall (i) not mature on or prior to the
date that is 91 days after the Maturity Date in effect as of the time such
Junior Debt is incurred; (ii) not have any amortization higher than 1% per
annum; (iii) not have covenants, events of default and other terms (other than
pricing, interest rate margins, discounts, premiums, yield, rate floors, fees,
expenses, other economic terms, and other than any terms only apply after the
payment in full of the Obligations (other than unasserted contingent indemnity
and reimbursement obligations)), taken as a whole as reasonably determined by
the Borrower in good faith, that are not more restrictive to the Loan Parties
and their Subsidiaries than the terms of the Loans; (iv) not be secured by liens
on the assets of the Borrower and the Subsidiaries, other than assets
constituting  Collateral; (v) not have any Person as a borrower or a guarantor
with respect to such Junior Debt unless such Person is a Loan Party which shall
have previously or substantially concurrently guaranteed or borrowed, as
applicable, the Obligations; (vi) grant security pursuant to documentation that
is substantially consistent in all material respects with the Collateral
Documents (or on terms no more restrictive to the Borrower and its Subsidiaries,
taken as a whole as reasonably determined by the Borrower in good faith, than
the ones in the Collateral Documents), and (vii) be incurred to consummate (in
whole or in part) a repurchase,





40

--------------------------------------------------------------------------------

 

 

purchase, exchange offer or tender offer to retire, or to cancel, exchange or
convert, any of the Notes, the Additional Notes and/or PIK Toggle Notes, in a
transaction that is a deleveraging event for PIK Toggle Notes Issuer and its
Subsidiaries on a consolidated basis.

“Permitted Intercompany Advances” means transactions permitted pursuant to
clause (p) or clause (q) of the definition of “Permitted Indebtedness.”

“Permitted Investments” means:

(a)        Investments in existence on the date of the Agreement and listed on
Schedule P-2, and any Investment that replaces, refinances or refunds an
existing Investment; provided, that the new Investment is in an amount that does
not exceed the amount replaced, refinanced or refunded, and is made in the same
Person as the Investment replaced, refinanced or refunded;

(b)        Investments required pursuant to any agreement or obligation of
Borrower or its Subsidiaries, in effect as of the Closing Date and listed on
Schedule P-2, to make such Investments;

(c)        cash and Cash Equivalents;

(d)        (i) Investments in property and other assets (excluding an
Acquisition) owned or used by Borrower or the Guarantors in the operation of a
Permitted Business, (ii) Investments made by Foreign Subsidiaries of Borrower in
other Foreign Subsidiaries of Borrower, (iii) Investments made by any Loan Party
to any Foreign Subsidiary of Borrower in an amount not to exceed $15,000,000 in
the aggregate, (iv) Investments made in the form of cash contributions or loans
by a Loan Party to a Foreign Subsidiary of Borrower to the extent the proceeds
of such cash contributions or loans are used to consummate an Investment
permitted under clause (f) of this definition of “Permitted
InvestmentInvestments”, and (v) to the extent such proceeds are not otherwise
applied or utilized in the business of Borrower and its Subsidiaries,
Investments made with the net cash proceeds of the issuance of Qualified Capital
Interests of the Borrower (or any parent entities thereof) or capital
contribution to the Borrower occurring within 60 days prior to such Investment;

(e)        (1) Investments by any Loan Party in another Loan Party; (2)
guarantees by Borrower or its Subsidiaries of Indebtedness of Borrower or its
Subsidiaries otherwise permitted by Section 6.1 or of other obligations of the
Borrower or a Subsidiary permitted hereunder; and (23) to the extent
constituting an Investment, Permitted Intercompany Advances;

(f)        Investments by Borrower or its Subsidiaries in a Personany
Acquisition if as a result of such Investment:

(i) such Person becomes a Subsidiary of Borrower or its Subsidiaries or (ii;
(ii) all or substantially all of the assets of such Person, any division or line
of business of such Person is acquired; or (iii) in one transaction or a series
of related transactions, such Person is merged, consolidated or amalgamated with
or into, or transfers or conveys substantially all of its assets to, or is
liquidated or wound up into, Borrower or any of its Subsidiaries; provided, that
in each case, (x) for any transactionmerger, consolidation or amalgamation
involving Borrower, Borrower shall be the surviving entity and (y) for any





41

--------------------------------------------------------------------------------

 

 

transactionmerger, consolidation or amalgamation involving one or more
Guarantors and one or more non-Loan Parties, a Guarantor shall be the surviving
entity; provided further that in order to consummate an acquisition permitted
under this clause (f), Borrower and any Loan Party may form a Subsidiary to
consummate such acquisition and such Subsidiary may be merged into the acquired
Person; provided further, that this exception cannot be used to consummate a
transaction that has the effect of distributing any assets of the Borrower or
any of its Subsidiaries to any other Affiliate of the Borrower and its
Subsidiaries,

(ii)        no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Investment (including
after giving effect to the substantially concurrent incurrence of any
Indebtedness in connection therewith),

(iii)       [reserved],

(iv)       upon request of Agent, Borrower shall have provided, copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition,

(v)        the subject assets or Capital Interests, as applicable, are being
acquired directly by a Borrower or a Subsidiary of Borrower, and, in connection
therewith, Borrower or such Subsidiary shall have complied with Section 5.11 or
5.12, as applicable, of the Agreement, and

(vi)       Borrower shall have provided Agent with a certificate certifying
compliance with the provisions set forth in subclauses (i) through (v) above.

(g)       Hedging Obligations entered into to manage interest rates, commodity
prices and currency exchange rates (and not for speculative purposes) and other
Bank Products;

(h)       Investments received in settlement of obligations owed to Borrower or
its Subsidiaries, as a result of bankruptcy or insolvency proceedings, upon the
foreclosure or enforcement of any Lien in favor of Borrower or its Subsidiaries,
or settlement of litigation, arbitration or other disputes;

(i)        Investments by Borrower or its Subsidiaries not otherwise permitted
under this definition, in an aggregate amount not to exceed $15,000,000 at any
one time outstanding;

(j)        (i) loans and advances (including for travel and relocation) to
officers, directors and employees in an amount not to exceed $2,500,000 in the
aggregate at any one time outstanding, (ii) loans or advances against, and
repurchases of, Capital Interests and options of Borrower and its Subsidiaries
held by directors, management and employees in connection with any stock option,
deferred compensation or similar benefit plans approved by the Board of
Directors (or similar governing body) and otherwise issued in accordance with
the terms of the Agreement and (iii) loans or advances to directors, management
and employees to pay taxes in respect of Capital Interests issued under stock
option, deferred compensation or similar benefit plans in an amount not to
exceed $2,500,000 in the aggregate at any one time outstanding;





42

--------------------------------------------------------------------------------

 

 

(k)       any Investment in any Person to the extent such Investment represents
the non-cash portion of the consideration received in connection with a
disposition of assets consummated in compliance with Section 6.4 or any other
dispositions of Property not constituting an Asset Sale;

(l)        redemptions or repurchases of Notes, the 2017 Notes or any Additional
Notes to the extent permitted under Sections 6.7(a) or 6.9(c) and the ABL-Notes
Intercreditor Agreement;

(m)      pledges or deposits made in the ordinary course of business;

(n)       any Permitted Deleveraging Transactions; and any Specified
Intercompany Loans;

(o)       any other Investment in an aggregate amount since June 18, 2013 not in
excess of $15,000,000 (minus any amount utilized in reliance of the baskets
specified under Section 6.7(a)(i)(I) or Section 6.9(k)); and 

(p)       any Investment up to the Builder Basket Amount so long as the
AdditionalBuilder Basket Conditions are met; provided, that with respect to any
Investment that is an Acquisition, the conditions in clause (f) of this
definition of “Permitted Investments” shall also have been satisfied.; and

(q)   any loans or advances to Holdings made in lieu of a Restricted Junior
Payment permitted pursuant to Section 6.9(m), not in excess of the amount of the
Restricted Junior Payments to the extent permitted to be made to Holdings in
accordance with Section 6.9(m), provided that the amount of such loans and
advances made shall reduce, on a dollar for dollar basis, the amount of the
Restricted Junior Payments available to be made pursuant to Section 6.9(m).

“Permitted Liens” means: 

(a)        Liens existing on June 18, 2013 and described on Schedule P-3;

(b)        any Lien for taxes or assessments or other governmental charges or
levies not yet delinquent more than 30 days (or which, if so due and payable,
are being contested in good faith and for which adequate reserves are being
maintained, to the extent required by GAAP);

(c)        any carrier’s, warehousemen’s, materialmen’s, mechanic’s, landlord’s,
lessor’s or other similar Liens arising by law for sums not then due and payable
more than 30 days after giving effect to any applicable grace period (or which,
if so due and payable, are being contested in good faith and with respect to
which adequate reserves are being maintained, to the extent required by GAAP);

(d)        minor survey exceptions, minor imperfections of title, minor
encumbrances, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as





43

--------------------------------------------------------------------------------

 

 

to the use of real properties or Liens incidental, to the conduct of the
business of such Person or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(e)        pledges or deposits (i) in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure other
types of statutory obligations or the requirements of any official body, or (ii)
to secure the performance of tenders, bids, surety or performance bonds, appeal
bonds, leases, purchase, construction, sales or servicing contracts and other
similar obligations Incurred in the normal course of business consistent with
industry practice; or (iii) to obtain or secure obligations with respect to
letters of credit, banker’s acceptances, Guarantees, bonds or other sureties or
assurances given in connection with the activities described in clauses (i) and
(ii) above, in each case not Incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of the deferred
purchase price of property or services or imposed by ERISA or the Code in
connection with a “plan” (as defined in ERISA) or (iv) arising in connection
with any attachment unless such Liens are in excess of $10,000,000 in the
aggregate and shall not be satisfied or discharged or stayed pending appeal
within 60 days after the entry thereof or the expiration of any such stay;

(f)        Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with Borrower or its Subsidiaries or becomes
a Subsidiary of Borrower or on property acquired by Borrower or its Subsidiaries
(and in each case not created or Incurred in anticipation of such transaction),
including Liens securing Acquired Indebtedness permitted under this Agreement;
provided that such Liens are not extended to the property and assets of Borrower
or its Subsidiaries other than the property or assets acquired;

(g)       Liens securing Indebtedness of a Guarantor owed to and held by
Borrower or Guarantors;

(h)       other Liens (not securing Indebtedness) incidental to the conduct of
the business of Borrower or its Subsidiaries, as the case may be, or the
ownership of their assets which do not individually or in the aggregate
materially adversely affect the value of such assets or materially impair the
operation of the business of Borrower or its Subsidiaries;

(i)        Liens to secure any permitted extension, renewal, refinancing or
refunding (or successive extensions, renewals, refinancings or refundings), in
whole or in part, of any Indebtedness secured by Liens referred to in the
foregoing clauses (a) and (f) and clause (m) below; provided that such Liens do
not extend to any other property or assets and the principal amount of the
obligations secured by such Liens is not greater than the sum of the outstanding
principal amount of the refinanced Indebtedness plus any fees and expenses,
including premiums or original issue discount related to such extension,
renewal, refinancing or refunding;

(j)        Liens in favor of customs or revenue authorities arising as a matter
of law to secure payment of custom duties in connection with the importation of
goods incurred in the ordinary course of business;





44

--------------------------------------------------------------------------------

 

 

(k)       Liens to secure Capital Lease Obligations or Purchase Money
Indebtedness permitted to be Incurred pursuant to clauses (h) and (k) of the
definition of “Permitted Indebtedness” covering only the assets financed by or
acquired with such Indebtedness;

(l)        Liens upon specific items of inventory or other goods and proceeds of
any Person securing such Person’s obligation in respect of banker’s acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment, or storage of such inventory or
other goods;

(m)      Liens securing Indebtedness Incurred to finance the construction,
purchase or lease of, or repairs, improvements or additions to, property, plant
or equipment of such Person; provided,  however, that the Lien may not extend to
other property owned by such Person or any of its Subsidiaries at the time the
Lien is Incurred (other than assets and property affixed or appurtenant thereto
and any proceeds thereof), and the Indebtedness (other than any interest
thereon) secured by the Lien may not be Incurred more than 180 days after the
later of the acquisition, completion of construction, repair, improvement,
addition or commencement of full operation of the property subject to the Lien;

(n)       Liens on property or shares of Capital Interests of another Person at
the time such other Person becomes a Subsidiary of such Person; provided,
 however, that (a) the Liens may not extend to any other property owned by such
Person or any of its Subsidiaries (other than assets and property affixed or
appurtenant thereto and proceeds thereof) and (b) such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary;

(o)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.3 so long as any appropriate legal proceedings
that may have been duly initiated for the review of such judgment have not been
finally terminated or the period within which such proceedings may be initiated
has not expired;

(p)       Liens securing Hedging Obligations and obligations relating to other
Bank  Product that are otherwise permitted under this Agreement; provided that
such Liens are subject to the provisions of the Closing Date Intercreditor
Agreement to the extent the Hedging Obligations are intended to be pari passu in
terms of lien priority with the ABL Obligations;

(q)       leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business (including for financing purposes) or pursuant to a
disposition otherwise permitted hereunder which do not materially interfere with
the ordinary conduct of the business of Borrower or its Subsidiaries and do not
secure any Indebtedness for borrowed money;

(r)        Liens securing Indebtedness (including Capital Lease Obligations and
Purchase Money Indebtedness) or other obligations (in each case, including any
extensions, substitutions, replacements, refinancing or renewals of such
Indebtedness or other obligations), the aggregate principal amount of which, at
the time of determination, does not exceed $15,000,000 in the aggregate at any
one time outstanding plus any capitalized interest thereon; provided, that (1)
in no event shall the Notes be secured by this clause (r) and (2) in each case
of the foregoing, to the extent such liens (other than liens pursuant to Capital
Lease Obligations and Purchase Money





45

--------------------------------------------------------------------------------

 

 

Indebtedness) attach to any of the Collateral, such Liens shall either (i) be
junior and subordinate in all respects to the Liens on the Collateral securing
the Obligations; or (ii) secure the ABL Obligations and Indebtedness permitted
pursuant to clause (k) under the definition of “Permitted Indebtedness”, to the
extent the aggregate principal amount of which shall not exceed $120.0 million);

(s)        Liens to secure a defeasance trust;

(t)        Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with an acquisition permitted under this
Agreement;

(u)        Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(v)        Liens incurred under or in connection with lease and sale/leaseback
transactions and novations and any refinancing thereof (and Liens securing
obligations under lease transaction documents relating thereto), including,
without limitation, Liens over the assets which are the subject of such lease,
sale and leaseback, novations, refinancings, assets and contract rights related
thereto (including, without limitation, the right to receive rental rebates or
deferred sale payments), sublease rights, insurances relating thereto and rental
deposits;

(w)        Liens to secure Indebtedness and any related guarantees on assets
constituting Collateral that are junior in priority to the Liens on the
Collateral securing the Obligations, which junior Liens shall be subject to
intercreditor provisions no more favorable to the holders of such junior Liens
than those to which the Liens securing the Obligations are subject in relation
to the Liens with respect to the applicable Collateral; provided that Junior
Debt may not be secured by Liens pursuant to this clause (w);

(x)        (i) Liens arising under the 2017 Notes Indenture in favor of the 2017
Notes Agent for its own benefit and similar Liens in favor of other trustees,
agents and representatives arising under instruments governing Indebtedness
permitted to be incurred under the 2017 Notes Indenture; provided,  however,
that such Liens are solely for the benefit of the trustees, agents or
representatives in their capacities as such and not for the benefit of the
holders of such Indebtedness; and (ii) Liens arising under the Loan Documents in
favor of Agent for its own benefit and similar Liens in favor of other trustees,
agents and representatives arising under instruments governing Indebtedness
permitted to be incurred under the Loan Documents; provided,  however, that such
Liens are solely for the benefit of the trustees, agents or representatives in
their capacities as such and not for the benefit of the holders of such
Indebtedness;

(y)        Liens on the assets of a Subsidiary that is not a Guarantor to secure
Indebtedness permitted under clauses (k) and (u) of the definition of “Permitted
Indebtedness”;

(z)        Liens securing any Specified Pari Passu Ratio Debt (to the extent
permitted by such definition) or Junior Debt (to the extent permitted by such
definition);





46

--------------------------------------------------------------------------------

 

 

(aa)        Liens on the Collateral in respect of any Permitted Additional Notes
Pari Passu Obligations in an amount equal to the lesser of (1) $0 and (2) amount
such that at the time of incurrence and after giving pro forma effect thereto,
the Consolidated Senior Secured Leverage Ratio would be no greater than 4.25 to
1.00; provided, that Liens under this clause (aa) are secured on a pari passu
basis with the Notes issued prior to the date of the Agreement and subject to
the provisions of the ABL-Notes Intercreditor Agreement;

(bb)        any extensions, substitutions, replacements, refinancing or renewals
of the Liens permitted pursuant to clauses (a), (f), (i), (k), (m), (n), (q)
and/or (x); provided that the principal amount of the obligations secured by
such Liens is not greater than the sum of the outstanding principal amount of
the Indebtedness or obligations that is extended, substituted, replaced,
refinanced or renewed; and

(cc)        Liens securing permitted Refinancing Indebtedness pursuant to clause
(l) of the definition of “Permitted Indebtedness”.

 “Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“PIK Toggle Notes” means the 10.50%/11.25% Senior PIK Toggle Notes due 2019
issued by the PIK Toggle Notes Issuer under the indenture dated as of June 10,
2014.

“PIK Toggle Notes Issuer” means Jack Cooper Enterprises Inc.

“Plan” has the meaning given to such term in Section 3(3) of ERISA.

 “Prepayment Amount” has the meaning specified therefor in the definition of
“Offer to Prepay.”

“Prepayment Date” has the meaning specified therefor in the definition of “Offer
to Prepay.”

“Prepayment Premium” has the meaning given to that term in Section 2.4(d)(iii).
 

“Prohibited Transaction” means any transaction described in Section 406 of ERISA
which is not exempt by reason of Section 408 of ERISA, and any transaction
described in





47

--------------------------------------------------------------------------------

 

 

Section 4975(c) of the IRC which is not exempt by reason of Section 4975(c)(2)
or Section 4975(d) of the IRC.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

(a)        with respect to a Lender’s right to receive payments of principal,
interest, fees, costs, and expenses with respect thereto, the percentage
obtained by dividing (y) the outstanding principal amount of such Lender’s Loans
by (z) the outstanding principal amount of all Loans, and

(b)        with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 15.7 of the
Agreement), the percentage obtained by dividing (y) the outstanding principal
amount of such Lender’s Loans, by (z) the outstanding principal amount of all
Loans; provided,  however, that if all of the Loans have been repaid in full,
Pro Rata Share under this clause shall be determined based upon the Loans
outstanding as they existed immediately prior to their termination or reduction
to zero.

“Properties” means any properties or assets owned, leased, or primarily operated
by Borrower or any of its Subsidiaries.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Money Indebtedness” means Indebtedness (i) Incurred to finance the
purchase, lease or construction (including additions, repairs and improvements
thereto) of any assets (other than Capital Interests) of such Person or its
Subsidiaries; and (ii) that is secured by a Lien on such assets where the
lender’s sole security is to the assets so purchased or constructed (and assets
or property affixed or appurtenant thereto and any proceeds thereof); and in
either case, that does not exceed 100% of the cost and to the extent the
purchase or construction prices for such assets are or should be included in
“addition to property, plant or equipment” in accordance with GAAP.

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrower and its Subsidiaries that is
in Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

“Qualified Capital Interests” in any Person means a class of Capital Interests
other than Redeemable Capital Interests.

“Qualified Equity Offering” means an underwritten primary public equity offering
of Qualified Capital Interests Borrower (or any direct or indirect parent of
Borrower but only to the extent the net cash proceeds are contributed to
Borrower or any successor thereto in the form of





48

--------------------------------------------------------------------------------

 

 

Qualified Capital Interests) (i) pursuant to an effective registration statement
under the Securities Act, other than a registered offering on Form S-8 and (ii)
resulting in gross proceeds of at least $100,000,000.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or its Subsidiaries and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Borrower or its
Subsidiaries (other than Excluded Real Property).

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Redeemable Capital Interests” in any Person means any equity security of such
Person that by its terms (or by terms of any security into which it is
convertible or for which it is exchangeable), or otherwise (including the
passage of time or the happening of an event), is required to be redeemed, is
redeemable at the option of the holder thereof in whole or in part (including by
operation of a sinking fund), or is convertible or exchangeable for Indebtedness
of such Person at the option of the holder thereof, in whole or in part, at any
time prior to the Maturity Date; provided that only the portion of such equity
security which is required to be redeemed, is so convertible or exchangeable or
is so redeemable at the option of the holder thereof before such date will be
deemed to be Redeemable Capital Interests. Notwithstanding the preceding
sentence, any equity security that would constitute Redeemable Capital Interests
solely because the holders of the equity security have the right to require any
of Borrower or its Subsidiaries to repurchase such equity security upon the
occurrence of a Change of Control, Qualified Equity Offering or an Asset Sale
will not constitute Redeemable Capital Interests if the terms of such equity
security provide that Borrower or its Subsidiaries may not repurchase or redeem
any such equity security pursuant to such provisions unless such repurchase or
redemption complies with Section 6.9. The amount of Redeemable Capital Interests
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that Borrower and its Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Redeemable Capital Interests or portion thereof, exclusive of accrued
dividends.

“Refinancing Indebtedness” means Indebtedness that refunds, refinances,
defeases, renews, replaces or extends any Indebtedness permitted to be Incurred
by any of Borrower or its Subsidiaries pursuant to the terms of the Agreement,
whether involving the same or any other lender or creditor or group of lenders
or creditors, but only to the extent that:

(a)        the Refinancing Indebtedness is subordinated to the Obligations to at
least the same extent as the Indebtedness being refunded, refinanced, defeased,
renewed, replaced or extended, if such Indebtedness was subordinated to the
Obligations,

(b)        the Refinancing Indebtedness has a Stated Maturity either (i) no
earlier than the Indebtedness being refunded, refinanced or extended or (ii) at
least 91 days after the Maturity Date,





49

--------------------------------------------------------------------------------

 

 

(c)        the Refinancing Indebtedness has a weighted average life to maturity
at the time such Refinancing Indebtedness is Incurred that is equal to or
greater than the weighted average life to maturity of the Indebtedness being
refunded, refinanced, defeased, renewed, replaced or extended,

(d)        such Refinancing Indebtedness is in an aggregate principal amount
that is less than or equal to the sum of (i) the aggregate principal or accreted
amount (in the case of any Indebtedness issued with original issue discount, as
such) then outstanding under the Indebtedness being refunded, refinanced,
defeased, renewed, replaced or extended; (ii) the amount of accrued and unpaid
interest, if any, and premiums owed, if any, not in excess of pre-existing
optional prepayment provisions (or redemption provisions, offer to purchase
provisions or similar provisions) on such Indebtedness being refunded,
refinanced, defeased, renewed, replaced or extended; and (ii) the amount of
reasonable and customary fees, expenses and costs related to the Incurrence of
such Refinancing Indebtedness,

(e)        such Refinancing Indebtedness is not recourse to any Person that is
liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed,
replaced, defeased, or extended, and

(f)        (i) in the case of the 2017 Note Obligations, refunds, refinancings,
defeases, renewals, replacements or extensions thereof so long as such
transaction is consummated in accordance with the ABL-Notes Intercreditor
Agreement, (ii) in the case of the ABL Obligations, refunds, refinancings,
defeases, renewals, replacements or extensions thereof so long as such
transaction is consummated in accordance with the Closing Date Intercreditor
Agreement, and (iii) in the case of the MSD Term Loan Obligations, refunds,
refinancings, defeases, renewals, replacements or extensions thereof so long as
such transaction is consummated in accordance with the Closing Date
Intercreditor Agreement.

“Register” has the meaning specified therefor in Section 2.3(f).

 “Related Fund” means, with respect to any Lender that is an investment fund,
any other investment fund that invests in commercial loans and that is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Related Party” means: (i) any family member (in the case of an individual) of a
Person described in clause (i) of the definition of Permitted Holder; or (ii)
any trust, corporation, partnership, limited liability company or other entity,
the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 50% or more controlling or beneficial interest of which
consist of any one or more Permitted Holder.

“Remedial Action” means all actions taken to comply with Environmental Law,
including (a) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate, or in any way address Hazardous Materials in the indoor or outdoor
environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies,





50

--------------------------------------------------------------------------------

 

 

investigations, or post-remedial operation and maintenance activities, or (e)
conduct any other actions with respect to Hazardous Materials required by
Environmental Laws.

“Reorganization Plan” has the meaning specified therefor in Section 13.1(i)(iv)
of the Agreement.

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

“Reportable Event” has the meaning given to such term in Section 4043 of ERISA
or the regulations thereunder, excluding any event for which the PBGC has by
regulation waived the 30 day notice requirement, or a withdrawal from a plan
described in Section 4063 of ERISA.

“Required Lender Consent Items” has the meaning specified therefor in Section
13.1(j) of the Agreement.

“Required Lenders” means, at any time, the holders of more than 50% of (a) until
the Closing Date, the Commitments and (b) thereafter, the aggregate unpaid
principal amount of the Loans then outstanding.

“Restricted Junior Debt Payments” shall have the meaning ascribed to such term
in Section 6.7(a).

“Restricted Junior Payment” means to: (a) declare or pay any dividend or make
any other payment or distribution (i) on account of Capital Interests issued by
Borrower (including any payment in connection with any merger or consolidation
involving Borrower) or (ii) on account of Capital Interests issued by any
Subsidiary of Borrower, in each case to the direct or indirect holders of such
Capital Interests in their capacity as such (other than dividends or
distributions to Borrower or a Subsidiary); (b) purchase, redeem, make any
sinking fund or similar payment, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving Borrower)
any Capital Interests issued by Borrower; or (c) make any payment to retire, or
to obtain the surrender of, any outstanding warrants, options, or other rights
to acquire Capital Interests of Borrower now or hereafter outstanding; provided
that the following shall not be “Restricted Junior Payment”: (1) dividends,
distributions or payments, in each case, made solely in Qualified Capital
Interests in the Borrower; and (2) dividends or distributions made by any
Subsidiary of the Borrower to the direct holder of such Subsidiary’s Capital
Interests.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.





51

--------------------------------------------------------------------------------

 

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Section 956 Subsidiary” means (i) any first tier Subsidiary of any Loan Party
that is a CFC, and (ii) any Subsidiary of any Loan Party that is not a CFC but
which (1) owns equity in one or more CFCs and owns no other material assets or
(2) is disregarded as separate from its owner for United States federal income
tax purposes and owns equity in one or more CFCs.

“Securities Account” has the meaning ascribed to such term in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Agreement” means a security agreement, dated as of even date with the
Agreement, in form and substance reasonably satisfactory to Agent, executed and
delivered by Borrower and Guarantors to Agent.

“Security Agreement Joinder” has the meaning specified therefor in Section 5.11.

“Significant Subsidiary” has the meaning set forth in Rule 1-02 of Regulation
S-X under the Securities Act and Exchange Act; provided that, notwithstanding
the foregoing, in no event shall the aggregate amount of revenue or total assets
attributable to Subsidiaries that constitute Significant Subsidiaries exceed 10%
of the aggregate consolidated revenue or assets of the Borrower and its
Subsidiaries.

“Solvent” means with respect to a particular date and entity, that on such date:
(i) the fair value of the assets of such entity, including the earning potential
of such assets as part of a reasonable going concern sale process conducted with
appropriate diligence and speed by a reputable investment bank, would not be
less than the total amount required to pay the probable liability of such entity
on its total existing debts and liabilities as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) such entity does not have, intend to
incur or believe that it will incur debts or liabilities beyond its ability to
pay such debts and liabilities as they mature and become due in the normal
course of business; (iv) such entity is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital; and (v) such
entity is not a defendant in any civil action that would result in a final,
non-appealable judgment of a court of competent jurisdiction for money damages
that such entity would become unable to satisfy.

“Specified Intercompany Loans” means any intercompany loan evidenced by a
promissory note, an intercompany loan agreement or similar debt instrument made
by the Borrower to the PIK Toggle Issuer used to consummate a Permitted
Deleveraging Transaction so long as (1) the net cash proceeds from such
intercompany loan are used by the PIK Toggle Issuer to purchase or acquire such
PIK Toggle Notes at or below par (and pay related professional fees and
expenses) and it results in cancellation thereof and are not used for any other
purpose; and (2) to the extent such cash proceeds are cash proceeds from the
Loans, such cash proceeds are





52

--------------------------------------------------------------------------------

 

 

used, within 120 days after the Closing Date, to consummate the Permitted
Deleveraging Transaction as described in clause (1) of the definition “Permitted
Deleveraging Transactions”.  

“Specified Pari Passu Ratio Debt” has the meaning specified therefor in clause
(v) of “Permitted Indebtedness” definition.

“Stated Maturity” means, with respect to any Indebtedness or any installment of
interest thereon, means the date specified in the instrument governing such
Indebtedness as the fixed date on which the principal of such Indebtedness or
such installment of interest is due and payable, including any date upon which a
repurchase at the option of the holders of such Indebtedness is required to be
consummated.

“Subordinated Indebtedness” has the meaning ascribed to such term in Section
6.7(a).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Interests having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“Taxes” means any taxes, levies, imposts, duties, deductions, withholdings
(including backup), fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein and all interest, penalties, additions to tax, or
similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Total Assets” means the total consolidated assets of Borrower and its
Subsidiaries, as shown on the most recent consolidated balance sheet of Borrower
and its Subsidiaries.

“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.

“Transactions” means the execution, delivery and performance by Borrower and the
other Loan Parties of this Agreement and the other Loan Documents, the borrowing
of the Loans, the amendments to the Existing ABL Credit Agreement and the MSD
Term Loan Credit Agreement, issuance of warrants, and the other transactions
related to, or in connection with, any of the foregoing, in each case
contemplated to have occurred as of the Closing Date, and the payment of
premiums, fees and expenses in connection with the foregoing.  For the avoidance
of doubt, any transaction to repay, purchase or acquire the Notes or the PIK
Toggle Notes shall not be considered part of the Transactions. 

“Treasury Rate” means, as obtained by Borrower, with respect to the Loans, as of
the applicable prepayment date, the yield to maturity as of such redemption date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such
prepayment date or, in the case of a satisfaction, discharge or defeasance, at
least two (2) Business Days prior to the payment and discharge the entire





53

--------------------------------------------------------------------------------

 

 

Obligations (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)) most nearly equal to the
period from such redemption date to the Maturity Date; provided,  however, that
if the period from such redemption date to the Maturity Date is less than one
year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.

“United States” means the United States of America.

“Vehicle” shall mean all trucks, trailers, tractors, and other substantially
similar mobile equipment and other substantially similar vehicles used in the
transportation of automobiles, wherever located.

“Vehicle Collateral Agency Agreement” means that certain Third Amended and
Restated Collateral Agency Agreement, dated as of the ClosingFirst Amendment
Effective Date, among Agent, 2017 Notes Agent, Existing ABL Agent, Borrower, and
Vehicle Collateral Agent, and further amended or supplemented from time to time.

“Vehicle Collateral Agent” means Corporation Services Company, a Delaware
corporation.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Warrant” shall have the meaning given to that term in the Warrant Agreement. 

“Warrant Agreement” means that certain Warrant Agreement dated as of the date
hereof, by and among Jack Cooper Enterprises, Inc., as issuer, and Sola Ltd,
Ultra Master Ltd and Solus Opportunities Fund 5 LP, as initial investors.

“Yield” means, on any date of determination, (a) any interest rate margin (with
any portion thereof attributable to a benchmark to equal the greater of the
applicable benchmark and any floor applicable thereto), (b) original issue
discount and (c) upfront fees paid generally to all Persons providing such Loan
or Commitment (with original issue discount and upfront fees being equated to
interest based on the shorter of (x) the weighted average life to maturity of
such loans or notes and (y) four years), but exclusive of any arrangement,
structuring, underwriting or similar fee paid to any Person in connection
therewith that are not shared generally with all Persons providing such
Specified Permitted Pari Passu Ratio Debt.

“Welfare Plan” has the meaning given to such term in Section 3(1) of ERISA.

*****

 

 



54

--------------------------------------------------------------------------------

 

 

Schedule 3.1

(a)        Agent or Lenders shall have received each of the following documents,
in form and substance satisfactory to Lenders, duly executed, and each such
document shall be in full force and effect:

(i)         the Credit Agreement,

(ii)        the Security Agreement,

(iii)       the Guaranty Agreement,

(iv)       the Joinder to the ABL-Notes Intercreditor Agreement,

(v)        the Closing Date Intercreditor Agreement,

(vi)       an amendment to the Existing ABL Credit Agreement in form and
substance satisfactory the Lenders,

(vii)      an amendment to the MSD Term Loan Documents in form and substance
satisfactory to the Lenders, and

(viii)    the Intercompany Subordination Agreement.

(b)        Agent shall have received a certificate from the Secretary of each
Loan Party (i) attesting to the resolutions of such Loan Party’s Board of
Directors or equivalent governing body authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(c)        Agent shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Loan Party;

(d)        Agent shall have received a certificate of status with respect to
each Loan Party, dated within 60 days of the Closing Date, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(e)        Agent shall have received certificates of status with respect to each
Loan Party, each dated within 60 days of the Closing Date, such certificates to
be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

(f)        Agent shall have received certificates of insurance, the form and
substance of which shall be satisfactory to the Lenders;

(g)        Agent shall have received an opinion of Borrower’s counsel (with
respect to New York and Delaware), each in form and substance satisfactory to
the Lenders;

(h)        Agent shall have received, with a signed counterpart for each Lender,
a certificate executed by a responsible officer on behalf of Borrower, dated the
Closing Date and in the form of Exhibit 3.1(h) hereto, stating: (i) that the
representations and warranties of Borrower and the other Loan Parties contained
in this Agreement and in the other Loan Documents shall be true and correct in
all material respects (except that such





 

--------------------------------------------------------------------------------

 

 

materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case they shall be true
and correct in all material respects on such date (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof)); (ii)
that no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof; and (iii) the conditions set forth under clauses (i) and (j) on this
Schedule 3.1 have been fully satisfied by Borrower and/or its Subsidiaries; and
a certificate executed by a responsible officer on behalf of Borrower, dated the
Closing Date certifying calculations in form and detail satisfactory to the
Lenders in respect of the “ABL Priority Leverage Ratio” as defined in the Notes
Indenture.

(i)        On the Closing Date, both before and after giving effect to the
Transaction there shall be no facts, events or circumstances then existing which
materially adversely affects the business, financial condition or operations of
Borrower and its Subsidiaries taken as a whole since December 31, 2015;

(j)        No action, suit or proceeding (including, without limitation, any
inquiry or investigation) by any entity (private or governmental) shall be
pending or, to the knowledge of Borrower, threatened against Borrower or any of
its Subsidiaries or with respect to this Agreement, any other Loan Document or
any documentation executed in connection herewith or the transactions
contemplated hereby or which would reasonably be expected to have  a Material
Adverse Effect, and no injunction or other restraining order shall remain
effective or a hearing therefor remain pending or noticed with respect to this
Agreement, any other Loan Document or any documentation executed in connection
herewith or the transactions contemplated hereby, the effect of which would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(k)       Agent and the Lenders shall have received a solvency certificate in
the form of Exhibit 3.1(k), signed by the chief financial officer of Borrower;

(l)        Each Lender shall have received audited consolidated balance sheets
at December 31, 2015, statements of income and cash flows at December 31, 2015
and interim unaudited financial statements at March 31, 2016 and June 30, 2016;

(m)      proper Form UCC-1 financing statements for filing under the Code
necessary or, in the reasonable opinion of the Lenders, desirable to perfect the
security interests purported to be created by the Security Agreement;

(n)       Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches
and customary individual background checks for each Loan Party, and (ii)
OFAC/PEP searches and customary individual background searches for Borrower’s
senior management and key principals, and each Guarantor, in each case, the
results of which shall be satisfactory to Agent;

(o)       Borrower shall have paid (i) the fees set forth in the Fee Letter and
(ii) all Lender Group Expenses incurred in connection with the transactions
evidenced by this Agreement to the extent the amount that has been invoiced at
least two Business Days prior to the Closing Date;

(p)       IP Security Agreements, in recordable form for the United States
Patent and Trademark Office and United States Copyright Office, as applicable,
duly executed by each Loan Party, with respect to Patents, Trademarks, and
Copyrights (each such capitalized term as defined in the Security Agreement)
that are the subject of a registration or application in the United States,
together with evidence that all actions that the Agent or the Lenders deem
reasonably necessary or desirable in order to perfect the Liens created under
such IP Security Agreements in such intellectual property in the United States
have been taken or shall be taken within the time specified by the Lenders;





2

--------------------------------------------------------------------------------

 

 

(q)       Agent shall have received a certificate, executed by Borrower, and
evidence that such certificate has been delivered to the Notes Collateral Agent
and the Bank Collateral Agent (as each such term is defined in the ABL-Notes
Intercreditor Agreement), certifying that the Credit Agreement, the other Loan
Documents and the Obligations incurred therein are permitted (i) to be incurred
by the Existing ABL Credit Agreement (as amended, supplemented or modified
through the date hereof), the MSD Term Loan Credit Agreement (as amended,
supplemented or modified through the date hereof) and the Indenture and the
Notes (as each such term is defined in the ABL-Notes Intercreditor Agreement)
and (ii) by the Existing ABL Credit Agreement (as amended, supplemented or
modified through the date hereof), the MSD Term Loan Credit Agreement (as
amended, supplemented or modified through the date hereof) and the Indenture and
the Notes (as each such term is defined in the ABL-Notes Intercreditor
Agreement) to be subject to the provisions of the ABL-Notes Intercreditor
Agreement (as Credit Facility Obligations (as such term is defined in the
ABL-Notes Intercreditor Agreement) and the ABL Credit Agreement (as such term is
defined in the ABL-Notes Intercreditor Agreement));  

(r)        Jack Cooper Enterprises, Inc., and each of Sola LTD, Ultra Master LTD
and Solus Opportunities Fund 5 LP shall have substantially concurrently entered
into that certain Warrant Agreement and that certain Subscription Agreements,
each dated as of the date hereof, and Jack Cooper Enterprises, Inc. shall have
substantially concurrently issued those certain Warrant Certificates, dated as
of the date hereof, to each of Sola LTD, Ultra Master LTD, and Solus
Opportunities Fund 5 LP; and

(s)        all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to the Lenders.

 

 

 



3

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.1

Deliver to Agent, each of the financial statements, reports, or other items set
forth below at the following times in form reasonably satisfactory to Agent:

as soon as available, but in any event (i) within 30 days after the end of any
non-December month during each of Borrower’s fiscal years, and (ii) within 60
days after the end of each December month

(a)        an unaudited consolidated balance sheet, income statement, statement
of cash flow, and statement of shareholder’s equity covering Borrower’s and its
Subsidiaries’ operations during such period and period-to-date and each compared
to the prior applicable period and plan, together with a corresponding
discussion and analysis of results from management, and

(b)        a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA, Consolidated Fixed Charges, and
Consolidated Fixed Charge Coverage Ratio (such EBITDA, Consolidated Fixed
Charges and Consolidated Fixed Charge Coverage Ratio shall be certified only to
the extent Indebtedness Incurred pursuant to Section 6.1(a)).

as soon as available, but in any event within 120 days after the end of each of
Borrower’s fiscal years

(c)        consolidated financial statements of Borrower and its Subsidiaries
for each such fiscal year, audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (i) “going concern” or like qualification or exception, or (ii)
qualification or exception as to the scope of such audit), by such accountants
to have been prepared in accordance with GAAP (such audited financial statements
to include a balance sheet, income statement, statement of cash flow, and
statement of shareholder’s equity, and such audit opinion), and

(d)        a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA, Consolidated Fixed Charges, and
Consolidated Fixed Charge Coverage Ratio (such EBITDA, Consolidated Fixed
Charges and Consolidated Fixed Charge Coverage Ratio shall be certified only to
the extent Indebtedness Incurred pursuant to Section 6.1(a)).

as soon as available, but in any event within 30 days after the start of each of
Borrower’s fiscal years,

(e)        copies of Borrower’s Projections, in form reasonably satisfactory to
Agent, for the forthcoming fiscal year, month by month, certified by the chief
financial officer of Borrower as being such officer’s good faith estimate of the
financial performance of Borrower during the period covered thereby.

if and when filed publicly by Borrower,

(f)        Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports, and

(g)        any other filings made by Borrower with the SEC

(h)        [reserved].

if and when provided by Borrower,

(i)        any financial reporting (including borrowing base certificates and
statements of accounts) given to the 2017 Notes Agent pursuant to the 2017 Notes

 





 

--------------------------------------------------------------------------------

 

 

 

 

Documents or to the ABL Agent pursuant to the ABL Documents (unless already
provided to Agent under the Loan Documents).

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,

(j)        notice of such event or condition and a statement of the curative
action that Borrower proposes to take with respect thereto.

promptly, but in any event within 5 Business Days after Borrower has knowledge
of (i) the termination of any Material Contract or labor contract that could
reasonably be expected to have a Material Adverse Change, (ii) the initiation of
any labor negotiations with respect to any labor contract that could reasonably
be expected to have a Material Adverse Change, or (iii) the occurrence of any
labor strike affecting Borrower or any Guarantors that could reasonably be
expected to have a Material Adverse Change,

(k)        notice and detailed summary of such event or condition.

promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries,

(l)        notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change, and

Promptly upon occurrence,

(m)       any Event of Default (as defined in the 2017 Notes Indenture) under
the 2017 Notes Documents, any Event of Default (as defined in the ABL Credit
Agreement) under the ABL Loan Documents or any Event of Default (as defined in
the MSD Term Loan Credit Agreement) under the MSD Term Loan Documents.

promptly upon occurrence,

(n)        notice of any distribution, payment, or Investment pursuant to
Section 6.7 or 6.9 requiring compliance with the AdditionalBuilder Basket
Conditions, and evidence of Borrower’s compliance with such preconditions of
such distribution or payment as set forth in the definition of
“AdditionalBuilder Basket Conditions”.

(o)        notice of any Indebtedness pursuant to Section 6.1 or Restricted
Junior Payment or Investment pursuant to Sections 6.9(j) and 6.11(a) requiring
compliance with the preconditions specified therein, and evidence of Borrower’s
compliance with such preconditions.

upon the request of Agent,

(p)        any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.

 





2

--------------------------------------------------------------------------------

 

 

*****

 

 

 



3

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.2

Provide Agent with each of the documents set forth below at the following times,
in each case to the extent such is provided to the administrative agent under
the Existing ABL Credit Agreement:

Upon request by Agent

(a)        copies of purchase orders and invoices for Vehicles acquired by
Borrower or its Subsidiaries,

(b)        notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to Borrower’s and its Subsidiaries’ Accounts,

(c)        copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the reasonable discretion of Agent, from time to time,

(d)        such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request,

(e)        a detailed list of Borrower’s and its Subsidiaries’ customers, with
address and contact information, and

(f)        a report regarding Borrower’s and its Subsidiaries’ accrued, but
unpaid, ad valorem taxes.

 

 

 

 



1

--------------------------------------------------------------------------------

 

 

Annex B

Form of ABL – Notes Intercreditor Agreement

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Annex C

Form of Closing Date Intercreditor Amendment

 

[See attached] 

 





 

--------------------------------------------------------------------------------

 

 

Annex D

Form of Vehicle Collateral Agency Agreement

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Annex E

Form of 2017 Notes Indenture

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Annex F

MSD Credit Agreement Amendment

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Annex G

Form of ABL Credit Agreement Amendment

 

[See attached.]

 





 

--------------------------------------------------------------------------------

 

 

Annex H

Form of Offering Memorandum

 

[See attached.]

 

--------------------------------------------------------------------------------